      







CREDIT AGREEMENT

DATED AS OF MARCH 29, 2013

AMONG

UMH PROPERTIES, INC.,

THE GUARANTORS FROM TIME TO TIME PARTIES HERETO,

THE LENDERS FROM TIME TO TIME PARTIES HERETO,

AND

BANK OF MONTREAL,

AS ADMINISTRATIVE AGENT




BMO CAPITAL MARKETS, AS SOLE LEAD ARRANGER AND SOLE BOOK RUNNER







3356582.01.05.doc

4112264




--------------------------------------------------------------------------------











Table of Contents

 

 

 

SECTION

HEADING

PAGE

 

 

 

SECTION 1.

THE CREDIT FACILITY

1

 

 

 

  Section 1.1.

Commitments

1

  Section 1.2.

Reserved

1

  Section 1.3.

Letters of Credit

1

  Section 1.4.

Applicable Interest Rates

5

  Section 1.5.

Minimum Borrowing Amounts; Maximum Eurodollar Loans

7

  Section 1.6.

Manner of Borrowing Loans and Designating Applicable Interest Rates




7

  Section 1.7.

Maturity of Loans

9

  Section 1.8.

Prepayments

9

  Section 1.9.

Default Rate

10

  Section 1.10.

Evidence of Indebtedness

11

  Section 1.11.

Funbding Indemnity

11

  Section 1.12.

Commitment Terminations

12

  Section 1.13.

Substitution of Lenders

12

  Section 1.14.

Defaulting Lenders

12

  Section 1.15.

Increase in Commitments

15

  Section 1.16.

Extension of Termination Date

16

  

 

 

SECTION 2.

FEES

16

  

 

 

  Section 2.1.

Fees

16

 

 

 

SECTION 3.

PLACE AND APPLICATION OF PAYMENTS

17

 

 

 

  Section 3.1.

Place and Application of Payments

17

  Section 3.2.

Account Debit

18

 

 

 

SECTION 4.

GUARANTIES

19

 

 

 

  Section 4.1.

Guaranties

19

  Section 4.2.

Further Assurances

19

  Section 4.3.

Depository Bank

19

 

 

 

SECTION 5.

DEFINITIONS; INTERPRETATION

19

 

 

 

  Section 5.1.

Definitions

19

  Section 5.2.

Interpretation

40

  Section 5.3.

Change in Accounting Principles

41











--------------------------------------------------------------------------------










SECTION 6.

REPRESENTATIONS AND WARRANTIES

41

 

 

 

  Section 6.1.

Organization and Qualification

41

  Section 6.2.

Subsidiaries

41

  Section 6.3.

Authority and Validity of Obligations

42

  Section 6.4.

Use of Proceeds; Margin Stock

42

  Section 6.5.

Financial Reports

42

  Section 6.6.

No Material Adverse Change

43

  Section 6.7.

Full Disclosure

43

  Section 6.8

Trademarks, Franchises, and Licenses

43

  Section 6.9.

Governmental Authority and Licensing

43

  Section 6.10.

Good Title

43

  Section 6.11

Litigation and Other Controversies

44

  Section 6.12.

Taxes

44

  Section 6.13.

Approvals

44

  Section 6.14.

Affiliate Transactions

44

  Section 6.15.

Investment Company

44

  Section 6.16.

ERISA

44

  Section 6.17.

Compliance with Laws

45

  Section 6.18

OFAC

46

  Section 6.19.

Other Agreements

46

  Section 6.20.

Solvency

46

  Section 6.21.

No Default

46

  Section 6.22.

No Broker Fees

46

  Section 6.23.

Condition of Property; Casualties; Condemnation

46

 

 

 

SECTION 7.

CONDITIONS PRECEDENT

47

  

 

 

  Section 7.1.

All Credit Events

47

  Section 7.2.

Initial Credit Event

48

  Section 7.3.

Eligible Property Additions and Delections to the Borrowing Base

49

 

 

 

SECTION 8

COVENANTS

50

 

 

 

  Section 8.1.

Maintenance of Existence

51

  Section 8.2.

Maintenance of Properties

51

  Section 8.3.

Taxes and Assessments

51

  Section 8.4.

Insurance

51

  Section 8.5.

Financial Reports

52

  Section 8.6.

Inspection

54

  Section 8.7.

Liens

54

  Section 8.8.

Investments, Acquisitions, Loans and Advances

55

  Section 8.9.

Mergers, Consolidations and Sales

56

  Section 8.10.

Maintenance of Subsidiaries

57

  Section 8.11

ERISA

58

  Section 8.12.

Compliance with Laws

58

  Section 8.13.

Compliance with OFAC Sanctions Programs

59

  Section 8.14.

Burdensome Contracts With Affiliates

59




-ii-




--------------------------------------------------------------------------------










  Section 8.15.

No Changes in Fiscal Year

59

  Section 8.16.

Formation of Subsidiaries

60

  Section 8.17.

Change in the Nature of Business

60

  Section 8.18.

Use of Proceeds

60

  Section 8.19.

No Restrictions

60

  Section 8.20.

Financial Covenants

60

  Section 8.21.

Electronic Delivery of Certain Information

61

  

 

 

SECTION 9

EVENTS OF DEFAULT AND REMEDIES

62

 

 

 

  Section 9.1.

Events of Default

62

  Section 9.2.

Non-Bankruptcy Defaults

64

  Section 9.3.

Bankruptcy Defaults

64

  Section 9.4.

Collateral for Undrawn Letters of Credit

65

  Section 9.5.

Notice of Default

66

 

 

 

SECTION 10.

CHANGE IN CIRCUMSTANCES

67

 

 

 

  Section 10.1.

Change of Law

67

  Section 10.2.

Unavailability of Deposits or Inability to Ascertain, or Inadequacy of, LIBOR




67

  Section 10.3.

Increased Cost and Reduced Return

67

  Section 10.4

Lending Offices

69

  Section 10.5.

Descretion of Lender as to Manner of Funding

69

 

 

 

SECTION 11.

THE ADMINISTRATIVE AGENT

69

 

 

 

  Section 11.1.

Appointment and Authorization of Administrative Agent

69

  Section 11.2.

Administrative Agent and its Affiliates

69

  Section 11.3.

Action by Administrative Agent

70

  Section 11.4.

Consulation with Experts

70

  Section 11.5.

Liability  of Administrative Agent; Credit Decision

70

  Section 11.6.

Indemnity

71

  Section 11.7.

Resignation of Administrative Agent and Successor Administrative Agent




71

  Section 11.8.

L/C Issuer

72

  Section 11.9.

Hedging Liability and Bank Product Obligations

72

  Section 11.10.

Designation of Additional Agents

73

 

 

 

SECTION 12.

MISCELLANEOUS

73

 

 

 

  Section 12.1.

Withholding Taxes

73

  Section 12.2.

Other Taxes

75

  Section 12.3.

No Waiver, Cumulative Remedies

75

  Section 12.4.

Non-Business Days

75

  Section 12.5.

Survival of Representations

76

  Section 12.6.

Survival of Indemnities

76

  Section 12.7.

Sharing of Set-Off

76

  Section 12.8.

Notices

76




-iii-




--------------------------------------------------------------------------------










  Section 12.9.

Counterparts; Integration; Effectiveness

77

  Section 12.10.

Successors and Assigns

78

  Section 12.11.

Participants

78

  Section 12.12.

Assignments

78

  Section 12.13.

Amendments

81

  Section 12.14.

Headings

82

  Section 12.15.

Costs and Expenses; Indemnification

82

  Section 12.16.

Set-off

83

  Section 12.17.

Entire Agreement

83

  Section 12.18.

Waiver of Jury Trial

83

  Section 12.19.

Severability of Provisions

84

  Section 12.20.

Excess Interest

84

  Section 12.21.

Construction

85

  Section 12.22.

Lender’s and L/C Issuer’s Obligations Several

85

  Section 12.23.

Governing Law; Jurisdiction; Consent to Service of Process

85

  Section 12.24.

USA Patriot Act

86

  Section 12.25

Confidentiality

86

  Section 12.26.

Limitation of Recourse

87

  

 

 

SECTION 13

GUARANTEES

87

 

 

 

  Section 13.1.

The Guarantees

87

  Section 13.2.

Guarantee Unconditional

87

  Section 13.3.

Discharge Only upon Payment in Full; reinstatement in Certain Circumstances




88

  Section 13.4.

Subrogation

89

  Section 13.5.

Waivers

89

  Section 13.6.

Limit on Recovery

89

  Section 13.7.

Stay of Accelerationb

89

  Section 13.8.

Benefit to Guarantors

89

  Section 13.9.

Guarantor Covenants

89

  Section 13.10.

Keepwell

90

 

 

 

Signature Page

1









EXHIBIT A

—

Notice of Payment Request

EXHIBIT B

—

Notice of Borrowing

EXHIBIT C

—

Notice of Continuation/Conversion

EXHIBIT D

—

Revolving Note

EXHIBIT E

—

Compliance Certificate

EXHIBIT F

—

Assignment and Acceptance

EXHIBIT G

—

Additional Guarantor Supplement

EXHIBIT H

—

Commitment Amount Increase Request

EXHIBIT I

—

Borrowing Base Certificate




SCHEDULE 1

—

Commitments




-iv-




--------------------------------------------------------------------------------







SCHEDULE 1.1

—

Initial Borrowing Base Properties

SCHEDULE 6.2

—

Subsidiaries







-v-




--------------------------------------------------------------------------------







CREDIT AGREEMENT

This Credit Agreement (this “Agreement”) is entered into as of March 29, 2013,
by and among UMH Properties, Inc., a Maryland corporation, operating as a
qualified real estate investment trust under Sections 856 through 860 of the
Code (the “Borrower”), the Guarantors from time to time party to this Agreement,
the several financial institutions from time to time party to this Agreement, as
Lenders, and BANK OF MONTREAL, a Canadian chartered bank acting through its
Chicago branch, as Administrative Agent as provided herein.  All capitalized
terms used herein without definition shall have the same meanings herein as such
terms are defined in Section 5.1 hereof.

PRELIMINARY STATEMENT

The Borrower has requested, and the Lenders have agreed to extend, certain
credit facilities on the terms and conditions of this Agreement.

NOW, THEREFORE, in consideration of the mutual agreements contained herein, and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto hereby agree as follows:



SECTION 1.

THE CREDIT FACILITY.



Section 1.1.

Commitments.  Subject to the terms and conditions hereof, each Lender, by its
acceptance hereof, severally agrees to make a loan or loans (individually a
“Loan” and collectively for all the Lenders the “Loans”) in U.S. Dollars to the
Borrower from time to time on a revolving basis up to the amount of such
Lender’s Commitment, subject to any reductions thereof pursuant to the terms
hereof, before the Termination Date.  The sum of the aggregate principal amount
of Loans and L/C Obligations at any time outstanding shall not exceed the lesser
of (i) the Commitments of all Lenders in effect at such time and (ii) the
Borrowing Base as then determined and computed.  Each Borrowing of Loans shall
be made ratably by the Lenders in proportion to their respective Percentages.
 As provided in Section 1.6(a) hereof, the Borrower may elect that each
Borrowing of Loans be either Base Rate Loans or Eurodollar Loans.  Loans may be
repaid and the principal amount thereof reborrowed before the Termination Date,
subject to the terms and conditions hereof.



Section 1.2.

Reserved.



Section 1.3.

Letters of Credit.  (a) General Terms.  Subject to the terms and conditions
hereof, as part of the Revolving Credit, the L/C Issuer shall issue standby and
commercial letters of credit (each a “Letter of Credit”) for the account of the
Borrower or any one or more of its Subsidiaries in an aggregate undrawn face
amount up to the L/C Sublimit.  Each Letter of Credit shall be issued by the L/C
Issuer, but each Lender shall be obligated to reimburse the L/C Issuer for such
Lender’s Percentage of the amount of each drawing thereunder and, accordingly,
each Letter of Credit shall constitute usage of the Commitment of each Lender
pro rata in an amount equal to its Percentage of the L/C Obligations then
outstanding.










--------------------------------------------------------------------------------









(b)

Applications.  At any time before the Termination Date, the L/C Issuer shall, at
the request of the Borrower, issue one or more Letters of Credit in U.S.
Dollars, in a form reasonably satisfactory to the L/C Issuer, with expiration
dates no later than the earlier of 12 months from the date of issuance (or which
are cancelable not later than 12 months from the date of issuance) or thirty
(30) days prior to the Termination Date (subject to the sentence below in
respect of Letters of Credit with expiration dates that are automatically
extended), in an aggregate face amount up to the L/C Sublimit, upon the receipt
of an application duly executed by the Borrower for the relevant Letter of
Credit in the form then customarily prescribed by the L/C Issuer for the Letter
of Credit requested (each an “Application”).  Notwithstanding anything contained
in any Application to the contrary:  (i) the Borrower shall pay fees in
connection with each Letter of Credit as set forth in Section 2.1 hereof,
(ii) except as otherwise provided in Section 1.8 or Section 1.14 hereof, unless
an Event of Default is then continuing, the L/C Issuer will not call for the
funding by the Borrower of any amount under a Letter of Credit before being
presented with a drawing thereunder, and (iii) if the L/C Issuer is not timely
reimbursed for the amount of any drawing under a Letter of Credit on the date
such drawing is paid, unless a Loan shall be made on such date in the amount of
the Reimbursement Obligations and the proceeds thereof applied to pay such
Reimbursement Obligations as contemplated by the last sentence of Section 1.3(c)
hereof, the Borrower’s obligation to reimburse the L/C Issuer for the amount of
such drawing shall bear interest (which the Borrower hereby promises to pay)
from and after the date such drawing is paid at a rate per annum equal to the
sum of the Applicable Margin plus the Base Rate from time to time in effect
(computed on the basis of a year of 365 or 366 days, as the case may be, and the
actual number of days elapsed).  If the L/C Issuer issues any Letter of Credit
with an expiration date that is automatically extended unless the L/C Issuer
gives notice that the expiration date will not so extend beyond its then
scheduled expiration date, then the L/C Issuer will give such notice of
non-renewal before the time necessary to prevent such automatic extension if
before such required notice date:  (i) the expiration date of such Letter of
Credit if so extended would be after the date that is thirty (30) days prior to
the Termination Date, (ii) the Commitments have been terminated, or (iii) a
Default or an Event of Default is then continuing and either the Administrative
Agent or the Required Lenders (with notice to the Administrative Agent) have
given the L/C Issuer instructions not to so permit the extension of the
expiration date of such Letter of Credit.  The L/C Issuer agrees to issue
amendments to the Letter(s) of Credit increasing the amount, or extending the
expiration date, thereof at the request of the Borrower subject to the
conditions of Section 7 hereof and the other terms of this Section 1.3.



(c)

The Reimbursement Obligations.  Upon receipt from the beneficiary of any Letter
of Credit of any notice of a drawing under such Letter of Credit, the L/C Issuer
shall promptly notify the Borrower and the Administrative Agent thereof.
 Subject to Sections 1.3(b) and 1.6(c) hereof, the obligation of the Borrower to
reimburse the L/C Issuer for all drawings under a Letter of Credit (a
“Reimbursement Obligation”) shall be governed by the Application related to such
Letter of Credit, except that reimbursement shall be made by no later than
1:00 p.m. (Chicago time) on the date when each drawing is to be paid if the
Borrower has been informed of such drawing by the L/C Issuer on or before
11:00 a.m. (Chicago time) on the date when such drawing is to be paid or, if
notice of such drawing is given to the Borrower after 11:00 a.m. (Chicago time)
on the date when such drawing is to be paid, by no later than 12:00 Noon
(Chicago time) on the following Business Day, in immediately available funds at
the Administrative Agent’s principal office in Chicago, Illinois or such other
office as the




-2-




--------------------------------------------------------------------------------







Administrative Agent may designate in writing to the Borrower (who shall
thereafter cause to be distributed to the L/C Issuer such amount(s) in like
funds).  If the Borrower does not make any such reimbursement payment on the
date due and the Participating Lenders fund their participations therein in the
manner set forth in Section 1.3(e) below, then all payments thereafter received
by the Administrative Agent in discharge of any of the relevant Reimbursement
Obligations shall be distributed in accordance with Section 1.3(e) below.



(d)

Obligations Absolute.  The Borrower's obligation to reimburse L/C Obligations as
provided in subsection (c) of this Section shall be absolute, unconditional and
irrevocable, and shall be performed strictly in accordance with the terms of
this Agreement and the relevant Application under any and all circumstances
whatsoever and irrespective of (i) any lack of validity or enforceability of any
Letter of Credit or this Agreement, or any term or provision therein, (ii) any
draft or other document presented under a Letter of Credit proving to be forged,
fraudulent or invalid in any respect or any statement therein being untrue or
inaccurate in any respect, (iii) payment by the L/C Issuer under a Letter of
Credit against presentation of a draft or other document that does not strictly
comply with the terms of such Letter of Credit, or (iv) any other event or
circumstance whatsoever, whether or not similar to any of the foregoing, that
might, but for the provisions of this Section 1.3, constitute a legal or
equitable discharge of, or provide a right of setoff against, the Borrower’s
obligations hereunder, except, in each case, to the extent of any direct damages
(as opposed to consequential damages, claims in respect of which are hereby
waived by the Borrower to the extent permitted by applicable Legal Requirements)
suffered by the Borrower that are caused by the L/C Issuer’s gross negligence or
willful misconduct on the part of the L/C Issuer (as finally determined by a
court of competent jurisdiction).  None of the Administrative Agent, the
Lenders, or the L/C Issuer shall have any liability or responsibility by reason
of or in connection with the issuance or transfer of any Letter of Credit or any
payment or failure to make any payment thereunder (irrespective of any of the
circumstances referred to in the preceding sentence), or any error, omission,
interruption, loss or delay in transmission or delivery of any draft, notice or
other communication under or relating to any Letter of Credit (including any
document required to make a drawing thereunder), any error in interpretation of
technical terms or any consequence arising from causes beyond the control of the
L/C Issuer; provided that the foregoing shall not be construed to excuse the L/C
Issuer from liability to the Borrower to the extent of any direct damages (as
opposed to consequential damages, claims in respect of which are hereby waived
by the Borrower to the extent permitted by applicable Legal Requirements)
suffered by the Borrower that are caused by the L/C Issuer’s failure to exercise
care when determining whether drafts and other documents presented under a
Letter of Credit comply with the terms thereof.  The parties hereto expressly
agree that, in the absence of gross negligence or willful misconduct on the part
of the L/C Issuer (as determined by a court of competent jurisdiction by final
and nonappealable judgment), the L/C Issuer shall be deemed to have exercised
care in each such determination.  In furtherance of the foregoing and without
limiting the generality thereof, the parties agree that, with respect to
documents presented which appear on their face to be in substantial compliance
with the terms of a Letter of Credit, the L/C Issuer may, in its sole
discretion, either accept and make payment upon such documents without
responsibility for further investigation, regardless of any notice or
information to the contrary, or refuse to accept and make payment upon such
documents if such documents are not in strict compliance with the terms of such
Letter of Credit.  




-3-




--------------------------------------------------------------------------------









(e)

The Participating Interests.  Each Lender (other than the Lender acting as
L/C Issuer in issuing the relevant Letter of Credit), by its acceptance hereof,
severally agrees to purchase from the L/C Issuer, and the L/C Issuer hereby
agrees to sell to each such Lender (a “Participating Lender”), an undivided
percentage participating interest (a “Participating Interest”), to the extent of
its Percentage, in each Letter of Credit issued by, and each Reimbursement
Obligation owed to, the L/C Issuer.  Upon any failure by the Borrower to pay any
Reimbursement Obligation at the time required on the date the related drawing is
to be paid, as set forth in Section 1.3(c) above, or if the L/C Issuer is
required at any time to return to the Borrower or to a trustee, receiver,
liquidator, custodian or other Person any portion of any payment of any
Reimbursement Obligation, each Participating Lender shall, not later than the
Business Day it receives a certificate in the form of Exhibit A hereto from the
L/C Issuer (with a copy to the Administrative Agent) to such effect, if such
certificate is received before 1:00 p.m. (Chicago time), or not later than
1:00 p.m. (Chicago time) the following Business Day, if such certificate is
received after such time, pay to the Administrative Agent for the account of the
L/C Issuer an amount equal to such Participating Lender’s Percentage of such
unpaid or recap­tured Reimbursement Obligation together with interest on such
amount accrued from the date the related payment was made by the L/C Issuer to
the date of such payment by such Participating Lender at a rate per annum equal
to:  (i) from the date the related payment was made by the L/C Issuer to the
date two (2) Business Days after payment by such Participating Lender is due
hereunder, the Federal Funds Rate for each such day and (ii) from the date two
(2) Business Days after the date such payment is due from such Participating
Lender to the date such payment is made by such Participating Lender, the Base
Rate in effect for each such day.  Each such Participating Lender shall
thereafter be entitled to receive its Percentage of each payment received in
respect of the relevant Reimbursement Obligation and of interest paid thereon,
with the L/C Issuer retaining its Percentage thereof as a Lender hereunder.  The
several obligations of the Participating Lenders to the L/C Issuer under this
Section 1.3 shall be absolute, irrevocable, and unconditional under any and all
circumstances whatsoever and shall not be subject to any set-off, counterclaim
or defense to payment which any Participating Lender may have or have had
against the Borrower, the L/C Issuer, the Administrative Agent, any Lender or
any other Person whatsoever.  Without limiting the generality of the foregoing,
such obligations shall not be affected by any Default or Event of Default or by
any reduction or termination of any Commitment of any Lender, and each payment
by a Participating Lender under this Section 1.3 shall be made without any
offset, abatement, withholding or reduction whatsoever.  



(f)

Indemnification.  The Participating Lenders shall, to the extent of their
respective Percentages, indemnify the L/C Issuer (to the extent not reimbursed
by the Borrower) against any cost, expense (including reasonable counsel fees
and disbursements), claim, demand, action, loss or liability (except such as
result from such L/C Issuer’s gross negligence or willful misconduct as
determined by a court of competent jurisdiction by final and nonappealable
judgment) that the L/C Issuer may suffer or incur in connection with any Letter
of Credit issued by it.  The obligations of the Participating Lenders under this
Section 1.3(f) and all other parts of this Section 1.3 shall survive termination
of this Agreement and of all Applications, Letters of Credit, and all drafts and
other documents presented in connection with drawings thereunder.



(g)

Manner of Requesting a Letter of Credit.  The Borrower shall provide at least
five (5) Business Days’ advance written notice to the Administrative Agent of
each request for the




-4-




--------------------------------------------------------------------------------







issuance of a Letter of Credit, such notice in each case to be accompanied by an
Application for such Letter of Credit properly completed and executed by the
Borrower and, in the case of an extension or amendment or an increase in the
amount of a Letter of Credit, a written request therefor, in a form reasonably
acceptable to the Administrative Agent and the L/C Issuer, in each case,
together with the fees called for by this Agreement.  The Administrative Agent
shall promptly notify the L/C Issuer of the Administrative Agent’s receipt of
each such notice (and the L/C Issuer shall be entitled to assume that the
conditions precedent to any such issuance, extension, amendment or increase have
been satisfied unless notified to the contrary by the Administrative Agent or
the Required Lenders) and the L/C Issuer shall promptly notify the
Administrative Agent and the Lenders of the issuance of the Letter of Credit so
requested.



(h)

Replacement of the L/C Issuer.  The L/C Issuer may be replaced at any time by
written agreement among the Borrower, the Administrative Agent, the replaced
L/C Issuer and the successor L/C Issuer.  The Administrative Agent shall notify
the Lenders of any such replacement of the L/C Issuer.  At the time any such
replacement shall become effective, the Borrower shall pay all unpaid fees
accrued for the account of the replaced L/C Issuer.  From and after the
effective date of any such replacement (i) the successor L/C Issuer shall have
all the rights and obligations of the L/C Issuer under this Agreement with
respect to Letters of Credit to be issued thereafter and (ii) references herein
to the term “L/C Issuer” shall be deemed to refer to such successor or to any
previous L/C Issuer, or to such successor and all previous L/C Issuers, as the
context shall require.  After the replacement of a L/C Issuer hereunder, the
replaced L/C Issuer shall remain a party hereto and shall continue to have all
the rights and obligations of a L/C Issuer under this Agreement with respect to
Letters of Credit issued by it prior to such replacement, but shall not be
required to issue additional Letters of Credit.



Section 1.4.

Applicable Interest Rates.  (a) Base Rate Loans.  Each Base Rate Loan made or
maintained by a Lender shall bear interest (computed on the basis of a year of
365 or 366 days, as the case may be, and the actual days elapsed) on the unpaid
principal amount thereof from the date such Loan is advanced, or created by
conversion from a Eurodollar Loan, until maturity (whether by acceleration or
otherwise) at a rate per annum equal to the sum of the Applicable Margin plus
the Base Rate from time to time in effect, payable by the Borrower on each
Interest Payment Date and at maturity (whether by acceleration or otherwise).

“Base Rate” means, for any day, the rate per annum equal to the greatest of:
 (a) the rate of interest announced or otherwise established by the
Administrative Agent from time to time as its prime commercial rate, or its
equivalent, for U.S. Dollar loans to borrowers located in the United States as
in effect on such day, with any change in the Base Rate resulting from a change
in said prime commercial rate to be effective as of the date of the relevant
change in said prime commercial rate (it being acknowledged and agreed that such
rate may not be the Administrative Agent’s best or lowest rate), (b) the sum of
(i) the rate determined by the Administrative Agent to be the average (rounded
upward, if necessary, to the next higher 1/100 of 1%) of the rates per annum
quoted to the Administrative Agent at approximately 10:00 a.m. (Chicago time)
(or as soon thereafter as is practicable) on such day (or, if such day is not a
Business Day, on the immediately preceding Business Day) by two or more Federal
funds brokers selected by the Administrative Agent for sale to the
Administrative Agent at face value of Federal funds in the secondary market in
an amount equal or comparable to the principal amount for which such rate




-5-




--------------------------------------------------------------------------------







is being determined, plus (ii) 1/2 of 1%, and (c) the LIBOR Quoted Rate for such
day plus 1.00%.  As used herein, the term “LIBOR Quoted Rate” means, for any
day, the rate per annum equal to the quotient of (i) the rate per annum (rounded
upwards, if necessary, to the next higher one hundred-thousandth of a percentage
point) for deposits in U.S. Dollars for a one-month interest period which
appears on the LIBOR01 Page as of 11:00 a.m. (London, England time) on such day
(or, if such day is not a Business Day, on the immediately preceding Business
Day) divided by (ii) one (1) minus the Eurodollar Reserve Percentage.



(b)

Eurodollar Loans.  Each Eurodollar Loan made or maintained by a Lender shall
bear interest during each Interest Period it is outstanding (computed on the
basis of a year of 360 days and actual days elapsed) on the unpaid principal
amount thereof from the date such Loan is advanced or continued, or created by
conversion from a Base Rate Loan, until maturity (whether by acceleration or
otherwise) at a rate per annum equal to the sum of the Applicable Margin plus
the Adjusted LIBOR applicable for such Interest Period, payable by the Borrower
on each Interest Payment Date and at maturity (whether by acceleration or
otherwise).

“Adjusted LIBOR” means, for any Borrowing of Eurodollar Loans, a rate per annum
determined in accordance with the following formula:



Adjusted LIBOR

=

                      LIBOR                     

1 - Eurodollar Reserve Percentage

“Eurodollar Reserve Percentage” means the maximum reserve percentage, expressed
as a decimal, at which reserves (including, without limitation, any emergency,
marginal, special, and supplemental reserves) are imposed by the Board of
Governors of the Federal Reserve System (or any successor) on “eurocurrency
liabilities”, as defined in such Board’s Regulation D (or any successor
thereto), subject to any amendments of such reserve requirement by such Board or
its successor, taking into account any transitional adjustments thereto.  For
purposes of this definition, the relevant Loans shall be deemed to be
“eurocurrency liabilities” as defined in Regulation D without benefit or credit
for any prorations, exemptions or offsets under Regulation D. The Eurodollar
Reserve Percentage shall be adjusted automatically on and as of the effective
date of any change in any such reserve percentage.

 “LIBOR” means, for an Interest Period for a Borrowing of Eurodollar Loans,
(a) the LIBOR Index Rate for such Interest Period, if such rate is available,
and (b) if the LIBOR Index Rate cannot be determined, the arithmetic average of
the rates of interest per annum (rounded upwards, if necessary, to the nearest
1/100 of 1%) at which deposits in U.S. Dollars in immediately available funds
are offered to the Administrative Agent at 11:00 a.m. (London, England time) two
(2) Business Days before the beginning of such Interest Period by three (3) or
more major banks in the interbank eurodollar market selected by the
Administrative Agent for delivery on the first day of and for a period equal to
such Interest Period and in an amount equal or comparable to the principal
amount of the Eurodollar Loan scheduled to be made as part of such Borrowing.

“LIBOR Index Rate” means, for any Interest Period, the rate per annum (rounded
upwards, if necessary, to the next higher one hundred-thousandth of a percentage
point) for




-6-




--------------------------------------------------------------------------------







deposits in U.S. Dollars for a period equal to such Interest Period, which
appears on the LIBOR01 Page as of 11:00 a.m. (London, England time) on the day
two (2) Business Days before the commencement of such Interest Period.

“LIBOR01 Page” means the display designated as “LIBOR01 Page” on the Reuters
Service (or such other page as may replace the LIBOR01 Page on that service or
such other service as may be nominated by the British Bankers’ Association as
the information vendor for the purpose of displaying British Bankers’
Association Interest Settlement Rates for U.S. Dollar deposits).



(c)

Rate Determinations.  The Administrative Agent shall determine each interest
rate applicable to the Loans and the Reimbursement Obligations hereunder, and
its good faith determination thereof shall be conclusive and binding except in
the case of manifest error.  



Section 1.5.

Minimum Borrowing Amounts; Maximum Eurodollar Loans.  Each Borrowing of Base
Rate Loans shall be in an amount not less than $100,000.  Each Borrowing of
Eurodollar Loans advanced, continued or converted to a Eurodollar Loan shall be
in an amount equal to $500,000 or such greater amount which is an integral
multiple of $100,000.  Without the Administrative Agent’s consent, there shall
not be more than five (5) Borrowings of Eurodollar Loans outstanding hereunder.
 



Section 1.6.

Manner of Borrowing Loans and Designating Applicable Interest Rates.  (a) Notice
to the Administrative Agent.  The Borrower shall give notice to the
Administrative Agent by no later than 12:00 noon (Chicago time):  (i) at least
three (3) Business Days before the date on which the Borrower requests the
Lenders to advance a Borrowing of Eurodollar Loans and (ii) on the date the
Borrower requests the Lenders to advance a Borrowing of Base Rate Loans.  The
Loans included in each Borrowing shall bear interest initially at the type of
rate specified in such notice of a new Borrowing.  Thereafter, subject to the
terms and conditions hereof, the Borrower may from time to time elect to change
or continue the type of interest rate borne by each Borrowing or, subject to the
minimum amount requirement for each outstanding Borrowing set forth in
Section 1.5 hereof, a portion thereof, as follows:  (i) if such Borrowing is of
Eurodollar Loans, on the last day of the Interest Period applicable thereto, the
Borrower may continue part or all of such Borrowing as Eurodollar Loans or
convert part or all of such Borrowing into Base Rate Loans or (ii) if such
Borrowing is of Base Rate Loans, on any Business Day, the Borrower may convert
all or part of such Borrowing into Eurodollar Loans for an Interest Period or
Interest Periods specified by the Borrower.  The Borrower shall give all such
notices requesting the advance, continuation or conversion of a Borrowing to the
Administrative Agent by telephone, telecopy, or other telecommunication device
acceptable to the Administrative Agent (which notice shall be irrevocable once
given and, if by telephone, shall be promptly confirmed in writing),
substantially in the form attached hereto as Exhibit B (Notice of Borrowing) or
Exhibit C (Notice of Continuation/Conversion), as applicable, or in such other
form acceptable to the Administrative Agent.  Notice of the continuation of a
Borrowing of Eurodollar Loans for an additional Interest Period or of the
conversion of part or all of a Borrowing of Base Rate Loans into Eurodollar
Loans must be given by no later than 12:00 noon (Chicago time) at least three
(3) Business Days before the date of the requested continuation or conversion.
 All such notices concerning the advance, continuation or conversion




-7-




--------------------------------------------------------------------------------







of a Borrowing shall specify the date of the requested advance, continuation or
conversion of a Borrowing (which shall be a Business Day), the amount of the
requested Borrowing to be advanced, continued or converted, the type of Loans to
comprise such new, continued or converted Borrowing and, if such Borrowing is to
be comprised of Eurodollar Loans, the Interest Period applicable thereto.  No
Borrowing of Eurodollar Loans shall be advanced, continued, or created by
conversion if any Default or Event of Default is then continuing.  The Borrower
agrees that the Administrative Agent may rely on any such telephonic, telecopy
or other telecommunication notice given by any person the Administrative Agent
in good faith believes is an Authorized Representative without the necessity of
independent investigation, and in the event any such notice by telephone
conflicts with any written confirmation such telephonic notice shall govern if
the Administrative Agent has acted in reliance thereon.



(b)

Notice to the Lenders.  The Administrative Agent shall give prompt telephonic,
telecopy or other telecommunication notice to each Lender of any notice from the
Borrower received pursuant to Section 1.6(a) above and, if such notice requests
the Lenders to make Eurodollar Loans, the Administrative Agent shall give notice
to the Borrower and each Lender by like means of the interest rate applicable
thereto promptly after the Administrative Agent has made such determination.



(c)

Borrower’s Failure to Notify.  If the Borrower fails to give notice pursuant to
Section 1.6(a) above of the continuation or conversion of any outstanding
principal amount of a Borrowing of Eurodollar Loans before the last day of its
then current Interest Period within the period required by Section 1.6(a) and
such Borrowing is not prepaid in accordance with Section 1.8(a), such Borrowing
shall automatically be converted into a Borrowing of Base Rate Loans.  In the
event the Borrower fails to give notice pursuant to Section 1.6(a) above of a
Borrowing equal to the amount of a Reimbursement Obligation and has not notified
the Administrative Agent by 12:00 noon (Chicago time) on the day such
Reimbursement Obligation becomes due that it intends to repay such Reimbursement
Obligation through funds not borrowed under this Agreement, the Borrower shall
be deemed to have requested a Borrowing of Base Rate Loans under the Revolving
Credit on such day in the amount of the Reimbursement Obligation then due, which
Borrowing shall be applied to pay the Reimbursement Obligation then due.



(d)

Disbursement of Loans.  Not later than 1:00 p.m. (Chicago time) on the date of
any requested advance of a new Borrowing, subject to Section 7 hereof, each
Lender shall make available its Loan comprising part of such Borrowing in funds
immediately available at the principal office of the Administrative Agent in
Chicago, Illinois (or at such other location as the Administrative Agent shall
designate).  The Administrative Agent shall make the proceeds of each new
Borrowing available to the Borrower on the date of such Borrowing as instructed
by the Borrower.



(e)

Administrative Agent Reliance on Lender Funding.  Unless the Administrative
Agent shall have been notified by a Lender prior to (or, in the case of a
Borrowing of Base Rate Loans, by 1:00 p.m. (Chicago time) on) the date on which
such Lender is scheduled to make payment to the Administrative Agent of the
proceeds of a Loan (which notice shall be effective upon receipt) that such
Lender does not intend to make such payment, the Administrative Agent




-8-




--------------------------------------------------------------------------------







may assume that such Lender has made such payment when due and the
Administrative Agent may in reliance upon such assumption (but shall not be
required to) make available to the Borrower the proceeds of the Loan to be made
by such Lender and, if any Lender has not in fact made such payment to the
Administrative Agent, such Lender shall, on demand, pay to the Administrative
Agent the amount made available to the Borrower attributable to such Lender
together with interest thereon in respect of each day during the period
commencing on the date such amount was made available to the Borrower and ending
on (but excluding) the date such Lender pays such amount to the Administrative
Agent at a rate per annum equal to:  (i) from the date the related advance was
made by the Administrative Agent to the date two (2) Business Days after payment
by such Lender is due hereunder, the Federal Funds Rate for each such day and
(ii) from the date two (2) Business Days after the date such payment is due from
such Lender to the date such payment is made by such Lender, the Base Rate in
effect for each such day.  If such amount is not received from such Lender by
the Administrative Agent immediately upon demand, the Borrower will, on demand,
repay to the Administrative Agent the proceeds of the Loan attributable to such
Lender with interest thereon at a rate per annum equal to the interest rate
applicable to the relevant Loan, but without such payment being considered a
payment or prepayment of a Loan under Section 1.11 hereof so that the Borrower
will have no liability under such Section with respect to such payment.



Section 1.7.

Maturity of Loans.  Each Loan, including both the outstanding principal balance
thereof and any accrued but unpaid interest thereon, shall mature and be due and
payable by the Borrower on the Termination Date.



Section 1.8.

Prepayments.  (a) Optional.  The Borrower may prepay in whole or in part (but,
if in part, only in an amount not less than $50,000 and, in each case, in an
amount such that the minimum amount required for a Borrowing pursuant to
Section 1.5 hereof remains outstanding) any Borrowing (i) in the case of a
Borrowing of Eurodollar Loans, at any time upon three (3) Business Days prior
notice by the Borrower to the Administrative Agent or (ii) in the case of a
Borrowing of Base Rate Loans, upon notice delivered by the Borrower to the
Administrative Agent no later than 12:00 noon (Chicago time) on the date of
prepayment (or, in any case, such shorter period of time then agreed to by the
Administrative Agent), such prepayment to be made by the payment of the
principal amount to be prepaid and, in the case of any Eurodollar Loans, accrued
interest thereon to the date fixed for prepayment plus any amounts due the
Lenders under Section 1.11 hereof.  



(b)

Mandatory.



 

(i)

If at any time the sum of the unpaid principal balance of the Loans and the
L/C Obligations then outstanding shall be in excess of the Borrowing Base as
determined and computed in the most recent Borrowing Base Certificate delivered
in accordance with Section 8.5(d) hereof, the Borrower shall, within three (3)
Business Days following delivery of such Borrowing Base Certificate and without
notice or demand, pay the amount of the excess to the Administrative Agent for
the account of the Lenders as a mandatory prepayment on such Obligations, with
each such prepayment first to be applied to the Loans until paid in full with
any remaining balance to be held by the Administrative Agent in the Collateral
Account as security for the Obligations owing with respect to the Letters of
Credit.




-9-




--------------------------------------------------------------------------------









(ii)

Unless the Borrower otherwise directs, prepayments of Loans under this
Section 1.8(b) shall be applied first to Borrowings of Base Rate Loans until
payment in full thereof with any balance applied to Borrowings of Eurodollar
Loans in the order in which their Interest Periods expire.  Each prepayment of
Loans under this Section 1.8(b) shall be made by the payment of the principal
amount to be prepaid and, in the case of any Eurodollar Loans, accrued interest
thereon to the date of prepayment together with any amounts due the Lenders
under Section 1.11 hereof.  Each prefunding of L/C Obligations shall be made in
accordance with Section 9.4 hereof.



(c)

Borrowings.  Any amount of Loans paid or prepaid before the Termination Date
may, subject to the terms and conditions of this Agreement, be borrowed, repaid
and borrowed again.



Section 1.9.

Default Rate.  Notwithstanding anything to the contrary contained herein, while
any Event of Default is continuing or after acceleration of the Obligations as a
result of an Event of Default, the Borrower shall pay interest (after as well as
before entry of judgment thereon to the extent permitted by law) on the
principal amount of all Loans and Reimbursement Obligations, letter of credit
fees and other amounts at a rate per annum equal to:



(a)

for any Base Rate Loan, the sum of 3.0% plus the Applicable Margin plus the Base
Rate from time to time in effect;



(b)

for any Eurodollar Loan, the sum of 3.0% plus the rate of interest in effect
thereon at the time of such default until the end of the Interest Period
applicable thereto and, thereafter, at a rate per annum equal to the sum of 3.0%
plus the Applicable Margin for Base Rate Loans plus the Base Rate from time to
time in effect;



(c)

for any Reimbursement Obligation, the sum of 3.0% plus the amounts due under
Section 1.3 with respect to interest on such Reimbursement Obligation;



(d)

for any Letter of Credit, the sum of 3.0% plus the amounts due under this
Agreement with respect to interest on such Letter of Credit (for the avoidance
of doubt, this shall not affect the Borrower’s obligation to pay letter of
credit fee due under Section 2.1 with respect to such Letter of Credit); and



(e)

for any other amount owing hereunder not covered by clauses (a) through (d)
above, the sum of  3.0% plus the Applicable Margin plus the Base Rate from time
to time in effect;

provided, however, that in the absence of an acceleration of the Obligations as
a result of an Event of Default, any adjustments pursuant to this Section 1.9
shall be made at the election of the Administrative Agent, acting at the request
or with the consent of the Required Lenders, with written notice to the
Borrower.  Interest accruing pursuant to this Section 1.9 shall be paid on
demand of the Administrative Agent at the request or with the consent of the
Required Lenders.




-10-




--------------------------------------------------------------------------------









Section 1.10.

Evidence of Indebtedness.  (a)  Each Lender shall maintain in accordance with
its usual practice an account or accounts evidencing the indebtedness of the
Borrower to such Lender resulting from each Loan made by such Lender from time
to time, including the amounts of principal and interest payable and paid to
such Lender from time to time hereunder.



(b)

The Administrative Agent shall also maintain accounts in which it will record
(i) the amount of each Loan made hereunder, the type thereof and the Interest
Period with respect thereto, (ii) the amount of any principal or interest due
and payable or to become due and payable from the Borrower to each Lender
hereunder and (iii) the amount of any sum received by the Administrative Agent
hereunder from the Borrower and each Lender’s share thereof.



(c)

The entries maintained in the accounts maintained pursuant to paragraphs (a) and
(b) above shall be prima facie evidence of the existence and amounts of the
Obligations therein recorded; provided, however, that the failure of the
Administrative Agent or any Lender to maintain such accounts or any error
therein shall not in any manner affect the obligation of the Borrower to repay
the Obligations in accordance with their terms.



(d)

Any Lender may request that its Loans be evidenced by a promissory note or notes
in the forms of Exhibit D (each a “Note” and collectively, the “Notes”).  In
such event, the Borrower shall prepare, execute and deliver to such Lender a
Note payable to such Lender or its registered assigns in the amount of its
Commitment.  Thereafter, the Loans evidenced by such Note or Notes and interest
thereon shall at all times (including after any assignment pursuant to
Section 12.12) be represented by one or more Notes payable to the order of the
payee named therein or any assignee pursuant to Section 12.12, except to the
extent that any such Lender or assignee subsequently returns any such Note for
cancellation and requests that such Loans once again be evidenced as described
in subsections (a) and (b) above.



Section 1.11.

Funding Indemnity.  If any Lender shall incur any loss, cost or expense
(including, without limitation, any loss, cost or expense incurred by reason of
the liquidation or re-employment of deposits or other funds acquired by such
Lender to fund or maintain any Eurodollar Loan or the relending or reinvesting
of such deposits or amounts paid or prepaid to such Lender) as a result of:



(a)

any payment, prepayment or conversion of a Eurodollar Loan on a date other than
the last day of its Interest Period,



(b)

any failure (because of a failure to meet the conditions of Section 7 or
otherwise) by the Borrower to borrow or continue a Eurodollar Loan, or to
convert a Base Rate Loan into a Eurodollar Loan, on the date specified in a
notice given pursuant to Section 1.6(a) hereof,



(c)

any failure by the Borrower to make any payment of principal on any Eurodollar
Loan when due (whether by acceleration or otherwise), or



(d)

any acceleration of the maturity of a Eurodollar Loan as a result of the
occurrence of any Event of Default hereunder,




-11-




--------------------------------------------------------------------------------







then, upon the demand of such Lender, the Borrower shall pay to such Lender such
amount as will reimburse such Lender for such loss, cost or expense.  If any
Lender makes such a claim for compensation, it shall provide to the Borrower,
with a copy to the Administrative Agent, a certificate setting forth the amount
of such loss, cost or expense in reasonable detail (including an explanation of
the basis for and the computation of such loss, cost or expense) and the amounts
shown on such certificate shall be deemed prima facie correct.



Section 1.12.

Commitment Terminations.  (a) Optional Terminations.  The Borrower shall have
the right at any time and from time to time, upon five (5) Business Days prior
written notice to the Administrative Agent (or such shorter period of time
agreed to by the Administrative Agent), to terminate the Commitments without
premium or penalty and in whole or in part, any partial termination to be (i) in
an amount not less than $1,000,000 and (ii) allocated ratably among the Lenders
in proportion to their respective Percentages, provided that the Commitments may
not be reduced to an amount less than the sum of the aggregate principal amount
of Loans and L/C Obligations then outstanding.  Any termination of the
Commitments below the L/C Sublimit then in effect shall reduce the L/C Sublimit
by a like amount.  The Administrative Agent shall give prompt notice to each
Lender of any such termination of the Commitments.



(b)

Reinstatement.  Any termination of the Commitments pursuant to this Section 1.12
may not be reinstated.



Section 1.13.

Substitution of Lenders.  In the event (a) the Borrower receives a claim from
any Lender for compensation under Section 10.3 or 12.1 hereof, (b) the Borrower
receives notice from any Lender of any illegality pursuant to Section 10.1
hereof, (c) any Lender is then a Defaulting Lender, or (d) a Lender fails to
consent to an amendment or waiver requested under Section 12.13 hereof at a time
when the Required Lenders have approved such amendment or waiver (any such
Lender referred to in clause (a), (b), (c), or (d) above being hereinafter
referred to as an “Affected Lender”), the Borrower may, in addition to any other
rights the Borrower may have hereunder or under applicable Legal Requirements,
require, at its expense, any such Affected Lender to assign, at par, without
recourse, all of its interest, rights, and obligations hereunder (including all
of its Commitments and the Loans and participation interests in Letters of
Credit and other amounts at any time owing to it hereunder and the other Loan
Documents) to an Eligible Assignee specified by the Borrower, provided that
(i) such assignment shall not conflict with or violate any law, rule or
regulation or order of any court or other Governmental Authority, (ii) the
Borrower shall have paid to the Affected Lender all monies (together with
amounts due such Affected Lender under Section 1.11 hereof as if the Loans owing
to it were prepaid rather than assigned) other than such principal owing to it
hereunder, and (iii) the assignment is entered into in accordance with, and
subject to the consents required by, Section 12.12 hereof (provided any
assignment fees and reimbursable expenses due thereunder shall be paid by the
Borrower).



Section 1.14.

Defaulting Lenders. (a) Defaulting Lender Adjustments.  Notwithstanding anything
to the contrary contained in this Agreement, if any Lender becomes a Defaulting
Lender, then, until such time as such Lender is no longer a Defaulting Lender,
to the extent permitted by applicable Legal Requirements:




-12-




--------------------------------------------------------------------------------









(i)

Waivers and Amendments.  Such Defaulting Lender’s right to approve or disapprove
any amendment, waiver or consent with respect to this Agreement shall be
restricted as set forth in Section 12.13 hereof.



(ii)

Defaulting Lender Waterfall. Any payment of principal, interest, fees or other
amounts received by the Administrative Agent for the account of such Defaulting
Lender (whether voluntary or mandatory, at maturity, pursuant to Section 9 or
otherwise) or received by the Administrative Agent from a Defaulting Lender
pursuant to Section 12.7 hereto shall be applied at such time or times as may be
determined by the Administrative Agent as follows: first, to the payment of any
amounts owing by such Defaulting Lender to the Administrative Agent hereunder;
second, to the payment on a pro rata basis of any amounts owing by such
Defaulting Lender to any L/C Issuer hereunder; third, to Cash Collateralize the
L/C Issuer’s Fronting Exposure with respect to such Defaulting Lender in
accordance with Section 9.4; fourth, as the Borrower may request (so long as no
Default or Event of Default is then continuing), to the funding of any Loan in
respect of which such Defaulting Lender has failed to fund its portion thereof
as required by this Agreement, as determined by the Administrative Agent; fifth,
if so determined by the Administrative Agent and the Borrower, to be held in a
deposit account and released pro rata in order to (x) satisfy such Defaulting
Lender’s potential future funding obligations with respect to Loans under this
Agreement and (y) Cash Collateralize the L/C Issuer’s future Fronting Exposure
with respect to such Defaulting Lender with respect to future Letters of Credit
issued under this Agreement, in accordance with Section 9.4; sixth, to the
payment of any amounts owing to the Lenders, the L/C Issuer as a result of any
judgment of a court of competent jurisdiction obtained by any Lender, the L/C
Issuer against such Defaulting Lender as a result of such Defaulting Lender’s
breach of its obligations under this Agreement; seventh, so long as no Default
or Event of Default is then continuing, to the payment of any amounts owing to
the Borrower as a result of any judgment of a court of competent jurisdiction
obtained by the Borrower against such Defaulting Lender as a result of such
Defaulting Lender’s breach of its obligations under this Agreement; and eighth,
to such Defaulting Lender or as otherwise directed by a court of competent
jurisdiction; provided that if (x) such payment is a payment of the principal
amount of any Loans or L/C Obligations in respect of which such Defaulting
Lender has not fully funded its appropriate share, and (y) such Loans were made
or the related Letters of Credit were issued at a time when the conditions set
forth in Section 7.1 hereof were satisfied or waived, such payment shall be
applied solely to pay the Loans of, and L/C Obligations owed to, all
Non-Defaulting Lenders on a pro rata basis prior to being applied to the payment
of any Loans of, or L/C Obligations owed to, such Defaulting Lender until such
time as all Loans and funded and unfunded participations in L/C Obligations are
held by the Lenders pro rata in accordance with their Percentages of the
relevant Commitments without giving effect to Section 1.14(a)(iv) below.  Any
payments, prepayments or other amounts paid or payable to a Defaulting Lender
that are applied (or held) to pay amounts owed by a Defaulting Lender or to post
Cash Collateral pursuant to this Section 1.14(a)(ii) shall be deemed paid to and
redirected by such Defaulting Lender, and each Lender irrevocably consents
hereto.




-13-




--------------------------------------------------------------------------------









(iii)

Certain Fees.



(A)

No Defaulting Lender shall be entitled to receive any commitment fee for any
period during which that Lender is a Defaulting Lender (and the Borrower shall
not be required to pay any such fee that otherwise would have been required to
have been paid to that Defaulting Lender).



(B)

Each Defaulting Lender shall be entitled to receive L/C Participation Fees for
any period during which that Lender is a Defaulting Lender only to the extent
allocable to its Percentage of the stated amount of Letters of Credit for which
it has provided Cash Collateral pursuant to Section 9.4 hereof.



(C)

With respect to any L/C Participation Fee not required to be paid to any
Defaulting Lender pursuant to clause (B) above, the Borrower shall pay to each
Non-Defaulting Lender that portion of any such fee otherwise payable to such
Defaulting Lender with respect to such Defaulting Lender’s participation in L/C
Obligations that has been reallocated to such Non-Defaulting Lender pursuant to
clause (iv) below.



(iv)

Reallocation of Participations to Reduce Fronting Exposure.  All or any part of
such Defaulting Lender’s participation in L/C Obligations shall be reallocated
among the Non-Defaulting Lenders in accordance with their respective Percentages
of the relevant Commitments (calculated without regard to such Defaulting
Lender’s Commitments) but only to the extent that (x) the conditions set forth
in Section 7.1 hereof are satisfied at the time of such reallocation (and,
unless the Borrower shall have otherwise notified the Administrative Agent at
such time, the Borrower shall be deemed to have represented and warranted that
such conditions are satisfied at such time), and (y) such reallocation does not
cause the aggregate Revolving Loans and interests in L/C Obligations of any
Non-Defaulting Lender to exceed such Non-Defaulting Lender’s Revolving Credit
Commitment.  No reallocation hereunder shall constitute a waiver or release of
any claim of any party hereunder against a Defaulting Lender arising from that
Lender having become a Defaulting Lender, including any claim of a
Non-Defaulting Lender as a result of such Non-Defaulting Lender’s increased
exposure following such reallocation.



(v)

Cash Collateral.  If the reallocation described in clause (iv) above cannot, or
can only partially, be effected, the Borrower shall, without prejudice to any
right or remedy available to them hereunder or under law, Cash Collateralize the
L/C Issuer’s Fronting Exposure in accordance with the procedures set forth in
Section 9.4.



(b)

Defaulting Lender Cure.  If the Borrower, the Administrative Agent and each L/C
Issuer agree in writing that a Lender is no longer a Defaulting Lender, the
Administrative Agent will so notify the parties hereto, whereupon as of the
effective date specified in such notice and subject to any conditions set forth
therein (which may include arrangements with respect to any Cash Collateral),
that Lender will, to the extent applicable, purchase at par that portion of
outstanding Loans of the other Lenders or take such other actions as the
Administrative Agent




-14-




--------------------------------------------------------------------------------







may determine to be necessary to cause the Loans and funded and unfunded
participations in Letters of Credit to be held pro rata by the Lenders in
accordance with their respective Percentages of the relevant Commitments
(without giving effect to Section 1.14(a)(iv) hereof), whereupon such Lender
will cease to be a Defaulting Lender; provided that no adjustments will be made
retroactively with respect to fees accrued or payments made by or on behalf of
the Borrower while that Lender was a Defaulting Lender; and provided, further,
that except to the extent otherwise expressly agreed by the affected parties, no
change hereunder from Defaulting Lender to Lender will constitute a waiver or
release of any claim of any party hereunder arising from that Lender’s having
been a Defaulting Lender.



(c)

New  Letters of Credit.  So long as any Lender is a Defaulting Lender, no L/C
Issuer shall be required to issue, extend, renew or increase any Letter of
Credit unless it is satisfied that it will have no Fronting Exposure after
giving effect thereto.



Section 1.15.

Increase in Commitments.  The Borrower may, from time to time, on any Business
Day prior to the Termination Date, increase the aggregate amount of the
Commitments by delivering a commitment amount increase request substantially in
the form attached hereto as Exhibit H or in such other form acceptable to the
Administrative Agent at least five (5) Business Days prior to the desired
effective date of such increase (the “Commitment Amount Increase”) identifying
one or more additional Lenders (or additional Commitments for existing Lender(s)
or by a combination of existing Lenders and additional Lenders) and the amount
of its Commitment (or additional amount of its Commitment(s)); provided,
however, that (i) the aggregate amount of the Commitments shall not be incurred
to an amount in excess of $50,000,000, (ii) any Commitment Amount Increase shall
be in an amount not less than $5,000,000, (iii) no Event of Default shall have
occurred and be continuing at the time of the request or  the effective date of
the Commitment Amount Increase, and (iv) all representations and warranties
contained in Section 6 hereof shall be true and correct in all material respects
(where not already qualified by materiality, otherwise in all respects) at the
time of such request and on the effective date of such Commitment Amount
Increase (except to the extent such representations and warranties relate to an
earlier date, in which case they are true and correct in all material respects
(where not already qualified by materiality, otherwise in all respects) as of
such date).  The effective date of the Commitment Amount Increase shall be as
set forth in the related commitment amount increase request.  Upon the
effectiveness thereof, the new Lender(s) (or, if applicable, existing Lender(s))
shall advance Loans in an amount sufficient such that after giving effect to its
advance each Lender shall have outstanding its Percentage of Loans.  It shall be
a condition to such effectiveness that (i) if any Eurodollar Loans are
outstanding on the date of such effectiveness, such Eurodollar Loans shall be
deemed to be prepaid on such date and the Borrower shall pay any amounts owing
to the Lenders pursuant to Section 1.10 hereof and (ii) the Borrower shall not
have terminated any portion of the Commitments pursuant to Section 1.11 hereof.
 The Borrower agrees to pay any reasonable and documented, out-of-pocket
expenses of the Administrative Agent relating to any Commitment Amount Increase
and, solely to the extent agreed upon in writing between Administrative Agent
and the Borrower (it being acknowledged that Borrower shall have no obligation
to enter into any such agreement), any arrangement fees related thereto.
 Notwithstanding anything herein to the contrary, no Lender shall have any
obligation to increase its Commitment and no Lender’s Commitment shall be
increased without its consent thereto, and




-15-




--------------------------------------------------------------------------------







each Lender may at its option, unconditionally and without cause, decline to
increase its Commitment.



Section 1.16.

Extension of Termination Date.  The Borrower may, by notice to the
Administrative Agent (which shall promptly deliver a copy to each of the
Lenders) given at least forty-five (45) days and not more than ninety (90) days
prior to the Initial Termination Date, request that Lenders extend the Initial
Termination Date through March 29, 2017.  Upon the Borrower’s timely delivery of
such notice to the Administrative Agent and provided, that (i) no Default or
Event of Default has occurred and is continuing (both on the date the notice is
delivered and on the Initial Termination Date), (ii) all representations and
warranties contained in Section 6 hereof shall be true and correct in all
material respects (where not already qualified by materiality, otherwise in all
respects) on the date the notice is delivered and on the Initial Termination
Date Increase (except to the extent such representations and warranties relate
to an earlier date, in which case they are true and correct in all material
respects (where not already qualified by materiality, otherwise in all respects)
as of such date), and (iii) the Borrower has paid in immediately available funds
the Extension Fee on or prior to the Initial Termination Date, the Termination
Date shall be extended to March 29, 2017.  Should the Termination Date be
extended, the terms and conditions of this Agreement will apply during the
extension period, and from and after the date of such extension, the term
“Termination Date” shall mean March 29, 2017.



SECTION 2.

FEES.



Section 2.1.

Fees.  (a) Commitment Fee.  The Borrower shall pay to the Administrative Agent
for the ratable account of the Lenders in accordance with their Percentages a
commitment fee at a rate per annum equal to (x) 0.25% if the average daily
Unused Commitments are less than 50% of the Commitments then in effect and
(y) 0.35% if the average daily Unused Commitments are greater than or equal to
50% of the Commitments then in effect (computed on the basis of a year of
360 days and the actual number of days elapsed) and determined based on the
average daily Unused Commitments during such previous quarter.  Such commitment
fee shall be payable quarterly in arrears on the last day of each March, June,
September, and December in each year (commencing March 31, 2013) and on the
Termination Date, unless the Commitments are terminated in whole on an earlier
date, in which event the commitment fee for the period to the date of such
termination in whole shall be calculated and paid on the date of such
termination.  Any such commitment fee for the first quarter ending after the
Closing Date shall be prorated according to the number of days this Agreement
was in effect during such quarter.



(b)

Letter of Credit Fees.  On the date of issuance or extension, or increase in the
amount, of any Letter of Credit pursuant to Section 1.3 hereof, the Borrower
shall pay to the L/C Issuer for its own account a fronting fee equal to 0.125%
of the face amount of (or of the increase in the face amount of) such Letter of
Credit.  Quarterly in arrears, on the last day of each March, June, September,
and December, commencing on the first such date occurring after the date hereof,
the Borrower shall pay to the Administrative Agent, for the ratable benefit of
the Lenders in accordance with their Percentages, a letter of credit fee (the
“L/C Participation Fee”) at a rate per annum equal to the Applicable Margin
(computed on the basis of a year of 360 days




-16-




--------------------------------------------------------------------------------







and the actual number of days elapsed) in effect during each day of such quarter
applied to the daily average face amount of Letters of Credit outstanding during
such quarter.  In addition, the Borrower shall pay to the L/C Issuer for its own
account the L/C Issuer’s standard issuance, drawing, negotiation, amendment,
cancellation, assignment, and other administrative fees for each Letter of
Credit as established by the L/C Issuer from time to time.



(c)

Administrative Agent and Other Fees.  The Borrower shall pay to the
Administrative Agent, for its own use and benefit and for the benefit of the
Lenders, as applicable, the fees agreed to between the Administrative Agent and
the Borrower in a fee letter dated March 29, 2013, or as otherwise agreed to in
writing between the Borrower and the Administrative Agent.



SECTION 3.

PLACE AND APPLICATION OF PAYMENTS.



Section 3.1.

Place and Application of Payments.  All payments of principal of and interest on
the Loans and the Reimbursement Obligations, and of all other Obligations
payable by the Borrower under this Agreement and the other Loan Documents, shall
be made by the Borrower to the Administrative Agent by no later than 12:00 Noon
(Chicago time) on the due date thereof at the office of the Administrative Agent
in Chicago, Illinois (or such other location as the Administrative Agent may
designate to the Borrower), for the benefit of the Lender(s) or L/C Issuer
entitled thereto.  Any payments received after such time shall be deemed to have
been received by the Administrative Agent on the next Business Day.  All such
payments shall be made in U.S. Dollars, in immediately available funds at the
place of payment, in each case without set-off or counterclaim.  The
Administrative Agent will promptly thereafter cause to be distributed like funds
relating to the payment of principal or interest on Loans and on Reimbursement
Obligations in which the Lenders have purchased Participating Interests ratably
to the Lenders and like funds relating to the payment of any other amount
payable to any Lender to such Lender, in each case to be applied in accordance
with the terms of this Agreement.  If the Administrative Agent causes amounts to
be distributed to the Lenders in reliance upon the assumption that the Borrower
will make a scheduled payment and such scheduled payment is not so made, each
Lender shall, on demand, repay to the Administrative Agent the amount
distributed to such Lender together with interest thereon in respect of each day
during the period commencing on the date such amount was distributed to such
Lender and ending on (but excluding) the date such Lender repays such amount to
the Administrative Agent, at a rate per annum equal to:  (i) from the date the
distribution was made to the date two (2) Business Days after payment by such
Lender is due hereunder, the Federal Funds Rate for each such day and (ii) from
the date two (2) Business Days after the date such payment is due from such
Lender to the date such payment is made by such Lender, the Base Rate in effect
for each such day.




-17-




--------------------------------------------------------------------------------







Anything contained herein to the contrary notwithstanding (including, without
limitation, Section 1.8(b) hereof), all payments and collections received in
respect of the Obligations and all payments under or in respect of the
Guaranties received, in each instance, by the Administrative Agent or any of the
Lenders after acceleration or the final maturity of the Obligations or
termination of the Commitments as a result of an Event of Default shall be
remitted to the Administrative Agent and distributed as follows:



(a)

first, to the payment of any outstanding costs and expenses incurred by the
Administrative Agent in protecting, preserving or enforcing rights under the
Loan Documents, and in any event including all costs and expenses of a character
which the Borrower has agreed to pay the Administrative Agent under
Section 12.15 hereof (such funds to be retained by the Administrative Agent for
its own account unless it has previously been reimbursed for such costs and
expenses by the Lenders, in which event such amounts shall be remitted to the
Lenders to reimburse them for payments theretofore made to the Administrative
Agent);



(b)

second, to the payment of any outstanding interest and fees due under the Loan
Documents to be allocated pro rata in accordance with the aggregate unpaid
amounts owing to each holder thereof;



(d)

third, to the payment of principal on the Loans, unpaid Reimbursement
Obligations, together with amounts to be held by the Administrative Agent as
collateral security for any outstanding L/C Obligations pursuant to Section 9.4
hereof (until the Administrative Agent is holding an amount of cash equal to the
then outstanding amount of all such L/C Obligations), and Hedging Liability, the
aggregate amount paid to, or held as collateral security for, the Lenders and
L/C Issuer and, in the case of Hedging Liability, their Affiliates to be
allocated pro rata in accordance with the aggregate unpaid amounts owing to each
holder thereof;



(e)

fourth, to the payment of all other unpaid Obligations and all other
indebtedness, obligations, and liabilities of the Borrower and the Guarantors
evidenced by the Loan Documents (including, without limitation, Bank Product
Obligations) to be allocated pro rata in accordance with the aggregate unpaid
amounts owing to each holder thereof; and



(f)

finally, to the Borrower or whoever else may be lawfully entitled thereto.



Section 3.2.

Account Debit.  The Borrower hereby irrevocably authorizes the Administrative
Agent to, solely during the continuation of an Event of Default, charge any of
the Borrower’s deposit accounts maintained with the Administrative Agent for the
amounts from time to time necessary to pay any then due Obligations; provided
that the Borrower acknowledges and agrees that the Administrative Agent shall
not be under an obligation to do so and the Administrative Agent shall not incur
any liability to the Borrower or any other Person for the Administrative Agent’s
failure to do so.




-18-




--------------------------------------------------------------------------------









SECTION 4.

GUARANTIES .



Section 4.1.

Guaranties.  The payment and performance of the Obligations, Hedging Liability,
and Bank Product Obligations shall at all times be guaranteed by each Subsidiary
that owns a Borrowing Base Property pursuant to Section 13 hereof or pursuant to
one or more guaranty agreements in form and substance reasonably acceptable to
the Administrative Agent, as the same may be amended, modified or supplemented
from time to time (individually a “Guaranty” and collectively the “Guaranties”
and each such Subsidiary executing and delivering this Agreement as a Guarantor
or any such separate Guaranty being referred to herein as a “Guarantor” and
collectively the “Guarantors”).



Section 4.2.

Further Assurances.   In the event the Borrower desires to  include any
additional Eligible Property in the Borrowing Base Value after the Closing Date,
to the extent that such Eligible Property is not owned by an existing Guarantor,
as a condition to the inclusion of such Eligible Property in the Borrowing Base
Value, the Borrower shall cause the Subsidiary which owns such Eligible Property
to execute a Guaranty or an Additional Guarantor Supplement in the form of
Exhibit G attached hereto (the “Additional Guarantor Supplement”) as the
Administrative Agent may then require, and the Borrower shall also deliver to
the Administrative Agent, or cause such Subsidiary to deliver to the
Administrative Agent, at the Borrower’s cost and expense, such other
instruments, documents, certificates, and opinions reasonably required by the
Administrative Agent in connection therewith.



Section 4.3.

Depository Bank.  Within ninety (90) days of the Closing Date, the Borrower
shall transfer the Depository Account to the Administrative Agent (or one of its
Affiliates, as designated in writing by the Administrative Agent to the
Borrower).   Following such transfer and until the Termination Date, the
Borrower shall maintain the Depository Account with the Administrative Agent (or
such designated Affiliate).  



SECTION 5.

DEFINITIONS; INTERPRETATION.



Section 5.1.

Definitions.  The following terms when used herein shall have the following
meanings:

“Act” is defined in Section 12.24 hereof.

“Additional Guarantor Supplement” is defined in Section 4.2 hereof.

“Adjusted LIBOR” is defined in Section 1.4(b) hereof.

“Adjusted Property NOI” means, for any Rolling Period, (i) with respect to any
Real Property owned for more than twelve (12) months, the Property NOI minus the
Annual Capital Expenditure Reserve for such Real Property, and (ii) with respect
to any Real Property owned for twelve (12) months or less, the Pro Forma
Property NOI for such Real Property computed on an annualized basis minus the
Annual Capital Expenditure Reserve for such Real Property.




-19-




--------------------------------------------------------------------------------







“Administrative Agent” means Bank of Montreal, in its capacity as Administrative
Agent hereunder, and any successor in such capacity pursuant to Section 11.7
hereof.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

“Affected Lender” is defined in Section 1.13 hereof.

 “Affiliate” means any Person directly or indirectly controlling or controlled
by, or under direct or indirect common control with, another Person.  A Person
shall be deemed to control another Person for purposes of this definition if
such Person possesses, directly or indirectly, the power to direct, or cause the
direction of, the management and policies of the other Person, whether through
the ownership of voting securities, common directors, trustees or officers, by
contract or otherwise; provided that, in any event for purposes of this
definition, other than with respect to the Borrower, any Person that owns,
directly or indirectly, 5% or more of the securities having the ordinary voting
power for the election of directors or governing body of a corporation or 5% or
more of the partnership or other ownership interest of any other Person (other
than as a limited partner of such other Person) will be deemed to control such
corporation or other Person.  Notwithstanding the foregoing, for purposes of the
Loan Documents, Monmouth Real Estate Investment Corp. and its subsidiaries shall
not be deemed to be Affiliates of the Borrower or any Subsidiary.  

“Agreement” means this Credit Agreement, as the same may be amended, modified,
restated or supplemented from time to time pursuant to the terms hereof.

“Annual Capital Expenditure Reserve” means, with respect to any Real Property,
an amount equal to the product of (i) $50 multiplied by (ii) the number of Sites
located on such Real Property.

“Applicable Margin” means, with respect to Loans, Reimbursement Obligations, and
letter of credit fees payable under Section 2.1 hereof, until the first Pricing
Date, the rates per annum shown opposite Level II below, and thereafter from one
Pricing Date to the next, the Applicable Margin means the rates per annum
determined in accordance with the following schedule:

LEVEL

TOTAL INDEBTEDNESS TO TOTAL ASSET VALUE RATIO FOR SUCH PRICING DATE

APPLICABLE MARGIN FOR BASE RATE LOANS AND REIMBURSEMENT OBLIGATIONS SHALL BE:

APPLICABLE MARGIN FOR EURODOLLAR LOANS AND LETTER OF CREDIT FEE SHALL BE:

I

Less than or equal to 0.40 to 1.00

1.00%

2.00%

II

Less than or equal to 0.45 to 1.00, but greater than 0.40 to 1.00

1.25%

2.25%

III

Less than or equal to 0.50 to 1.00, but greater than 0.45 to 1.00

1.50%

2.50%

IV

Greater than 0.50 to 1.00

1.75%

2.75%

For purposes hereof, the term “Pricing Date” means, for any Fiscal Quarter of
the Borrower ending on or after June 30, 2013, the date on which the
Administrative Agent is in receipt of the Borrower’s most recent Compliance
Certificate and financial statements (and, in the case of the year-end financial
statements, audit report) (the “Borrower Information”) for the Fiscal Quarter
then ended, pursuant to Section 8.5 hereof.  The Applicable Margin shall be
established based on the Total Indebtedness to Total Asset Value Ratio for the
most recently completed Fiscal Quarter and the Applicable Margin established on
a Pricing Date shall remain in effect until the next Pricing Date.  If the
Borrower has not delivered the Borrower Information by the date the same is
required to be delivered under Section 8.5 hereof, then until such Borrower
Information is delivered, the Applicable Margin shall be the highest Applicable
Margin (i.e., Level IV shall apply).  If the Borrower subsequently delivers such
Borrower Information before the next Pricing Date, the Applicable Margin
established by such late delivered Borrower Information shall take effect from
the date of delivery until the next Pricing Date.  In all other circumstances,
the Applicable Margin established by such Borrower Information shall be in
effect from the Pricing Date that occurs immediately after the end of the Fiscal
Quarter covered by such Borrower Information until the next Pricing Date.  Each
determination of the Applicable Margin made by the Administrative Agent in
accordance with the foregoing shall be conclusive and binding on the Borrower
and the Lenders if reasonably determined.  The parties understand that the
Applicable Margin set forth herein shall be determined and may be adjusted from
time to time based upon the Borrower Information.  If it is subsequently
determined that any such Borrower Information was incorrect (for whatever
reason, including, without limitation, because of a subsequent restatement of
earnings by the Borrower) at the time it was delivered to the Administrative
Agent and the Lenders, and if the applicable interest rate or fees calculated
for any period were lower than they should have been had the correct information
been timely provided, then such Applicable Margin for such period shall be
automatically recalculated using the correct Borrower Information.  The
Administrative Agent shall promptly notify the Borrower in writing of any
additional interest and fees due because of such recalculation, and the Borrower
shall pay within five (5) Business Days of receipt of such written notice such
additional interest or fees due to the Administrative Agent, for the account of
each Lender holding Commitments and Loans at the time the additional interest
and fee payment is received.  Any recalculation of the Applicable Margin
required by this provision shall survive the termination of this Agreement, and
this provision shall not in any way limit any of the Administrative Agent’s or
any Lender’s other rights under this Agreement.

“Application” is defined in Section 1.3(b) hereof.




-21-




--------------------------------------------------------------------------------







“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

“Asset Under Development” means any Real Property under construction (excluding
any completed Real Property under minor renovation and any Real Property that is
substantially completed with an Occupancy Rate of at least 65%).

“Assignment and Acceptance” means an assignment and acceptance entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 12.12 hereof), and accepted by the Administrative Agent, in
substantially the form of Exhibit F or any other form approved by the
Administrative Agent.

“Authorized Representative” means those persons shown on the list of officers
provided by the Borrower pursuant to Section 7.2 hereof or on any update of any
such list provided by the Borrower to the Administrative Agent, or any further
or different officers of the Borrower so named by any Authorized Representative
of the Borrower in a written notice to the Administrative Agent.

“Bank Products” means each and any of the following bank products and services
provided to the Borrower or any Guarantor by any Lender or any of its
Affiliates:  (a) credit cards for commercial customers (including, without
limitation, “commercial credit cards” and purchasing cards), (b) stored value
cards and (c) treasury management services (including, without limitation,
controlled disbursement, automated clearinghouse transactions, return items,
overdrafts and interstate depository network services).

“Bank Product Obligations” of the Borrower and the Guarantors means any and all
of their obligations, whether absolute or contingent and howsoever and
whensoever created, arising, evidenced or acquired (including all renewals,
extensions and modifications thereof and substitutions therefor) in connection
with Bank Products.

“Bankruptcy Event” means, with respect to any Person, any event of the type
described in clause (j) or (k) of Section 9.1 hereof with respect to such
Person.

“Base Rate” is defined in Section 1.4(a) hereof.

“Base Rate Loan” means a Loan bearing interest at a rate specified in
Section 1.4(a) hereof.

“Borrower” is defined in the introductory paragraph of this Agreement.

“Borrowing” means the total of Loans of a single type advanced, continued for an
additional Interest Period, or converted from a different type into such type by
the Lenders on a single date and, in the case of Eurodollar Loans, for a single
Interest Period.  Borrowings of Loans are made and maintained ratably from each
of the Lenders according to their Percentages.  A Borrowing is “advanced” on the
day Lenders advance funds comprising such Borrowing to




-22-




--------------------------------------------------------------------------------







the Borrower, is “continued” on the date a new Interest Period for the same type
of Loans commences for such Borrowing, and is “converted” when such Borrowing is
changed from one type of Loans to the other, all as determined pursuant to
Section 1.6 hereof.  

“Borrowing Base” means, at any date of its determination, an amount equal to 60%
of the Borrowing Base Value of all Borrowing Base Properties on such date.

“Borrowing Base Certificate” means the certificate in the form of Exhibit I
hereto, or in such other form reasonably acceptable to the Administrative Agent,
to be delivered to the Administrative Agent pursuant to Sections 7.2(j), 7.3 and
8.5 hereof.

“Borrowing Base Determination Date” means each date on which the Borrowing Base
is certified in writing to the Administrative Agent, which shall occur as
follows:



(a)

Quarterly.  For quarterly certifications, as of the last day of each Fiscal
Quarter.



(b)

Property Adjustments.  Following each addition or deletion of an Eligible
Property, promptly following such addition or deletion.

“Borrowing Base NOI”  means, with respect to any Rolling Period, the aggregate
Property NOI attributable to the Eligible Properties for such period.

“Borrowing Base Property” means, as at any date of determination, any Eligible
Property which is taken into account in calculating the Borrowing Base Value.

“Borrowing Base Requirements” means with respect to the calculation of the
Borrowing Base, collectively, that (a) the Borrowing Base Value shall at all
times be equal to or in excess of $35,000,000; (b) no more than 20% of the
Borrowing Base Value may be comprised of any one Eligible Property; and (c) the
weighted average Occupancy Rate of all Eligible Properties included in the
Borrowing Base shall be no less than 70%.

“Borrowing Base Value” means, as at any date of its determination, an amount
equal to the quotient of (a) the Borrowing Base NOI for the most recent Rolling
Period divided by (b) the Capitalization Rate.

“Business Day” means any day (other than a Saturday or Sunday) on which banks
are not authorized or required to close in Chicago, Illinois and, if the
applicable Business Day relates to the advance or continuation of, or conversion
into, or payment of a Eurodollar Loan, on which banks are dealing in U.S. Dollar
deposits in the interbank eurodollar market in London, England.

“Capital Lease” means any lease of Property which in accordance with GAAP is
required to be capitalized on the balance sheet of the lessee.

“Capitalization Rate” means 8.50% for all Real Properties.




-23-




--------------------------------------------------------------------------------







“Capitalized Lease Obligation” means, for any Person, the amount of the
liability shown on the balance sheet of such Person in respect of a Capital
Lease determined in accordance with GAAP.

“Cash Collateralize” means, to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of one or more of the L/C Issuer or
Lenders, as collateral for L/C Obligations or obligations of Lenders to fund
participations in respect of L/C Obligations, cash or deposit account balances
subject to a first priority perfected security interest in favor of the
Administrative Agent or, if the Administrative Agent and each applicable L/C
Issuer shall agree in their sole discretion, other credit support, in each case
pursuant to documentation in form and substance satisfactory to the
Administrative Agent and each applicable L/C Issuer.  “Cash Collateral” shall
have a meaning correlative to the foregoing and shall include the proceeds of
such cash collateral and other credit support.

“CERCLA” means the Comprehensive Environmental Response, Compensation and
Liability Act of 1980, as amended by the Superfund Amendments and
Reauthorization Act of 1986, 42 U.S.C. §§9601 et seq., and any future
amendments.

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority, or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary,(x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, regulations, guidelines or directives thereunder or issued
in connection therewith shall be deemed to be a “Change in Law”, regardless of
the date enacted, adopted or issued and (y) all requests, rules, guidelines or
directives promulgated by the Bank for International Settlements, the Basel
Committee on Banking Supervision (or any successor or similar authority) or the
United States or foreign regulatory authorities, in each case pursuant to Basel
III, shall in each case be deemed to be a “Change in Law”, regardless of the
date enacted, adopted or issued.

“Change of Control” means any of (a) the acquisition by any “person” or “group”
(as such terms are used in sections 13(d) and 14(d) of the Securities Exchange
Act of 1934, as amended) at any time of beneficial ownership of 20% or more of
the outstanding capital stock or other equity interests of the Borrower on a
fully-diluted basis, (b) the failure of individuals who are members of the board
of directors (or similar governing body) of the Borrower on the Closing Date
(together with any new or replacement  directors whose initial nomination for
election was approved by a majority of the directors who were either directors
on the Closing Date or previously so approved) to constitute a majority of the
board of directors (or similar governing body) of the Borrower, or (c) any
“Change of Control” (or words of like import), as defined in any agreement or
indenture relating to any issue of Indebtedness of the Borrower or any Guarantor
shall occur.

“Closing Date” means the date of this Agreement.




-24-




--------------------------------------------------------------------------------







“Code” means the Internal Revenue Code of 1986, as amended, and any successor
statute thereto.

“Collateral Account” is defined in Section 9.4 hereof.

“Commitment” means, as to any Lender, the obligation of such Lender to make
Loans and to participate in Letters of Credit issued for the account of the
Borrower hereunder in an aggregate principal or face amount at any one time
outstanding not to exceed the amount set forth opposite such Lender’s name on
Schedule 1 attached hereto and made a part hereof, as the same may be reduced or
modified at any time or from time to time pursuant to the terms hereof.  The
Borrower and the Lenders acknowledge and agree that the Commitments of the
Lenders, in the aggregate, are equal to $35,000,000 on the Closing Date.

“Commitment Amount Increase” is defined in Section 1.13 hereof.

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

“Compliance Certificate” is defined in Section 8.5 hereof.

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profit Taxes.

“Controlled Group” means all members of a controlled group of corporations and
all trades or businesses (whether or not incorporated) under common control
which, together with the Borrower, are treated as a single employer under
Section 414 of the Code.

“Credit Event” means the advancing of any Loan, or the issuance of, or extension
of the expiration date or increase in the amount of, any Letter of Credit.

“Debtor Relief Laws” means the Bankruptcy Code of the United States of America,
and all other liquidation, conservatorship, bankruptcy, assignment for the
benefit of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization or similar debtor relief Laws of the United States  or other
applicable jurisdictions from time to time in effect.

“Debt Service” means, with reference to any period, the sum of (a) Interest
Expense for such period and (b) the greater of (i) zero or (ii) scheduled
principal amortization paid on Total Indebtedness for such period (exclusive of
any balloon payments or prepayments of principal paid on such Total
Indebtedness).

“Default” means any event or condition the occurrence of which would, with the
passage of time or the giving of notice, or both, constitute an Event of
Default.

“Defaulting Lender” means, subject to Section 1.14(b), any Lender that (a) has
failed to (i) fund all or any portion of its Loans within two (2) Business Days
of the date such Loans were




-25-




--------------------------------------------------------------------------------







required to be funded hereunder unless such Lender notifies the Administrative
Agent and the Borrower in writing that such failure is the result of such
Lender’s determination that one or more conditions precedent to funding (each of
which conditions precedent, together with any applicable default, shall be
specifically identified in such writing) has not been satisfied, or (ii) pay to
the Administrative Agent, any L/C Issuer or any other Lender any other amount
required to be paid by it hereunder (including in respect of its participation
in Letters of Credit) within two (2) Business Days of the date when due, (b) has
notified the Borrower, the Administrative Agent or any L/C Issuer in writing
that it does not intend to comply with its funding obligations hereunder, or has
made a public statement to that effect (unless such writing or public statement
relates to such Lender’s obligation to fund a Loan hereunder and states that
such position is based on such Lender’s determination that a condition precedent
to funding (which condition precedent, together with any applicable default,
shall be specifically identified in such writing or public statement) cannot be
satisfied), (c) has failed, within three (3) Business Days after written request
by the Administrative Agent or the Borrower, to confirm in writing to the
Administrative Agent and the Borrower that it will comply with its prospective
funding obligations hereunder (provided that such Lender shall cease to be a
Defaulting Lender pursuant to this clause (c) upon receipt of such written
confirmation by the Administrative Agent and the Borrower), or (d) has, or has a
direct or indirect parent company that has, (i) become the subject of a
proceeding under any Debtor Relief Law, or (ii) had appointed for it a receiver,
custodian, conservator, trustee, administrator, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business or assets, including the Federal Deposit Insurance Corporation or any
other state or federal regulatory authority acting in such a capacity; provided
that a Lender shall not be a Defaulting Lender solely by virtue of the ownership
or acquisition of any equity interest in that Lender or any direct or indirect
parent company thereof by a Governmental Authority so long as such ownership
interest does not result in or provide such Lender with immunity from the
jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made with such Lender.  Any determination by the Administrative
Agent that a Lender is a Defaulting Lender under clauses (a) through (d) above
shall be conclusive and binding absent manifest error, and such Lender shall be
deemed to be a Defaulting Lender (subject to Section 1.14(b)) upon delivery of
written notice of such determination to the Borrower, the L/C Issuer and each
Lender.

“Depository Account” means that certain account maintained by the Borrower with
Bank of America, N.A. (Account #0018002943) or any successor account thereto.

“Dividends” means any dividend paid (or declared and then payable), as the case
may be, in cash on any equity security issued by the Borrower.

“EBITDA” means, for any period, determined on a consolidated basis of the
Borrower and its Subsidiaries in accordance with GAAP, net income (or loss) for
such period plus, without duplication and to the extent included as an expense
in the calculation of net income (or loss) for such period, the sum of
(i) depreciation and amortization expense; (ii) Interest Expense; (iii) income
tax expense; (iv) extraordinary, unrealized or non-recurring losses, including
impairment charges; and (v) reasonable transaction costs and expenses incurred
during such




-26-




--------------------------------------------------------------------------------







period in connection with acquisitions permitted hereunder, minus, without
duplication and to the extent included as income in the calculation of net
income (or loss) for such period, (a) funds received by the Borrower or a
Subsidiary as rent but which are reserved for capital expenses;
(b) extraordinary or unrealized gains (including gains on the sale of assets);
and (c) income tax benefits.

“Eligible Assignee” means (a) a Lender, (b) an Affiliate of a Lender, (c) an
Approved Fund, and (d) any other Person (other than a natural person) approved
by (i) the Administrative Agent, (ii) the L/C Issuer, and (iii) unless an Event
of Default has occurred and is continuing, the Borrower (each such approval not
to be unreasonably withheld or delayed); provided that notwithstanding the
foregoing, “Eligible Assignee” shall not include the Borrower, any Subsidiary or
any other Affiliate of the Borrower or any Subsidiary.

“Eligible Property” means, as of any Borrowing Base Determination Date, any Real
Property owned by the Borrower or a Subsidiary which satisfies the following
conditions:



(a)

such Real Property is one hundred percent (100%) owned in fee simple by the
Borrower or any Subsidiary;



(b)

such Real Property is located in the contiguous United States;



(c)

if the Property Owner is the Borrower, (i) neither the Borrower’s beneficial
ownership interest in such Real Property nor the Real Property is subject to any
Lien (other than Permitted Liens) or to any negative pledge and (ii) the
Borrower has the unilateral right to sell, transfer or otherwise dispose of such
Real Property and to create a Lien on such Real Property as security for
Indebtedness;



(d)

if the Property Owner is a Subsidiary, (i) neither the Borrower’s beneficial
ownership interest in such Subsidiary nor the Real Property is subject to any
Lien (other than Permitted Liens) or to any negative pledge, (ii) the Subsidiary
has the unilateral right to sell, transfer or otherwise dispose of such Real
Property and to create a Lien on such Real Property as security for
Indebtedness, and (iii) the Subsidiary has provided an Additional Guarantor
Supplement or a separate Guaranty to the Administrative Agent pursuant to
Section 4.2 hereof;



(e)

such Real Property has an Occupancy Rate of at least 50%;



(f)

the Administrative Agent shall have received, to the extent requested by it,
historic operating statements for such Real Property for the previous three (3)
years, if available, and historic rent rolls for such Real Property for the
previous three (3) years, if available;



(g)

such Real Property, based on the Borrower’s and, if the Property Owner is a
Subsidiary, such Subsidiary’s actual knowledge, is free of all material
structural defects or major architectural deficiencies, material title defects,
material environmental




-27-




--------------------------------------------------------------------------------







conditions or other adverse matters which, individually or collectively, would
reasonably be expected to materially impair the value of such Real Property;



(h)

no more than 10% of the Tenants of such Real Property are more than 60 days in
arrears on base rental or other similar payments due under their applicable
Leases, but without taking into any Tenant which is making payments in respect
of base rental or other similar payments that are delinquent pursuant to a
written payment plan with the Borrower or the applicable Subsidiary; and



(i)

if the Property Owner is not the Borrower, unless the same have previously been
delivered to the Administrative Agent, such Property Owner shall have delivered
to the Administrative Agent a copy, certified as true and correct by a duly
authorized officer of such Property Owner, of each of the following: (i) the
Property Owner’s articles of incorporation, by-laws, partnership agreement or
operating agreement, as applicable, (ii) certificates of existence, good
standing and authority to do business from each appropriate state authority, and
(iii) partnership, corporate or limited liability company, as applicable,
authorizations authorizing the execution, delivery and performance of the
applicable Guaranty.

“Environmental Claim” means any investigation, notice, violation, demand,
allegation, action, suit, injunction, judgment, order, consent decree, penalty,
fine, lien, proceeding or claim (whether administrative, judicial or private in
nature) arising (a) pursuant to, or in connection with an actual or alleged
violation of, any Environmental Law, (b) in connection with any Hazardous
Material, (c) from any abatement, removal, remedial, corrective or response
action in connection with a Hazardous Material, Environmental Law or order of a
Governmental Authority or (d) from any actual or alleged damage, injury, threat
or harm to health, safety, natural resources or the environment.

“Environmental Law” means any current or future Legal Requirement pertaining to
(a) the protection of health, safety and the indoor or outdoor environment, (b)
the conservation, management or use of natural resources and wildlife, (c) the
protection or use of surface water or groundwater, (d) the management,
manufacture, possession, presence, use, generation, transportation, treatment,
storage, disposal, Release, threatened Release, abatement, removal, remediation
or handling of, or exposure to, any Hazardous Material or (e) pollution
(including any Release to air, land, surface water or groundwater), and any
amendment, rule, regulation, order or directive issued thereunder.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
or any successor statute thereto.

“Eurodollar Loan” means a Loan bearing interest at the rate specified in
Section 1.4(b) hereof.

“Eurodollar Reserve Percentage” is defined in Section 1.4(b) hereof.

“Event of Default” means any event or condition identified as such in
Section 9.1 hereof.




-28-




--------------------------------------------------------------------------------







“Excluded Swap Obligation” means, with respect to any Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the Guarantee of such
Guarantor of, or the grant by such Guarantor of a security interest to secure,
such Swap Obligation (or any Guarantee thereof) is or becomes illegal under the
Commodity Exchange Act or any rule, regulation or order of the Commodity Futures
Trading Commission (or the application or official interpretation of any
thereof) by virtue of such Guarantor’s failure for any reason not to constitute
an “eligible contract participant” as defined in the Commodity Exchange Act and
the regulations thereunder at the time the Guarantee of such Guarantor or the
grant of such security interest becomes effective with respect to such Swap
Obligation.  If a Swap Obligation arises under a master agreement governing more
than one swap, such exclusion shall apply only to the portion of such Swap
Obligation that is attributable to swaps for which such Guarantee or security
interest is or becomes illegal.

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable lending office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Commitment pursuant
to a law in effect on the date on which (i) such Lender acquires such interest
in the Loan or Commitment (other than pursuant to an assignment request by the
Borrower under Section 1.14 hereof) or (ii) such Lender changes its lending
office, except in each case to the extent that, pursuant to Section 13.1 amounts
with respect to such Taxes were payable either to such Lender’s assignor
immediately before such Lender became a party hereto or to such Lender
immediately before it changed its lending office, (c) Taxes attributable to such
Recipient’s failure to comply with Section 13.1(b) or Section 13.1(d), and
(d) any U.S. federal withholding Taxes imposed under FATCA.

 “Extension Fee” means an extension fee payable by the Borrower as a condition
to the extension of the Initial Termination Date pursuant to Section 1.16 hereto
in an amount equal to 0.20% of the Commitments then in effect.

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with) and any current or future
regulations or official interpretations thereof.

“Federal Funds Rate” means the fluctuating interest rate per annum described in
part (i) of clause (b) of the definition of Base Rate appearing in Section
1.4(a) hereof.

“Fiscal Quarter” means each of the three-month periods ending on March 31, June
30, September 30 and December 31 of each Fiscal Year.

“Fiscal Year” means each twelve-month period ending on December 31.




-29-




--------------------------------------------------------------------------------







“Fixed Charges” means, with reference to any period, Debt Service for such
period, plus required distributions (other than distributions by the Borrower to
holders of operating partnership units and distributions by Borrower to common
and preferred equity holders) made or to be made during such period, plus
payments of base rent under Ground Leases made or to be made during such period,
unless such payments are deducted from Property NOI and EBITDA.

“Floating Rate Debt” means, as of any date of determination, all Indebtedness
with a variable interest rate that is not subject to a Hedging Agreement
providing protection against fluctuations in interest rates.

“Fronting Exposure” means, at any time there is a Defaulting Lender, with
respect to any L/C Issuer, such Defaulting Lender’s Percentage of the
outstanding L/C Obligations with respect to Letters of Credit issued by such L/C
Issuer other than L/C Obligations as to which such Defaulting Lender’s
participation obligation has been reallocated to other Lenders or Cash
Collateralized in accordance with the terms hereof.

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.

“GAAP” means generally accepted accounting principles set forth from time to
time in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board (or agencies with
similar functions of comparable stature and authority within the U.S. accounting
profession), which are applicable to the circumstances as of the date of
determination.

“Governmental Authority” means the government of the United States of America or
any other nation, or of any political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government (including any supra-national bodies such as the European Union or
the European Central Bank).

“Ground Lease” means a long term lease of real Property granted by the fee owner
of the real Property.

“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (c) to maintain
working capital, equity capital or any other financial statement condition




-30-




--------------------------------------------------------------------------------







or liquidity of the primary obligor so as to enable the primary obligor to pay
such Indebtedness or other obligation or (d) as an account party in respect of
any letter of credit or letter of guaranty issued to support such Indebtedness
or obligation; provided, that the term Guarantee shall not include endorsements
for collection or deposit in the ordinary course of business.

“Guarantor” and “Guarantors” are defined in Section 4.1 hereof.

“Guaranty” and “Guaranties” are defined in Section 4.1 hereof.

“Hazardous Material” means any substance, chemical, compound, product, solid,
gas, liquid, waste, byproduct, pollutant, contaminant or material which is
hazardous or toxic and is regulated under Environmental Law, and includes,
without limitation, (a) asbestos, polychlorinated biphenyls and petroleum
(including crude oil or any fraction thereof) and (b) any material classified or
regulated as “hazardous” or “toxic” or words of like import pursuant to an
Environmental Law.

“Hazardous Material Activity” means any activity, event or occurrence involving
a Hazardous Material, including, without limitation, the manufacture,
possession, presence, use, generation, transportation, treatment, storage,
disposal, Release, threatened Release, abatement, removal, remediation, handling
of or corrective or response action to any Hazardous Material.

“Hedging Agreement” means any agreement with respect to any swap, forward,
future or derivative transaction or option or similar agreement involving, or
settled by reference to, one or more rates, currencies, commodities, equity or
debt instruments or securities, or economic, financial or pricing indices or
measures of economic, financial or pricing risk or value or any similar
transaction or any combination of these transactions; provided that no phantom
stock or similar plan providing for payments only on account of services
provided by current or former directors, officers, employees or consultants of
the Borrower or its Subsidiaries shall be a Hedging Agreement.

“Hedging Liability” means the liability of the Borrower or any Guarantor to any
of the Lenders, or any Affiliates of such Lenders in respect of any Hedging
Agreement as the Borrower or such Guarantor, as the case may be, may from time
to time enter into with any one or more of the Lenders party to this Agreement
or their Affiliates, whether absolute or contingent and howsoever and whensoever
created, arising, evidenced or acquired (including all renewals, extensions and
modifications thereof and substitutions therefor).  

“Implied Debt Service” means, with reference to any period, the aggregate Debt
Service that would be due and payable during such period, assuming that (i) the
related Indebtedness is amortized over a period of twenty-five (25) years, (ii)
such Indebtedness bears interest at a per annum rate equal to the greatest of
(x) 7.0% per annum, (y) a Eurodollar Loan with an Interest Period of one (1)
month (including the Applicable Margin) and (z) the 10-year treasury rate on the
last day of such period plus 2.5%, and (iii) equal payments of principal and
interest are due and payable on a monthly basis.




-31-




--------------------------------------------------------------------------------







“Implied Debt Service Coverage Ratio” means, as of the last day of any Fiscal
Quarter of the Borrower, the ratio of (i) the Adjusted Property NOI for all Real
Properties to (ii) Implied Debt Service, in each case, for the Rolling Period
ending on such day.

“Indebtedness” means for any Person (without duplication) (a) all indebtedness
created, assumed or incurred in any manner by such Person representing money
borrowed (including by the issuance of debt securities), (b) all indebtedness
for the deferred purchase price of property or services (other than trade
accounts payable arising in the ordinary course of business which are not more
than one hundred eighty (180) days past due), (c) all indebtedness secured by
any Lien upon Property of such Person, whether or not such Person has assumed or
become liable for the payment of such indebtedness, (d) all Capitalized Lease
Obligations of such Person, (e) all obligations of such Person on or with
respect to letters of credit, bankers’ acceptances and other similar extensions
of credit whether or not representing obligations for borrowed money and (f) all
net obligations of such Person under any Hedging Agreement.

“Indemnified Taxes” means (a) all Taxes other than Excluded Taxes and (b) to the
extent not otherwise described in (a), Other Taxes.

“Initial Borrowing Base Properties” means, collectively, each Real Property
listed on Schedule 1.1 and “Initial Borrowing Base Property” means any of such
Real Property.

“Initial Termination Date” means March 29, 2016.

“Interest Expense” means, with respect to a Person for any period of time, the
interest expense whether paid, accrued or capitalized (without deduction of
consolidated interest income) of such Person for such period.  Interest Expense
shall exclude any amortization of (i) deferred financing fees, including the
write-off of such fees relating to the early retirement of the related
Indebtedness, and (ii) debt discounts (but only to the extent such discounts do
not exceed 3.0% of the initial face principal amount of the related
Indebtedness).

“Interest Payment Date” means (a) with respect to any Eurodollar Loan, the last
day of each Interest Period with respect to such Eurodollar Loan and, if the
applicable Interest Period is longer than (3) three months, each day occurring
every three (3) months after the commencement of such Interest Period, (b) with
respect to any Base Rate Loan, the last day of every calendar quarter, and (c)
with respect to any Eurodollar Loan and/or any Base Rate Loan, the Termination
Date.

“Interest Period” means the period commencing on the date a Borrowing of
Eurodollar Loans is advanced, continued, or created by conversion and ending one
(1), two (2), three (3), or six (6) months thereafter, provided, however, that:



(i)

no Interest Period shall extend beyond the Termination Date;



(ii)

whenever the last day of any Interest Period would otherwise be a day that is
not a Business Day, the last day of such Interest Period shall be extended to
the next succeeding Business Day, provided that, if such extension would cause
the last day of an




-32-




--------------------------------------------------------------------------------







Interest Period for a Borrowing of Eurodollar Loans to occur in the following
calendar month, the last day of such Interest Period shall be the immediately
preceding Business Day; and



(iii)

for purposes of determining an Interest Period for a Borrowing of Eurodollar
Loans, a month means a period starting on one day in a calendar month and ending
on the numerically corresponding day in the next calendar month; provided,
however, that if there is no numerically corresponding day in the month in which
such an Interest Period is to end or if such an Interest Period begins on the
last Business Day of a calendar month, then such Interest Period shall end on
the last Business Day of the calendar month in which such Interest Period is to
end.

“Land Assets” means any Real Property which is not an Asset Under Development
and on which no significant improvements have been constructed.  For the
avoidance of doubt, Land Assets shall not include any Real Property upon which
any Sites have been, or are in the process of being, developed.

“L/C Issuer” means Bank of Montreal, in its capacity as the issuer of Letters of
Credit hereunder, and its successors in such capacity as provided in
Section 1.3(h) hereof.

“L/C Obligations” means the aggregate undrawn face amounts of all outstanding
Letters of Credit and all unpaid Reimbursement Obligations.

“L/C Participation Fee” is defined in Section 2.1(c) hereof.

“L/C Sublimit” means $5,000,000, as such amount may be reduced pursuant to the
terms hereof.

“Lease” means each existing or future lease, sublease, license, or other similar
agreement under the terms of which any Person has or acquires any right to
occupy any Real Property or any part thereof, or interest therein, as the same
may be amended, supplemented or modified.

“Legal Requirement” means any treaty, convention, statute, law, regulation,
ordinance, license, permit, governmental approval, injunction, judgment, order,
consent decree or other requirement of any Governmental Authority, whether
federal, state, or local.

“Lenders” means and includes Bank of Montreal and the other financial
institutions from time to time party to this Agreement, including each assignee
Lender pursuant to Section 12.12 hereof.

“Lending Office” is defined in Section 10.4 hereof.

“Letter of Credit” is defined in Section 1.3(a) hereof.

“LIBOR” is defined in Section 1.4(b) hereof.




-33-




--------------------------------------------------------------------------------







“LIBOR Index Rate” is defined in Section 1.4(b) hereof.

“LIBOR Quoted Rate” is defined in Section 1.4(a) hereof.

“LIBOR01 Page” is defined in Section 1.4(b) hereof.

“Lien” means any mortgage, lien, security interest, pledge, charge or
encumbrance of any kind in respect of any Property, including the interests of a
vendor or lessor under any conditional sale, Capital Lease or other title
retention arrangement.

“Loan” and “Loans” are defined in Section 1.1 hereof and, as so defined, include
a Base Rate Loan or a Eurodollar Loan, each of which is a “type” of Loan
hereunder.

“Loan Documents” means this Agreement, the Notes (if any), the Applications, the
Guaranties, if any, and each other instrument or document to be delivered
hereunder or thereunder or otherwise in connection therewith.

“Material Adverse Effect” means (a) a material adverse change in, or material
adverse effect upon, the operations, business, Property or condition (financial
or otherwise) of the Borrower and its Subsidiaries taken as a whole, (b) a
material impairment of the ability of the Borrower or any Guarantor to perform
its obligations under any Loan Document or (c) a material adverse effect upon
the legality, validity, binding effect or enforceability against the Borrower or
any Guarantor of any Loan Document or the rights and remedies of the
Administrative Agent and the Lenders thereunder.

“Moody’s” means Moody’s Investors Service, Inc., or any successor thereof.

“Note” and “Notes” are defined in Section 1.10 hereof.

“Obligations” means all obligations of the Borrower to pay principal and
interest on the Loans, all Reimbursement Obligations owing under the
Applications, all fees and charges payable hereunder, and all other payment
obligations of the Borrower or any Guarantor arising under or in relation to any
Loan Document, in each case whether now existing or hereafter arising, due or to
become due, direct or indirect, absolute or contingent, and howsoever evidenced,
held or acquired.

“Occupancy Rate” means for any Real Property, the percentage of the rentable
area of such Real Property leased by Tenants pursuant to bona fide Leases, in
each case, which Tenants are not subject to a then continuing Bankruptcy Event,
or if subject to a then continuing Bankruptcy Event (i) the trustee in
bankruptcy of such Tenant shall have accepted and assumed such Lease or the
Tenant shall be not more than 60 days in arrears on base rental or other similar
payments due under the Leases; (ii) to the extent that the Tenant shall have
filed, and the bankruptcy court shall have approved, the Tenant’s plan for
reorganization, the Tenant shall be performing its obligations pursuant to the
approved plan of reorganization; or (iii) the status of such Tenant’s Lease
shall be otherwise reasonably acceptable to the Administrative Agent.




-34-




--------------------------------------------------------------------------------







“OFAC” means the United States Department of Treasury Office of Foreign Assets
Control.

“OFAC Event” means the event specified in Section 8.13(c) hereof.

“OFAC Sanctions Programs” means all laws, regulations, and Executive Orders
administered by OFAC, including without limitation, the Bank Secrecy Act,
anti-money laundering laws (including, without limitation, the Uniting and
Strengthening America by Providing Appropriate Tools Required to Intercept and
Obstruct Terrorism Act of 2001, Pub. L. 107-56 (a/k/a the USA Patriot Act)), and
all economic and trade sanction programs administered by OFAC, any and all
similar United States federal laws, regulations or Executive Orders, and any
similar laws, regulations or orders adopted by any State within the United
States.

“OFAC SDN List” means the list of the Specially Designated Nationals and Blocked
Persons maintained by OFAC.

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).

“Other Recourse Debt” means, as of the date of determination, all Indebtedness
(including the face amount of all outstanding letters of credit) which is
recourse to, or has a deficiency guaranty provided by, the Borrower or any
Guarantor (directly or by a guaranty thereof, but without duplication), other
than with respect to the Loans, Hedging Liability, Bank Product Obligations and
other Obligations.  For the avoidance of doubt, any guaranty by the Borrower or
a Guarantor pursuant to which customary carveouts to the non-recourse liability
of the primary obligor of the related indebtedness are guaranteed shall not
constitute Other Recourse Debt.

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 1.13 hereof).

“Participating Interest” is defined in Section 1.3(e) hereof.

“Participating Lender” is defined in Section 1.3(e) hereof.

“Patriot Act” is defined in Section 7.2(o) hereof.

“PBGC” means the Pension Benefit Guaranty Corporation or any Person succeeding
to any or all of its functions under ERISA.




-35-




--------------------------------------------------------------------------------







“Percentage” means, for each Lender, the percentage of the Commitments
represented by such Lender’s Commitment or, if the Commitments have been
terminated, the percentage held by such Lender (including through participation
interests in Reimbursement Obligations) of the aggregate principal amount of all
Loans and L/C Obligations then outstanding.

“Permitted Liens” means each of the following:  (a) Liens for taxes, assessments
and governmental charges or levies to the extent not required to be paid under
Section 8.3; (b) Liens imposed by law, such as materialmen’s, mechanics’,
carriers’, workmen’s and repairmen’s Liens and other similar Liens arising in
the ordinary course of business securing obligations that are not overdue or
that are being contested in good faith and by proper proceedings and as to which
appropriate reserves are being maintained; (c) pledges or deposits to secure
obligations under workers’ compensation laws or similar legislation or to secure
public or statutory obligations; (d) easements, zoning restrictions, rights of
way and other encumbrances on title to real property that, in the aggregate, do
not materially and adversely affect the value of such real property or the use
of such real property for its present purposes; (e) deposits to secure the
performance of bids, trade contracts (other than for borrowed money), leases,
statutory obligations, surety and appeal bonds, performance bonds and other
obligations of like nature incurred in the ordinary course of business;
(f) Liens in favor of the United States of America for amounts paid to the
Borrower or any Guarantor as progress payments under government contracts
entered into by it; (g) attachment, judgment and other similar Liens arising in
connection with court, reference or arbitration proceedings, provided that the
same have been in existence less than twenty (20) days, that the same have been
discharged or that execution or enforcement thereof has been stayed pending
appeal; (h) the rights of tenants or lessees under leases or subleases not
interfering with the ordinary conduct of business of such Person; (i) Liens in
favor of the Administrative Agent for its benefit and/or the benefit of the
Lenders and the L/C Issuer; and (j) Liens on Real Properties that are not
Borrowing Base Properties.

“Person” means an individual, partnership, corporation, limited liability
company, association, trust, unincorporated organization or any other entity or
organization, including a government or agency or political subdivision thereof.

“Plan” means any employee pension benefit plan covered by Title IV of ERISA or
subject to the minimum funding standards under Section 412 of the Code that
either (a) is maintained by a member of the Controlled Group for employees of a
member of the Controlled Group or (b) is maintained pursuant to a collective
bargaining agreement or any other arrangement under which more than one employer
makes contributions and to which a member of the Controlled Group is then making
or accruing an obligation to make contributions or has within the preceding five
plan years made contributions.

“Pro Forma Property NOI” means, with respect to any Real Property owned for
twelve (12) months or less, the aggregate amount of (i) Property Income minus
(ii) Property Expenses plus (ii) unusual or nonrecurring expenses associated
with the acquisition of such Real Property, in each case to the extent earned or
incurred during the period such Real Property has been owned by the Borrower or
a Guarantor, as applicable.




-36-




--------------------------------------------------------------------------------







“Property” or “Properties” means, as to any Person, all types of real (including
the Real Property), personal, tangible, intangible or mixed property owned by
such Person whether or not included in the most recent balance sheet of such
Person and its subsidiaries under GAAP, including, as to the Borrower or any
Subsidiary, any Real Property owned by it.

“Property Expenses” means, as to any Real Property, the costs (including, but
not limited to, payroll, taxes, assessments, insurance, utilities, landscaping
and other similar charges) of operating and maintaining such Real Property,
which are the responsibility of the Borrower or the applicable Subsidiary that
are not paid directly by the applicable Tenant, but excluding depreciation,
amortization and interest costs.

“Property Income” means, as to any Real Property, cash rents (excluding non-cash
straight-line rent) and other cash revenues received by the Borrower or a
Subsidiary in the ordinary course for such Real Property, but excluding security
deposits and prepaid rent except to the extent applied in satisfaction of
applicable Tenants’ obligations for rent.

“Property NOI” means, with respect to any Real Property for any Rolling Period
(without duplication) the aggregate amount of (i) Property Income for such
period minus (ii) Property Expenses for such period.

“Property Owner” means the Person who owns fee title interest in and to a Real
Property.

“Qualified ECP Guarantor” means, in respect of any Swap Obligation, each
Guarantor that has total assets exceeding $10,000,000 at the time the relevant
Guarantee or grant of the relevant security interest becomes effective with
respect to such Swap Obligation or such other person as constitutes an “eligible
contract participant” under the Commodity Exchange Act or any regulations
promulgated thereunder and can cause another person to qualify as an “eligible
contract participant” at such time by entering into a keepwell under Section
1a(18)(A)(v)(II) of the Commodity Exchange Act.

“Rating” means the debt rating provided by S&P or Moody’s with respect to the
unsecured senior long-term non-credit enhanced debt of a Person.

“RCRA” means the Solid Waste Disposal Act, as amended by the Resource
Conservation and Recovery Act of 1976 and Hazardous and Solid Waste Amendments
of 1984, 42 U.S.C. §§6901 et seq., and any future amendments.

“Real Property” or “Real Properties” means the real property owned by the
Borrower or any of its Subsidiaries.

“Recipient” means (a) the Administrative Agent and (b) any Lender, as
applicable.

“Reimbursement Obligation” is defined in Section 1.3(c) hereof.

“REIT Shares” is defined in Section 8.8(f) hereof.




-37-




--------------------------------------------------------------------------------







“Release” means any spilling, leaking, pumping, pouring, emitting, emptying,
discharging, injecting, escaping, leaching, migration, dumping, or disposing
into the indoor or outdoor environment, including, without limitation, the
abandonment or discarding of barrels, drums, containers, tanks or other
receptacles containing or previously containing any Hazardous Material.

“Required Lenders” means, as of the date of determination thereof, at least two
(2) Lenders whose outstanding Loans, interests in Letters of Credit and Unused
Commitments constitute more than 66 2/3% of the sum of the total outstanding
Loans, interests in Letters of Credit, and Unused Commitments of the Lenders.

“Responsible Officer” means, with respect to the Borrower, the chief executive
officer, the chief financial officer, chief legal officer or the chief operating
officer of the Borrower or such Subsidiary.

“Revolving Credit” means the credit facility for making Loans and issuing
Letters of Credit described in Sections 1.1 and 1.3 hereof.

“Revolving Credit Availability” means, as of any time the same is to be
determined, the amount (if any) by which (a) the lesser of (1) the Borrowing
Base as then determined and computed in accordance with this Agreement and (2)
the Revolving Credit Commitments as then in effect exceeds (b) the aggregate
principal amount of Loans and L/C Obligations then outstanding.

“Rolling Period” means, as of any date, the four Fiscal Quarters ending on or
immediately preceding such date.

“S&P” means Standard & Poor’s Ratings Services Group, a division of The
McGraw-Hill Companies, Inc.

“Site” means, with respect to any Real Property, each individual pad for a
manufactured home located on such Real Property.

“Stock” means shares of capital stock, beneficial or partnership interests,
participations or other equivalents (regardless of how designated) of or in a
corporation or equivalent entity, whether voting or non-voting, and includes,
without limitation, common stock, but excluding any preferred stock or other
preferred equity securities.

“Stock Equivalents” means all securities (other than Stock) convertible into or
exchangeable for Stock at the option of the holder, and all warrants, options or
other rights to purchase or subscribe for any stock, whether or not presently
convertible, exchangeable or exercisable.

“Subsidiary” means, as to any particular parent corporation or organization, any
other corporation or organization more than 50% of the outstanding Voting Stock
of which is at the time directly or indirectly owned by such parent corporation
or organization or by any one or




-38-




--------------------------------------------------------------------------------







more other entities which are themselves subsidiaries of such parent corporation
or organization.  Unless otherwise expressly noted herein, the term “Subsidiary”
means a Subsidiary of the Borrower or of any of its direct or indirect
Subsidiaries.

“Swap Obligation” means, with respect to any Guarantor, any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of section 1a(47) of the Commodity Exchange Act.

“Tangible Net Worth” means for each applicable period, total equity reflected on
the Borrower’s consolidated balance sheet as reported in its Form 10-K or 10-Q,
as applicable, less all amounts reported as assets on such consolidated balance
sheet in the event that the same constitute an intangible asset under GAAP.

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including back up withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

“Tenant” means any Person leasing, subleasing or otherwise occupying any portion
of a Real Property under a Lease.

“Termination Date” means the earliest of (i) the Initial Termination Date, as
such date may be extended pursuant to Section 1.16, and (ii) the date on which
the Commitments are terminated in whole pursuant to Section 1.12, 9.2 or 9.3
hereof.

“Total Asset Value” means, as of any date of determination, an amount equal to
the sum of (a) for all Real Properties owned for twelve (12) months or more, the
quotient of (i) the consolidated Adjusted Property NOI from such Real Properties
for the most recent Rolling Period divided by (ii) the Capitalization Rate, plus
(b) for all Real Properties owned for less than twelve (12) months, the
aggregate purchase price of such Real Properties, plus (c) unrestricted cash,
unrestricted cash equivalents and marketable securities owned by the Borrower
and its Subsidiaries as of the end of such Rolling Period, plus (d) the par
value of mortgage note receivables reflected on the Borrower’s consolidated
balance sheet as reported in its Form 10-K or 10-Q, as applicable; provided that
the amount added to Total Asset Value for such mortgage note receivables shall
not exceed 10% of Total Asset Value, plus (e) the par value of inventory
consisting of manufactured homes for sale reflected on the Borrower’s
consolidated balance sheet as reported in its Form 10-K or 10-Q, as applicable;
provided that the amount added to Total Asset Value for such inventory shall not
exceed 5% of Total Asset Value, plus (f) the book value of investments permitted
under clauses (j), (k), (l) and (m) of Section 8.8, to the extent otherwise
permitted in this Agreement.

“Total Indebtedness” means, as of a given date, all liabilities of the Borrower
and its Subsidiaries which would, in conformity with GAAP, be properly
classified as a liability on a consolidated balance sheet of the Borrower and
its Subsidiaries as of such date, excluding any amounts categorized as accrued
expenses, accrued dividends, deposits held, deferred revenues, minority
interests and other liabilities not directly associated with the borrowing of
money.




-39-




--------------------------------------------------------------------------------







“UCC” means the Uniform Commercial Code as in effect in the State of Illinois.

“Unfunded Vested Liabilities” means, for any Plan at any time, the amount (if
any) by which the present value of all vested nonforfeitable accrued benefits
under such Plan exceeds the fair market value of all Plan assets allocable to
such benefits, all determined as of the then most recent valuation date for such
Plan, but only to the extent that such excess represents a potential liability
of a member of the Controlled Group to the PBGC or the Plan under Title IV of
ERISA.

“Unused Commitments” means, at any time, the difference between the Commitments
then in effect and the aggregate outstanding principal amount of Loans and L/C
Obligations.

“U.S. Dollars” and “$” each means the lawful currency of the United States of
America.

“Voting Stock” of any Person means capital stock or other equity interests of
any class or classes (however designated) having ordinary power for the election
of directors or other similar governing body of such Person, other than stock or
other equity interests having such power only by reason of the happening of a
contingency.

“Welfare Plan” means a “welfare plan” as defined in Section 3(1) of ERISA.



Section 5.2.

Interpretation.  The foregoing definitions are equally applicable to both the
singular and plural forms of the terms defined.  Whenever the context may
require, any pronoun shall include the corresponding masculine, feminine and
neuter forms.  The words “include,” “includes” and “including” shall be deemed
to be followed by the phrase “without limitation.”  The word “will” shall be
construed to have the same meaning and effect as the word “shall.”  Unless the
context requires otherwise (a) any definition of or reference to any agreement,
instrument or other document herein shall be construed as referring to such
agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein), (b) any reference
herein to any Person shall be construed to include such Person’s successors and
assigns, (c) the words “herein,” “hereof” and “hereunder,” and words of similar
import, shall be construed to refer to this Agreement in its entirety and not to
any particular provision hereof, (d) all references herein to Articles,
Sections, Exhibits and Schedules shall be construed to refer to Articles and
Sections of, and Exhibits and Schedules to, this Agreement, (e) any reference to
any law or regulation herein shall, unless otherwise specified, refer to such
law or regulation as amended, modified or supplemented from time to time, and
(f) the words “asset” and “property” shall be construed to have the same meaning
and effect and to refer to any and all tangible and intangible assets and
properties, including cash, securities, accounts and contract rights.  All
references to time of day herein are references to Chicago, Illinois, time
unless otherwise specifically provided.  Where the character or amount of any
asset or liability or item of income or expense is required to be determined or
any consolidation or other accounting computation is required to be made for the
purposes of this Agreement, it shall be done in accordance with GAAP except
where such principles are inconsistent with the specific provisions of this
Agreement.




-40-




--------------------------------------------------------------------------------









Section 5.3.

Change in Accounting Principles.  If, after the date of this Agreement, there
shall occur any change in GAAP from those used in the preparation of the
financial statements referred to in Section 6.5 hereof and such change shall
result in a change in the method of calculation of any financial covenant,
standard or term found in this Agreement, either the Borrower or the Required
Lenders may, by written notice to the Lenders and the Borrower, respectively,
require that the Lenders and the Borrower negotiate in good faith to amend such
covenants, standards, and terms so as equitably to reflect such change in
accounting principles, with the desired result being that the criteria for
evaluating the financial condition of the Borrower and its Subsidiaries shall be
the same as if such change had not been made.  No delay by the Borrower or the
Required Lenders in requiring such negotiation shall limit their right to so
require such a negotiation at any time after such a change in accounting
principles.  Until any such covenant, standard, or term is amended in accordance
with this Section 5.3, financial covenants shall be computed and determined in
accordance with GAAP in effect prior to such change in accounting principles.
 Without limiting the generality of the foregoing, the Borrower shall neither be
deemed to be in compliance with any financial covenant hereunder nor out of
compliance with any financial covenant hereunder if such state of compliance or
noncompliance, as the case may be, would not exist but for the occurrence of a
change in accounting principles after the Closing Date.



SECTION 6.

REPRESENTATIONS AND WARRANTIES.

The Borrower represents and warrants to the Administrative Agent, the Lenders,
and the L/C Issuer as follows:



Section 6.1.

Organization and Qualification.  The Borrower is duly organized, validly
existing, and in good standing as a corporation under the laws of the State of
Maryland and operates as a qualified real estate investment trust under
Sections 856 through 860 of the Code.  The Borrower has full and adequate power
to own its Property and conduct its business as now conducted, and is duly
licensed or qualified and in good standing in each jurisdiction in which the
nature of the business conducted by it or the nature of the Property owned or
leased by it requires such licensing or qualifying, except where the failure to
do so would not be reasonably expected to have a Material Adverse Effect.



Section 6.2.

Subsidiaries.  Each Guarantor is duly organized, validly existing, and in good
standing under the laws of the jurisdiction in which it is organized, has full
and adequate power to own its Property and conduct its business as now
conducted, and is duly licensed or qualified and in good standing in each
jurisdiction in which the nature of the business conducted by it or the nature
of the Property owned or leased by it requires such licensing or qualifying,
except where the failure to do so would not be reasonably expected to have a
Material Adverse Effect.  Schedule 6.2 hereto is a correct and complete copy of
the organizational chart of the Borrower and the Subsidiaries as of the Closing
Date (including with respect to future periods as to which this representation
is required to be remade, as updated from time to time as provided in Section
8.5(l)) and identifies the jurisdiction of organization of the Borrower and each
Subsidiary.  All of the outstanding shares of capital stock and other equity
interests of each Subsidiary are validly issued and outstanding and, with
respect to Subsidiaries that are corporations, fully paid and nonassessable, and
all such shares and other equity interests




-41-




--------------------------------------------------------------------------------







indicated on Schedule 6.2 as owned by the Borrower or a Subsidiary are owned,
beneficially and of record, by the Borrower or such Subsidiary free and clear of
all Liens (other than Permitted Liens).  There are no outstanding commitments or
other obligations of any Subsidiary to issue, and no options, warrants or other
rights of any Person to acquire, any shares of any class of capital stock or
other equity interests of any Subsidiary.



Section 6.3.

Authority and Validity of Obligations.  The Borrower has full right and
authority to enter into this Agreement and the other Loan Documents executed by
it, to make the borrowings herein provided for and to perform all of its
obligations hereunder and under the other Loan Documents executed by it.  Each
Guarantor has full right and authority to enter into the Loan Documents executed
by it, to guarantee the Obligations, Hedging Liability, and Bank Product
Obligations and to perform all of its obligations under the Loan Documents
executed by it.  The Loan Documents delivered by the Borrower and each Guarantor
have been duly authorized, executed, and delivered by such Persons and
constitute valid and binding obligations of the Borrower and each Guarantor
enforceable against them in accordance with their terms, except as
enforceability may be limited by bankruptcy, insolvency, fraudulent conveyance
or similar laws affecting creditors’ rights generally and general principles of
equity (regardless of whether the application of such principles is considered
in a proceeding in equity or at law); and this Agreement and the other Loan
Documents do not, nor does the performance or observance by the Borrower or any
Guarantor of any of the matters and things herein or therein provided for,
(a) contravene or constitute a default under any provision of law or any
judgment, injunction, order or decree binding upon the Borrower or any Guarantor
or any provision of the organizational documents (e.g., charter, certificate or
articles of incorporation and by-laws, certificate or articles of association
and operating agreement, partnership agreement, or other similar organizational
documents) of the Borrower or any Guarantor, (b) contravene or constitute a
default under any covenant, indenture or agreement of or affecting the Borrower
or any Guarantor or any of their Property, in each case where such contravention
or default, individually or in the aggregate, could reasonably be expected to
have a Material Adverse Effect, or (c) result in the creation or imposition of
any Lien on any Property of the Borrower or any Guarantor (other than in favor
of the Administrative Agent for its benefit and/or the benefit of the Lenders
and the L/C Issuer).



Section 6.4.

Use of Proceeds; Margin Stock.  The Borrower shall use the proceeds of the
Revolving Credit to refinance existing indebtedness, to fund acquisitions, to
finance capital expenditures, real estate related investments and working
capital, and for such other legal and proper purposes as are consistent with all
applicable Legal Requirements.  Neither the Borrower nor any Guarantor is
engaged in the business of extending credit for the purpose of purchasing or
carrying margin stock (within the meaning of Regulation U of the Board of
Governors of the Federal Reserve System), and no part of the proceeds of any
Loan or any other extension of credit made hereunder will be used to purchase or
carry any such margin stock or to extend credit to others for the purpose of
purchasing or carrying any such margin stock.  Margin stock (as hereinabove
defined) constitutes less than 25% of the assets of the Borrower and the
Guarantors.



Section 6.5.

Financial Reports.  The consolidated balance sheet of the Borrower and its
Subsidiaries as of December 31, 2012, and the related consolidated statements of
income,




-42-




--------------------------------------------------------------------------------







retained earnings and cash flows of the Borrower and its Subsidiaries for the
Fiscal Year then ended, and accompanying notes thereto, which financial
statements are accompanied by the unqualified audit report of independent public
accountants heretofore furnished to the Administrative Agent and the Lenders,
fairly present the consolidated financial condition of the Borrower and its
Subsidiaries as at said dates and the consolidated results of their operations
and cash flows for the periods then ended in conformity with GAAP applied on a
consistent basis.  To the Borrower’s knowledge, neither the Borrower nor any
Subsidiary has contingent liabilities which are material to it and are required
to be set forth in its financial statements or notes thereto in accordance with
GAAP other than as indicated on such financial statements and notes thereto
(including with respect to future periods as to which this representation is
required to be remade, on the financial statements furnished pursuant to
Section 8.5 hereof.



Section 6.6.

No Material Adverse Change.  Since December 31, 2012, there has been no change
in the condition (financial or otherwise) of the Borrower or any Subsidiary
except those occurring in the ordinary course of business, none of which
individually or in the aggregate could reasonably be expected to have a Material
Adverse Effect.  



Section 6.7.

Full Disclosure.  The statements and information furnished to the Administrative
Agent and the Lenders in connection with the negotiation of this Agreement and
the other Loan Documents and the commitments by the Lenders to provide all or
part of the financing contemplated hereby do not contain any untrue statements
of a material fact or omit a material fact necessary to make the material
statements contained herein or therein, not misleading, the Administrative Agent
and the Lenders acknowledging that as to any projections furnished to the
Administrative Agent and the Lenders, the Borrower only represents that the same
were prepared on the basis of information and estimates the Borrower believed to
be reasonable.



Section 6.8.

Trademarks, Franchises, and Licenses.  The Borrower and its Subsidiaries own,
possess, or have the right to use all necessary patents, licenses, franchises,
trademarks, trade names, trade styles, copyrights, trade secrets, know how, and
confidential commercial and proprietary information necessary to conduct their
businesses as now conducted, without known conflict with any patent, license,
franchise, trademark, trade name, trade style, copyright or other proprietary
right of any other Person, in each case, where the failure to own, possess or
have such rights could reasonably be expected to have a Material Adverse Effect.



Section 6.9.

Governmental Authority and Licensing.  The Borrower and its Subsidiaries have
received all licenses, permits, and approvals of all federal, state, and local
governmental authorities, if any, necessary to conduct their businesses, in each
case where the failure to obtain or maintain the same could reasonably be
expected to have a Material Adverse Effect.  No investigation or proceeding,
which, if adversely determined, could reasonably be expected to result in
revocation or denial of any material license, permit or approval, is pending or,
to the knowledge of the Borrower, threatened.



Section 6.10.

Good Title.  The Borrower and its Subsidiaries have good and defensible title
(or valid leasehold interests) to their assets as reflected on the most recent
consolidated balance sheet of the Borrower and its Subsidiaries furnished to the
Administrative Agent and the




-43-




--------------------------------------------------------------------------------







Lenders (except for sales of assets in the ordinary course of business), except
to the extent the failure to have such good and defensible title (or valid
leasehold interests) could not reasonably be expected to have a Material Adverse
Effect.  The assets owned by the Borrower and each Guarantor are subject to no
Liens, other than Permitted Liens.



Section 6.11.

Litigation and Other Controversies.  There is no litigation or governmental or
arbitration proceeding or labor controversy pending, nor to the knowledge of the
Borrower threatened, against the Borrower or any Subsidiary or any of their
Property which if adversely determined, individually or in the aggregate, could
reasonably be expected to have a Material Adverse Effect.



Section 6.12.

Taxes.  All material tax returns required to be filed by the Borrower or any
Subsidiary in any jurisdiction have, in fact, been filed, and all taxes,
assessments, fees, and other governmental charges upon the Borrower or any
Subsidiary or upon any of its Property, income or franchises, which are shown to
be due and payable in such returns, have been paid, except such taxes,
assessments, fees and governmental charges, if any, as are being contested in
good faith and by appropriate proceedings which prevent enforcement of the
matter under contest and as to which adequate reserves established in accordance
with GAAP have been provided, except where the failure to pay such taxes,
assessments, fees and other governmental charges could not reasonably be
expected to have a Material Adverse Effect.  The Borrower does not know of any
proposed additional tax assessment against the Borrower or its Subsidiaries for
which adequate provisions in accordance with GAAP have not been made on their
accounts.  Adequate provisions in accordance with GAAP for taxes on the books of
the Borrower and each Subsidiary have been made for all open years, and for its
current fiscal period.



Section 6.13.

Approvals.  Except those already received, no authorization, consent, license or
exemption from, or filing or registration with, any court or governmental
department, agency or instrumentality, nor any approval or consent of any other
Person, is or will be necessary to the valid execution, delivery or performance
by the Borrower or any Guarantor of any Loan Document.



Section 6.14.

Affiliate Transactions.  Except as permitted by Section 8.14 hereof, none of the
Borrower or any Subsidiary is a party to any contracts or agreements with any of
its Affiliates on terms and conditions which are less favorable to the Borrower
or such Subsidiary than would be usual and customary in similar contracts or
agreements between Persons not affiliated with each other.



Section 6.15.

Investment Company.  Neither the Borrower nor any Subsidiary is an “investment
company” or a company “controlled” by an “investment company” within the meaning
of the Investment Company Act of 1940, as amended.  



Section 6.16.

ERISA.  The Borrower and each other member of its Controlled Group has fulfilled
its obligations under the minimum funding standards of and is in compliance in
all material respects with ERISA and the Code to the extent applicable to it and
has not incurred any liability to the PBGC or a Plan under Title IV of ERISA
other than a liability to the PBGC for premiums under Section 4007 of ERISA
where any such failure to fulfill its obligations,




-44-




--------------------------------------------------------------------------------







individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect.  None of the Borrower or any Subsidiary has any
material contingent liabilities with respect to any post-retirement benefits
under a Welfare Plan, other than liability for continuation coverage described
in article 6 of Title I of ERISA.



Section 6.17.

Compliance with Laws.  (a) The Borrower and its Subsidiaries are in compliance
with the requirements of all Legal Requirements applicable to or pertaining to
their Property or business operations (including, without limitation, the
Occupational Safety and Health Act of 1970, the Americans with Disabilities Act
of 1990, zoning regulations and laws and regulations establishing quality
criteria and standards for air, water, land and toxic or hazardous wastes and
substances), where any such non-compliance, individually or in the aggregate,
could reasonably be expected to have a Material Adverse Effect.



(b)

Without limiting the representations and warranties set forth in Section 6.17(a)
above, except for such matters, individually or in the aggregate, which could
not reasonably be expected to result in a Material Adverse Effect, the Borrower
represents and warrants that:  (i) the Borrower and its Subsidiaries, and each
of the Real Properties, comply in all material respects with all applicable
Environmental Laws; (ii) the Borrower and its Subsidiaries have obtained all
governmental approvals required for their operations and each of the Real
Properties by any applicable Environmental Law; (iii) the Borrower and its
Subsidiaries have not, and the Borrower has no knowledge of any other Person who
has, caused any Release, threatened Release or disposal of any Hazardous
Material at, on, about, or off any of the Real Properties in any material
quantity (other than to the extent remediated in accordance with applicable
Environmental Laws) and, to the knowledge of the Borrower, none of the Real
Properties are adversely affected by any Release, threatened Release or disposal
of a Hazardous Material originating or emanating from any other property;
(iv) the Borrower and its Subsidiaries have no notice or knowledge that the Real
Properties contain or have contained any:  (1) other than to the extent
remediated in accordance with applicable Environmental Laws, underground storage
tank or material amounts of asbestos containing building material, (2) landfills
or dumps, (3) hazardous waste management facility as defined pursuant to RCRA or
any comparable state law (other than any private sewage treatment plant
maintained at any Real Property in compliance with Environmental Laws), or
(4) site on or nominated for the National Priority List promulgated pursuant to
CERCLA or any state remedial priority list promulgated or published pursuant to
any comparable state law; (v) the Borrower and its Subsidiaries have not used a
material quantity of any Hazardous Material and have conducted no Hazardous
Material Activity at any of the Real Properties; (vi) the Borrower and its
Subsidiaries have no material liability for response or corrective action,
natural resource damage or other harm pursuant to CERCLA, RCRA or any comparable
state law; (vii) the Borrower and its Subsidiaries are not subject to, have no
notice or knowledge of and are not required to give any notice of any
Environmental Claim involving the Borrower or any Subsidiary or any of the Real
Properties, and there are no conditions or occurrences at any of the Real
Properties which could reasonably be anticipated to form the basis for an
Environmental Claim against the Borrower or any Subsidiary or such Real
Properties; (viii) none of the Real Properties are subject to any, and the
Borrower has no knowledge of any imminent restriction on the ownership,
occupancy, use or transferability of the Real Properties in connection with any
(1) Environmental Law or (2) Release, threatened Release or disposal of a
Hazardous Material, which would affect the lawful use of any such Real




-45-




--------------------------------------------------------------------------------







Property as currently used; and (ix) there are no conditions or circumstances at
any of the Real Properties which pose an unreasonable risk to the environment or
the health or safety of Persons.



 

Section 6.18.

OFAC.  (a) The Borrower is in compliance with the requirements of all OFAC
Sanctions Programs applicable to it, (b) each Subsidiary  is in compliance with
the requirements of all OFAC Sanctions Programs applicable to such Subsidiary,
(c) the Borrower has provided to the Administrative Agent, the L/C Issuer, and
the Lenders all information requested by them regarding the Borrower, the
Subsidiaries and other Affiliates of the Borrower necessary for the
Administrative Agent, the L/C Issuer, and the Lenders to comply with all
applicable OFAC Sanctions Programs, and (d) to the Borrower’s knowledge, neither
the Borrower nor any of the Subsidiaries or other Affiliates of the Borrower is,
as of the Closing Date, named on the current OFAC SDN List.



 

Section 6.19.

Other Agreements.  Neither the Borrower nor any Subsidiary is in default under
the terms of any covenant, indenture or agreement of or affecting such Person or
any of its Property, which default, if uncured, could reasonably be expected to
have a Material Adverse Effect.



Section 6.20.

Solvency.  The Borrower and its Subsidiaries, taken as a whole, are solvent,
able to pay their debts as they become due, and have sufficient capital to carry
on their business as presently conducted and all businesses (if any) which are
currently contemplated to be undertaken by them.  



Section 6.21.

No Default.  No Default or Event of Default has occurred and is continuing.



Section 6.22.

No Broker Fees. No broker’s or finder’s fee or commission owing to any broker or
finder engaged by the Borrower or any Subsidiary will be payable with respect
hereto or any of the transactions contemplated thereby; and the Borrower hereby
agrees to indemnify the Administrative Agent and the Lenders against, and agrees
that it will hold the Administrative Agent and the Lenders harmless from, any
such claim, demand, or liability for any such broker’s or finder’s fees alleged
to have been incurred by the Borrower in connection herewith or therewith and
any expenses (including reasonable attorneys’ fees) arising in connection with
any such claim, demand, or liability.



Section 6.23.

Condition of Property; Casualties; Condemnation.  Except to the extent that the
same could not reasonably be expected to result in a Material Adverse Effect,
each Real Property, in all material respects (a) is in good repair, working
order and condition, normal wear and tear excepted, (b) is free of material
structural defects, (c) is not subject to material deferred maintenance, (d) has
and will have all building systems contained therein in good repair, working
order and condition, normal wear and tear excepted and (e) is not located in a
flood plain or flood hazard area, or if located in a flood plain or flood hazard
area is covered by full replacement cost flood insurance.  For the avoidance of
doubt, in no event shall the representations contained in the foregoing clause
(a) through (d) be deemed to be applicable to any Property owned by a Tenant.
 None of the Real Properties is currently adversely affected as a result of any
fire, explosion, earthquake, flood, drought, windstorm, accident, strike or
other labor disturbance, embargo, requisition or taking of property or
cancellation of contracts, permits




-46-




--------------------------------------------------------------------------------







or concessions by a Governmental Authority, riot, activities of armed forces or
acts of God or of any public enemy which is not in the process of being repaired
in any case in which such conditions, individually or in the aggregate, could
reasonably be expected to result in a Material Adverse Effect.  No condemnation
or other like proceedings that has had, or could reasonably be expected to
result in, a Material Adverse Effect, is pending, served or, to the knowledge of
the Borrower, threatened against any Real Property.  Promptly after the
reasonable request of the Administrative Agent, the Borrower shall deliver a
current property condition report, in form and substance reasonably acceptable
to Administrative Agent from an independent engineering or architectural firm
reasonably acceptable to Administrative Agent, with respect to any Borrowing
Base Property specified by Administrative Agent that, in the reasonable
determination of the Administrative Agent, has a material maintenance or
structural issue that would materially and adversely affect the value or use of
such Eligible Property; provided that the Administrative Agent shall be entitled
to make only one (1) such request during the term of this Agreement unless an
Event of Default has occurred and is continuing.



SECTION 7.

CONDITIONS PRECEDENT.



Section 7.1.

All Credit Events.  At the time of each Credit Event:



(a)

each of the representations and warranties set forth herein and in the other
Loan Documents shall be and remain true and correct in all material respects
(where not already qualified by materiality, otherwise in all respects) as of
said time, except to the extent the same expressly relate to an earlier date, in
which case the same shall be true and correct in all material respects (where
not already qualified by materiality, otherwise in all respects) as of such
earlier date;



(b)

no Default or Event of Default shall have occurred and be continuing or would
occur as a result of such Credit Event and, after giving effect to such
extension of credit, the Revolving Credit Availability, as then determined and
computed, shall be no less than $0;



(c)

in the case of a Borrowing, the Administrative Agent shall have received the
notice required by Section 1.6 hereof, and the L/C Issuer shall have received
(i) in the case of the issuance of any Letter of Credit, a duly completed
Application for such Letter of Credit together with any fees called for by
Section 2.1 hereof, and (ii) in the case of an extension or increase in the
amount of a Letter of Credit, a written request therefore, in a form reasonably
acceptable to the L/C Issuer, together with any fees called for by Section 2.1
hereof; and



(d)

such Credit Event shall not violate any order, judgment or decree of any court
or other authority or any provision of law or regulation applicable to the
Administrative Agent, the L/C Issuer or any Lender (including, without
limitation, Regulation U of the Board of Governors of the Federal Reserve
System) as then in effect.

Each request for a Borrowing hereunder and each request for the issuance of,
increase in the amount of, or extension of the expiration date of, a Letter of
Credit shall be deemed to be a




-47-




--------------------------------------------------------------------------------







representation and warranty by the Borrower on the date on such Credit Event as
to the facts specified in subsections (a) through (c), inclusive, of this
Section 7.1; provided, however, that the Lenders may continue to make advances
under the Revolving Credit, in the sole discretion of the Lenders,
notwithstanding the failure of the Borrower to satisfy one or more of the
conditions set forth above and any such advances so made shall not be deemed a
waiver of any Default or Event of Default or other condition set forth above
that may then exist.



Section 7.2.

Initial Credit Event.  Before or concurrently with the initial Credit Event:



(a)

the Administrative Agent shall have received this Agreement duly executed by the
Borrower, each Guarantor, and the Lenders;



(b)

if requested by any Lender, the Administrative Agent shall have received, a Note
payable to such Lender and duly executed Note of the Borrower dated the Closing
Date and otherwise in compliance with the provisions of Section 1.10 hereof;



(c)

the Administrative Agent shall have received evidence of insurance required to
be maintained under the Loan Documents;



(d)

the Administrative Agent shall have received copies of the Borrower’s and each
Guarantor’s articles of incorporation and bylaws (or comparable organizational
documents) and any amendments thereto, certified in each instance by an
authorized officer of the Borrower (on behalf of itself and in its capacity as a
direct or indirect owner of each Guarantor);



(e)

the Administrative Agent shall have received copies of resolutions authorizing
the execution, delivery and performance by the Borrower and each Guarantor of
this Agreement and the other Loan Documents to which it is a party and the
consummation of the transactions contemplated hereby and thereby, together with
specimen signatures of the persons authorized to execute such documents on the
Borrower’s and each Guarantor’s behalf, all certified in each instance by an
authorized officer of the Borrower (on behalf of itself and in its capacity as a
direct or indirect owner of each Guarantor);



(f)

the Administrative Agent shall have received copies of the certificates of good
standing for the Borrower and each Guarantor (dated no earlier than thirty
(30) days prior to the Closing Date) from the office of the secretary of the
state (or similar office) of its incorporation or organization and of each state
in which an Initial Borrowing Base Property is located;



(g)

the Administrative Agent shall have received a list of the Borrower’s Authorized
Representatives;



(h)

the Administrative Agent shall have received the initial fees called for by
Section 2.1 hereof;




-48-




--------------------------------------------------------------------------------









(i)

the capital and organizational structure of the Borrower and its Subsidiaries
shall be reasonably satisfactory to the Administrative Agent;



(j)

the Administrative Agent shall have received a Borrowing Base Certificate and a
Compliance Certificate, each calculated as of the Closing Date;



(k)

the Administrative Agent shall have received financing statement, tax, and
judgment lien search results against the Borrower and each Guarantor (other than
the newly formed UMH NY Brookview, LLC and UMH NY Kinnebrook, LLC) that are
acceptable to the Administrative Agent;



(l)

the Administrative Agent shall have received a written opinion of counsel to the
Borrower and each Guarantor (including, if acceptable to the Administrative
Agent, from internal counsel of the Borrower), in form and substance reasonably
satisfactory to the Administrative Agent;



(m)

the Administrative Agent shall have received a fully executed Internal Revenue
Service Form W-9 for the Borrower and each Guarantor; and the Administrative
Agent and the Borrower shall have received the Internal Revenue Service Forms
and any applicable attachments required by Section 12.1(b);



(n)

the Administrative Agent shall have received such other agreements, instruments,
documents, certificates, and opinions as the Administrative Agent may reasonably
request;



(o)

the Administrative Agent and any Lender shall have received any information or
materials reasonably required by the Administrative Agent or such Lender in
order to assist the Administrative Agent or such Lender in maintaining
compliance with (i) the USA Patriot Act (Title III of Pub. L. 107-56 (signed
into law October 26, 2001)) (the “Patriot Act”) and (ii) any applicable “know
your customer” or similar rules and regulations; and



(p)

the Administrative Agent shall have received evidence of pay-off of the
Borrower’s prior revolving credit facility, which evidence shall be in form and
substance reasonably acceptable to the Administrative Agent.



Section 7.3.

Eligible Property Additions and Deletions to the Borrowing Base.  As of the
Closing Date, the Borrower represents and warrants to the Lenders and the
Administrative Agent that the Initial Borrowing Base Properties qualify as
Eligible Properties and that the information provided on Schedule 1.1 is true
and correct.

In the event that any Borrowing Base Property shall at any time cease to
constitute an Eligible Property, (i) the Borrower shall, as soon as reasonably
possible after obtaining knowledge thereof, notify the Administrative Agent in
writing of the same and (ii) such Real Property shall automatically cease to
constitute a Borrowing Base Property from the date that the same ceased to
constitute an Eligible Property (and the Property NOI of such Real Property
shall




-49-




--------------------------------------------------------------------------------







therefore be excluded from the calculation of Borrowing Base NOI) until such
time as the same again qualifies as an Eligible Property and is added by the
Borrower as a Borrowing Base Property in accordance with the next succeeding
paragraph.  Similarly, in the event that, at any time, the Borrowing Base
Requirements shall be violated, (A) the Borrower shall, as soon as reasonably
possible after obtaining knowledge thereof, notify the Administrative Agent in
writing of the same, which written notice shall include a designation by the
Borrower of the Real Property or Real Properties to be deleted as Borrowing Base
Properties in order to restore compliance with the Borrowing Base Requirements,
and (B) each such Real Property shall automatically cease to constitute a
Borrowing Base Property from the date of such written notice (and the Property
NOI of such Real Property shall therefore be excluded from the calculation of
Borrowing Base NOI) until such time as the same is added by the Borrower as a
Borrowing Base Property in accordance with the next succeeding paragraph
(provided that the addition of the same at such time does not result in a
violation of the Borrowing Base Requirements).  

Upon not less than ten (10) Business Days prior written notice from the Borrower
to the Administrative Agent, the Borrower may, from time to time, designate that
a Real Property be added (subject to the other requirements for a Real Property
qualifying as an Eligible Property) or deleted as a Borrowing Base Property.
 Such notice shall be accompanied by a Borrowing Base Certificate setting forth
the components of the Borrowing Base as of the addition or deletion of the
designated Real Property as a Borrowing Base Property, and with respect to a
deletion, Borrower’s certification in such detail as reasonably required by the
Administrative Agent that no Default or Event of Default is then continuing
(including after taking into account the deletion of such Borrowing Base
Property) and that such deletion shall not cause the other Borrowing Base
Properties to violate the Borrowing Base Requirements.  No addition of a Real
Property as a Borrowing Base Property shall be permitted unless it adds not less
than $2,000,000 to the then-existing Borrowing Base Value, and all such
additions shall be subject to reasonable approval by the Administrative Agent.

Notwithstanding anything contained in this Agreement to the contrary, the
Administrative Agent with the consent of the Required Lenders in their
discretion may, at the Borrower’s request, allow a Real Property to qualify as
an Eligible Property despite the failure of such Real Property to otherwise
qualify as an Eligible Property.

Upon the deletion of a Real Property as a Borrowing Base Property (whether
automatically or as a result of an election by the Borrower, as described
above), the Guarantor which owned such Real Property, but that does not
otherwise own any other Borrowing Base Property, shall, upon the Borrower’s
written request, be released from its obligations under this Agreement or, if
applicable, its separate Guaranty pursuant to documentation reasonably
acceptable to the Borrower and the Administrative Agent.



SECTION 8.

COVENANTS.

The Borrower agrees that, so long as any credit is available to or in use by the
Borrower hereunder, except to the extent compliance in any case or cases is
cured or waived in writing pursuant to the terms of Section 12.13 hereof:




-50-




--------------------------------------------------------------------------------









Section 8.1.

Maintenance of Existence.  (i) The Borrower shall, and shall cause each
Guarantor to, preserve and maintain its existence, except as otherwise provided
in Section 8.10(c) hereof.  The Borrower shall, and shall cause each Guarantor
to, preserve and keep in force and effect all licenses, permits, franchises,
approvals, patents, trademarks, trade names, trade styles, copyrights, and other
proprietary rights necessary to the proper conduct of its business, except where
the failure to do so could not reasonably be expected to have a Material Adverse
Effect.



(ii)

(a) At least one class of common stock of the Borrower shall at all times be
duly listed on the New York Stock Exchange, Inc., the NYSE Amex or The NASDAQ
Stock Market and (b) the Borrower shall timely file all reports required to be
filed by it with the New York Stock Exchange, Inc., the NYSE Amex or The NASDAQ
Stock Market, as applicable, and the Securities and Exchange Commission.



Section 8.2.

Maintenance of Properties.  The Borrower shall, and shall cause each Guarantor
to, maintain, preserve, and keep all of its Property in working condition and
order (ordinary wear and tear and damage by casualty excepted), and the Borrower
and each Guarantor shall, from time to time, make all necessary repairs,
renewals, replacements, additions, and betterments to its Property so that such
Property shall at all times be fully preserved and maintained, except (i) to the
extent that, in the reasonable business judgment of such Person, any such
Property is no longer necessary for the proper conduct of the business of such
Person and (ii) where the failure to do so could not reasonably be expected to
have, either individually or in the aggregate, a Material Adverse Effect.  The
Borrower shall not, and shall not permit any Guarantor to, amend, modify or
terminate any material contract or agreement to which it is a party if such
amendment, modification or termination or waiver could reasonably be expected to
cause a Material Adverse Effect.



Section 8.3.

Taxes and Assessments.  The Borrower and each Guarantor shall, or shall cause
its Tenants to, duly pay and discharge all taxes, rates, assessments, fees, and
governmental charges upon or against it or its Property, in each case before the
same become delinquent and before penalties accrue thereon, unless and to the
extent that the same are being contested in good faith and by appropriate
proceedings which prevent enforcement of the matter under contest and adequate
reserves are provided therefor.



Section 8.4.

Insurance.  The Borrower shall insure and keep insured, and shall cause each
Subsidiary to insure and keep insured, with good and responsible insurance
companies all insurable Property owned by it which is of a character usually
insured by Persons similarly situated and operating like Properties against loss
or damage from such hazards and risks, and in such amounts, as are insured by
Persons similarly situated and operating like Properties; and the Borrower shall
insure, and shall cause each Subsidiary to insure, such other hazards and risks
(including, without limitation, business interruption, employers’ and public
liability risks) with good and responsible insurance companies as and to the
extent usually insured by Persons similarly situated and conducting similar
businesses.  The Borrower shall, upon the request of the Administrative Agent,
furnish to the Administrative Agent and the Lenders a certificate setting forth
in summary form the nature and extent of the insurance maintained pursuant to
this Section 8.4.




-51-




--------------------------------------------------------------------------------









Section 8.5.

Financial Reports.  The Borrower shall, and shall cause each Subsidiary to,
maintain a standard system of accounting in accordance with GAAP and shall
furnish to the Administrative Agent, each Lender, the L/C Issuer and each of
their duly authorized representatives such information respecting the business
and financial condition of the Borrower and each Subsidiary as the
Administrative Agent or such Lender may reasonably request; and without any
request, shall furnish to the Administrative Agent for distribution to the
Lenders and L/C Issuer:



(a)

as soon as available, and in any event no later than ninety (90) days after the
last day each Fiscal Year of the Borrower (commencing with the 2013 Fiscal
Year), a copy of the consolidated and consolidating balance sheet of the
Borrower and its Subsidiaries as of the last day of the Fiscal Year then ended
and the consolidated and consolidating statements of income, retained earnings,
and cash flows of the Borrower and its Subsidiaries for the Fiscal Year then
ended, and accompanying notes thereto, each in reasonable detail showing in
comparative form the figures for the previous Fiscal Year, accompanied by an
unqualified opinion of independent public accountants of recognized national
standing, selected by the Borrower and reasonably satisfactory to the
Administrative Agent (the Administrative Agent hereby approving PFK O’Connor
Davies, the independent public accountants engaged by the Borrower as of the
Closing Date), to the effect that the consolidated financial statements have
been prepared in accordance with GAAP and present fairly in all material
respects in accordance with GAAP the consolidated financial condition of the
Borrower and its Subsidiaries as of the close of such Fiscal Year and the
results of their operations and cash flows for the Fiscal Year then ended and
that an examination of such accounts in connection with such financial
statements has been made in accordance with generally accepted auditing
standards and, accordingly, such examination included such tests of the
accounting records and such other auditing procedures as were considered
necessary in the circumstances;



(b)

within the period provided in subsection (a) above, the written statement of the
accountants who certified the audit report thereby required that in the course
of their audit they have obtained no knowledge of any Default or Event of
Default, or, if such accountants have obtained knowledge of any such Default or
Event of Default, they shall disclose in such statement the nature and period of
the existence thereof;



(c)

as soon as available, and in any event no later than forty-five (45) days after
the last day of each of the first three Fiscal Quarters of each Fiscal Year of
the Borrower (commencing with the Fiscal Quarter ending on June 30, 2013), a
copy of the consolidated and consolidating balance sheet of the Borrower and its
Subsidiaries as of the last day of such Fiscal Quarter and the consolidated and
consolidating statements of income, retained earnings, and cash flows of the
Borrower and its Subsidiaries for the Fiscal Quarter and for the Fiscal
Year-to-date period then ended, each in reasonable detail showing, in
comparative form, the figures for the corresponding date and period in the
previous Fiscal Year, prepared by the Borrower in accordance with GAAP (subject
to the absence of footnote disclosures and year-end audit adjustments) and
certified to by its




-52-




--------------------------------------------------------------------------------







chief financial officer or another officer of the Borrower reasonably acceptable
to the Administrative Agent;



(d)

as soon as available, and in any event within (i) forty-five (45) days after the
last day of each of the first three Fiscal Quarters of each Fiscal Year
(commencing with the Fiscal Quarter ending on June 30, 2013) and (ii) ninety
(90) days after the last day of the last Fiscal Quarter of each Fiscal Year
(commencing with the 2013 Fiscal Year), a Borrowing Base Certificate showing the
computation of the Borrowing Base in reasonable detail as of the close of
business on the last day of such Fiscal Quarter, prepared by the Borrower and
certified to by its chief financial officer or another officer of the Borrower
reasonably acceptable to the Administrative Agent;



(e)

with each of the financial statements delivered pursuant to subsections (a) and
(c) above, a compliance certificate (“Compliance Certificate”) in the form
attached hereto as Exhibit E signed by the chief financial officer of the
Borrower or another officer of the Borrower reasonably acceptable to the
Administrative Agent to the effect that to such officer’s knowledge and belief
no Default or Event of Default has occurred during the period covered by such
statements or, if any such Default or Event of Default has occurred during such
period, setting forth a description of such Default or Event of Default and
specifying the action, if any, taken or being taken by the Borrower or any
Subsidiary to remedy the same.  Such certificate shall also set forth the
calculations supporting such statements in respect of Section 8.20 hereof;



(f)

promptly after receipt thereof, any additional written reports, management
letters or other detailed information contained in writing concerning
significant aspects of the Borrower’s or any Subsidiary’s operations and
financial affairs given to it by its independent public accountants;



(g)

promptly after the sending or filing thereof, copies of each financial
statement, report, notice or proxy statement sent by the Borrower or any
Subsidiary to its stockholders or other equity holders, and upon written request
from the Administrative Agent, copies of each regular, periodic or special
report, registration statement or prospectus (including all Form 10-K, Form 10-Q
and Form 8-K reports) filed by the Borrower or any Subsidiary with any
securities exchange or the Securities and Exchange Commission or any successor
agency;



(h)

promptly after receipt thereof, a copy of each audit made by any regulatory
agency of the books and records of the Borrower or any Subsidiary or of notice
of any material noncompliance with any applicable Legal Requirements relating to
the Borrower or any Subsidiary, or its business;  



(i)

as soon as available, and in any event within thirty (30) days after the end of
each Fiscal Year of the Borrower, a copy of the Borrower’s budget for the
following year including consolidated projections of revenues, expenses and
balance sheet on a quarter-by-quarter basis, with such projections in reasonable
detail prepared by the




-53-




--------------------------------------------------------------------------------







Borrower and in form satisfactory to the Administrative Agent (which shall
include a summary of all significant assumptions made in preparing such budget);



(j)

notice of any Change of Control;



(k)

promptly after any Responsible Officer of the Borrower obtaining knowledge
thereof, written notice of (i) any threatened (in writing) or pending litigation
or governmental or arbitration proceeding or labor controversy against the
Borrower or any Subsidiary or any of their Property which could reasonably be
expected to have a Material Adverse Effect, (ii) the occurrence of any other
matter which could reasonably be expected to have a Material Adverse Effect or
(iii) the occurrence of any Default or Event of Default;



(l)

with each of the financial statements delivered pursuant to subsections (a) and
(c) above, if there have been any changes to the organizational chart of the
Borrower and the Subsidiaries during the most recently ended Fiscal Quarter, a
revised organizational chart, together with a summary of the changes; and



(m)

promptly after the request of any Lender, any other information or report
reasonably requested by a Lender provided that any such requested information or
report is available or can be generated by the Borrower using commercially
reasonable efforts;

provided, however, to the extent such items set forth above are filed with the
Securities and Exchange Commission or otherwise are publicly available, the
Borrower shall be deemed to have satisfied this covenant once it provides notice
to the Administrative Agent of such availability.



Section 8.6.

Inspection.  The Borrower shall, and shall cause each Subsidiary to, permit the
Administrative Agent and each of its duly authorized representatives and agents,
during normal business hours, to visit and inspect any of its Property,
corporate books, and financial records, to examine and make copies of its books
of accounts and other financial records (which shall be subject to the
confidentiality requirements of Section 12.25 hereof), and to discuss its
affairs, finances, and accounts with, and to be advised as to the same by, its
officers, employees and independent public accountants (and by this provision
the Borrower hereby authorizes such accountants to discuss with the
Administrative Agent the finances and affairs of the Borrower and its
Subsidiaries) at such reasonable times and intervals as the Administrative Agent
may designate and, so long as no Default or Event of Default is then continuing,
with reasonable prior notice to the Borrower.  The Administrative Agent shall
use reasonable efforts to coordinate inspections undertaken in accordance with
this Section 8.6 to (i) minimize the administrative burden of such inspections
on the Borrower and their Subsidiaries, (ii) minimize the interference with the
business of  the Borrower and their Subsidiaries and (iii) not disturb the
occupancy of any Real Property by any Tenant.



Section 8.7.

Liens.  The Borrower shall not, nor shall it permit any Guarantor to, create,
incur or permit to exist any Lien of any kind on any Property owned by any such
Person, other than Permitted Liens.




-54-




--------------------------------------------------------------------------------









Section 8.8.

Investments, Acquisitions, Loans and Advances.  The Borrower shall not, nor
shall it permit any Subsidiary to (i) directly or indirectly, make, retain or
have outstanding any investments (whether through the purchase of stock or
obligations or otherwise) in any Person, real property or improvements on real
property, or any loans, advances, lines of credit, mortgage loans or other
financings (including pursuant to sale/leaseback transactions) to any other
Person, or (ii) acquire any real property, improvements on real property or all
or any substantial part of the assets or business of any other Person or
division thereof; provided, however, that the foregoing shall not apply to nor
operate to prevent, with respect to the Borrower or any Subsidiary, any of the
following:



(a)

investments in direct obligations of the United States of America or of any
agency or instrumentality thereof whose obligations constitute full faith and
credit obligations of the United States of America, provided that any such
obligations shall mature within one (1) year of the date of issuance thereof;



(b)

investments in commercial paper with a Rating of at least P-1 by Moody’s and at
least A-1 by S&P maturing within one (1) year of the date of issuance thereof;



(c)

investments in certificates of deposit issued by any Lender or by any United
States commercial bank having capital and surplus of not less than $100,000,000
which have a maturity of one (1) year or less;



(d)

investments in repurchase obligations with a term of not more than seven
(7) days for underlying securities of the types described in subsection (a)
above entered into with any bank meeting the qualifications specified in
subsection (c) above, provided all such agreements require physical delivery of
the securities securing such repurchase agreement, except those delivered
through the Federal Reserve Book Entry System;



(e)

investments in money market funds that invest solely, and which are restricted
by their respective charters to invest solely, in investments of the type
described in the immediately preceding subsections (a), (b), (c), and (d) above;



(f)

the Borrower’s investments from time to time in preferred Stock or Stock
Equivalents issued by any real estate company or real estate investment trust
(“REIT Shares”); provided that at least 90% of such REIT Shares shall issued by
real estate companies listed on the New York Stock Exchange, Inc., the NYSE AMEX
or the NASDAQ Stock Market;



(g)

the Borrower’s investments from time to time in its Subsidiaries, and
investments made from time to time by a Subsidiary in one or more of its
Subsidiaries;



(h)

intercompany advances made from time to time among the Borrower and its
Subsidiaries in the ordinary course of business to finance working capital
needs;



(i)

investments from time to time in individual Real Properties (including Eligible
Properties) or in entities which own such individual Real Properties (including




-55-




--------------------------------------------------------------------------------







Eligible Properties), provided that such investment does not cause a breach of
the financial covenants set forth in Section 8.20 hereof or clauses (k), (l) or
(m) below;



(j)

cash investments in joint ventures in an amount not to exceed in the aggregate
at any one time outstanding 10% of the Total Asset Value at such time;



(k)

investments in Assets Under Development in an amount not to exceed in the
aggregate at any one time outstanding 10% of the Total Asset Value at such time;



(l)

investments in Land Assets in an amount not to exceed in the aggregate at any
one time outstanding 10% of the Total Asset Value at such time;



(m)

 investments in Ground Leases in an amount not to exceed in the aggregate at any
one time outstanding 10% of the Total Asset Value at such time;



(n)

 investments in deposit account and securities accounts opened in the ordinary
course of business and in compliance with the terms of this Agreement;



 

(o)

investments pursuant to Hedging Agreements that are not otherwise prohibited by
the terms of this Agreement;



(p)

investments in manufactured homes for lease or resale; and



(q)

purchase money loans made by UMH Sales and Finance Inc. (a Subsidiary), or any
successor thereto, to purchasers of manufactured homes; and



 

(r)

other investments in addition to those otherwise permitted by this Section in an
amount not to exceed in the aggregate at any one time 5% of the Total Asset
Value at such time.

Investments of the type described in clauses (j), (k), (l), (m), and (r)
immediately preceding shall, at no time, exceed in the aggregate at any one
time, 20% of the Total Asset Value of the Borrower and its Subsidiaries at such
time.  In determining the amount of investments, acquisitions, loans, and
advances permitted under this Section, investments and acquisitions shall always
be taken at the book value (as defined in GAAP) thereof, and loans and advances
shall be taken at the principal amount thereof then remaining unpaid.



Section 8.9.

Mergers, Consolidations and Sales.  Except with the prior written consent of the
Required Lenders (which shall not be unreasonably withheld, conditioned or
delayed), the Borrower shall not, nor shall it permit any Subsidiary to, be a
party to any merger or consolidation, or sell, transfer, lease or otherwise
dispose of all or any part of its Property, including any disposition of
Property as part of a sale and leaseback transaction, or in any event sell or
discount (with or without recourse) any of its notes or accounts receivable;
provided, however, so long as no Default or Event of Default is then continuing,
this Section shall not apply to nor operate to prevent:




-56-




--------------------------------------------------------------------------------









(a)

the sale, transfer, lease or other disposition of Property of the Borrower or
any of its Subsidiaries to one another in the ordinary course of its business;



(b)

the merger of any Subsidiary with and into the Borrower or any other Subsidiary,
provided that, in the case of any merger involving the Borrower, the Borrower is
the entity surviving the merger;



(c)

the sale, transfer or other disposition of any tangible personal property in the
ordinary course of business (i) that, in the reasonable business judgment of the
Borrower or its Subsidiaries, has become obsolete or worn out or (ii) so long as
the proceeds of each such sale, transfer or other disposition are used (or
contractually committed to be used) to acquire (and results within one hundred
eighty (180) days of such sale or exchange in the acquisition of) replacement
items of tangible personal property;



(d)

Leases of portions of any Real Property to Tenants;



 

(e)

the sale, transfer, lease or other disposition of manufactured homes in the
ordinary course of business of the Borrower or any Subsidiary;



(f)

the sale or transfer of REIT Shares;



(g)

any sale, transfer, lease or other disposition of Property of the Borrower or
any Subsidiary (including any disposition of Property as part of a sale and
leaseback transaction) that is not otherwise expressly permitted by the
foregoing clauses and for net consideration that is not more than ten percent
(10%) of the Total Asset Value of the Borrower (i) for the 2013 Fiscal Year, on
the date of this Agreement, or (ii) for any subsequent Fiscal Year, the last day
of the Fiscal Year immediately preceding such sale, transfer, lease or other
disposition;



(h)

any merger if it results in the simultaneous payoff in immediately available
funds of the Obligations; and



(i)

to the extent constituting an Investment, transactions expressly permitted under
Section 8.8.



Section 8.10.

Maintenance of Subsidiaries.  The Borrower shall not assign, sell or transfer,
nor shall it permit any Guarantor to issue, assign, sell or transfer, any shares
of capital stock or other equity interests of a Guarantor to any Person that is
not a wholly-owned direct or indirect subsidiary of the Borrower; provided,
however, that the foregoing shall not operate to prevent (a) Liens on the
capital stock or other equity interests of Guarantors granted to the
Administrative Agent, (b) the issuance, sale and transfer to any Person of any
shares of capital stock of a Guarantor solely for the purpose of qualifying, and
to the extent legally necessary to qualify, such person as a director of such
Subsidiary, and (c) any transaction permitted by Section 8.9(b) above.




-57-




--------------------------------------------------------------------------------









Section 8.11.

ERISA.  The Borrower shall, and shall cause each Subsidiary to, promptly pay and
discharge all obligations and liabilities arising under ERISA of a character
which if unpaid or unperformed could reasonably be expected to result in the
imposition of a Lien against any of its Property.  The Borrower shall, and shall
cause each Subsidiary to, promptly notify the Administrative Agent and each
Lender of:  (a) the occurrence of any reportable event (as defined in
Section 4043 of ERISA) with respect to a Plan, (b) receipt of any notice from
the PBGC of its intention to seek termination of any Plan or appointment of a
trustee therefor, (c) its intention to terminate or withdraw from any Plan, and
(d) the occurrence of any event with respect to any Plan which would result in
the incurrence by the Borrower or any Subsidiary of any material liability, fine
or penalty, or any material increase in the contingent liability of the Borrower
or any Subsidiary with respect to any post-retirement Welfare Plan benefit.  The
Borrower shall not, and shall not permit any Subsidiary to, permit any of its
respective assets to become or be deemed to be “plan assets” within the meaning
of ERISA, the Code or any of the respective regulations promulgated thereunder.



Section 8.12.

Compliance with Laws.  (a) The Borrower shall, and shall cause each Subsidiary
to, comply in all respects with all Legal Requirements applicable to or
pertaining to its Property or business operations, where any such
non-compliance, individually or in the aggregate, could reasonably be expected
to have a Material Adverse Effect.



(b)

The Borrower shall, and shall cause each Subsidiary to, at all times, do the
following to the extent the failure to do so, individually or in the aggregate,
could reasonably be expected to have a Material Adverse Effect:  (i) comply in
all material respects with, and maintain each of the Real Properties in
compliance in all material respects with, all applicable Environmental Laws;
(ii) use commercially reasonable efforts to require that each Tenant of any of
the Real Properties or any part thereof comply in all material respects with all
applicable Environmental Laws; (iii) obtain and maintain in full force and
effect all material governmental approvals required by any applicable
Environmental Law for operations at each of the Real Properties; (iv) cure any
material violation of applicable Environmental Laws by it or at any of the Real
Properties; (v) not allow the presence or operation at any of the Real
Properties of any (1) landfill or dump or (2) hazardous waste management
facility or solid waste disposal facility as defined pursuant to RCRA or any
comparable state law (other than any private sewage treatment plant maintained
at any Real Property in compliance with Environmental Laws); (vi) not
manufacture, use, generate, transport, treat, store, release, dispose or handle
any Hazardous Material at any of the Properties except in the ordinary course of
its business and in compliance with Environmental Laws; (vii) within ten (10)
Business Days after receipt of written notice of the same in connection with the
Borrower, any Subsidiary or any of the Real Properties, notify the
Administrative Agent in writing of, and provide any reasonably requested
documents with respect to, any of the following: (1) any material liability for
response or corrective action, natural resource damage or other harm pursuant to
CERCLA, RCRA or any comparable state law; (2) any material Environmental Claim;
(3) any material violation of an Environmental Law or material Release,
threatened Release or disposal of a Hazardous Material; (4) any restriction on
the ownership, occupancy, use or transferability arising pursuant to any
(x) Release, threatened Release or disposal of a Hazardous Material or
(y) Environmental Law; or (5) any environmental, natural resource, health or
safety condition which could reasonably be expected to have a Material Adverse
Effect; (viii) conduct, at its expense, any investigation,




-58-




--------------------------------------------------------------------------------







study, sampling, testing, abatement, cleanup, removal, remediation or other
response action necessary to remove, remediate, clean up or abate any material
Release, threatened Release or disposal of a Hazardous Material as required to
be performed by any applicable Environmental Law, (ix) abide by and observe any
restrictions on the use of the Real Properties imposed by any Governmental
Authority as set forth in a deed or other instrument affecting the Borrower’s or
any Subsidiary’s interest therein; (x) promptly provide or otherwise make
available to the Administrative Agent any reasonably requested environmental
record concerning the Real Properties which the Borrower or any Subsidiary
possesses or can reasonably obtain; and (xi) perform, satisfy, and implement any
operation or maintenance actions required by any Governmental Authority or
Environmental Law or included in any no further action letter or covenant not to
sue issued by any Governmental Authority under any Environmental Law.



Section 8.13.

Compliance with OFAC Sanctions Programs.  (a) The Borrower shall at all times
comply with the requirements of all OFAC Sanctions Programs applicable to the
Borrower and shall cause each of its Subsidiaries to comply with the
requirements of all OFAC Sanctions Programs applicable to such Subsidiary.



(b)

The Borrower shall provide the Administrative Agent, the L/C Issuer, and the
Lenders any information regarding the Borrower, its Subsidiaries and its other
Affiliates necessary for the Administrative Agent, the L/C Issuer, and the
Lenders to comply with all applicable OFAC Sanctions Programs; subject, however,
in the case of Affiliates (other than the Subsidiaries), to the Borrower’s
ability to provide information applicable to them.  



(c)

If the Borrower obtains actual knowledge or receives any written notice that the
Borrower, any Subsidiary or any other Affiliate of the Borrower is named on the
then current OFAC SDN List (such occurrence, an “OFAC Event”), the Borrower
shall promptly (i) give written notice to the Administrative Agent, the L/C
Issuer, and the Lenders of such OFAC Event, and (ii) comply with all applicable
Legal Requirements with respect to such OFAC Event (regardless of whether the
party included on the OFAC SDN List is located within the jurisdiction of the
United States of America), including the OFAC Sanctions Programs, and the
Borrower hereby authorizes and consents to the Administrative Agent, the L/C
Issuer, and the Lenders taking any and all steps the Administrative Agent, the
L/C Issuer, or the Lenders deem necessary, in their sole but reasonable
discretion, to avoid violation of all applicable Legal Requirements with respect
to any such OFAC Event, including the requirements of the OFAC Sanctions
Programs (including the freezing and/or blocking of assets and reporting such
action to OFAC).



Section 8.14.

Burdensome Contracts With Affiliates.  The Borrower shall not, nor shall it
permit any Subsidiary to, enter into any contract, agreement or business
arrangement with any of its Affiliates on terms and conditions which are less
favorable to the Borrower or such Subsidiary than would be usual and customary
in similar contracts, agreements or business arrangements between Persons not
affiliated with each other.



Section 8.15.

No Changes in Fiscal Year.  The Fiscal Year of the Borrower and its Subsidiaries
ends on December 31 of each year; and the Borrower shall not, nor shall it
permit any Subsidiary to, change its Fiscal Year from its present basis.




-59-




--------------------------------------------------------------------------------









Section 8.16.

Formation of Subsidiaries.  Promptly upon the formation or acquisition of any
Guarantor, the Borrower shall provide the Administrative Agent and the Lenders
notice thereof and timely comply with the requirements of Section 4.2 hereof.



Section 8.17.

Change in the Nature of Business.  The Borrower shall not, nor shall it permit
any Subsidiary to, engage in any business or activity if, as a result thereof,
the general nature of the business of the Borrower or any Subsidiary would be
changed in any material respect from the general nature of the business engaged
in by it as of the Closing Date, provided that nothing herein shall be deemed to
prohibit or restrict the Borrower or any Subsidiary from engaging in any
business which is reasonably related to the core business engaged in by it on
the Closing Date.



Section 8.18.

Use of Proceeds.  The Borrower shall use the credit extended under this
Agreement solely for the purposes set forth in, or otherwise permitted by,
Section 6.4 hereof.



Section 8.19.

No Restrictions.  Except as provided herein, the Borrower shall not, nor shall
it permit any Guarantor to, directly or indirectly create or otherwise cause or
suffer to exist or become effective any consensual encumbrance or restriction of
any kind on the ability of the Borrower or any Guarantor to:  (a) pay Dividends
or make any other distribution on any Subsidiary’s capital stock or other equity
interests owned by the Borrower or any other Subsidiary, (b) pay any
indebtedness owed to the Borrower or any other Subsidiary, (c) make loans or
advances to the Borrower or any other Subsidiary, (d) transfer any of its
Property to the Borrower or any other Subsidiary; provided, however, that the
foregoing does not apply to any limitation on transfers of property this is
subject to a Permitted Lien, or (e) guarantee the Obligations, Hedging
Liability, and Bank Product Obligations and/or grant Liens on its assets to the
Administrative Agent.



Section 8.20.

Financial Covenants.  



(a)

Maximum Total Indebtedness to Total Asset Value Ratio.  As of the Closing Date
and the last day of each Fiscal Quarter commencing with the Fiscal Quarter
ending June 30, 2013, the Borrower shall not permit the ratio of (i) Total
Indebtedness as of such date to (ii) Total Asset Value as of such date to be
greater than 0.55 to 1.00.



(b)

Minimum EBITDA to Fixed Charges Ratio.  As of the Closing Date and the last day
of each Fiscal Quarter commencing with the Fiscal Quarter ending June 30, 2013,
the Borrower shall not permit the ratio of (i) EBITDA for the Rolling Period
then ended to (ii) Fixed Charges for such Rolling Period to be less than 1.50 to
1.00.



(c)

Minimum Implied Debt Service Coverage Ratio.  As of the Closing Date and the
last day of each Fiscal Quarter commencing with the Fiscal Quarter ending June
30, 2013, the Borrower shall not permit the Implied Debt Service Coverage Ratio
to be less than 1.40 to 1.00.



(d)

Maximum Other Recourse Debt to Total Asset Value Ratio. The Borrower shall not,
as of the last day of each Fiscal Quarter of the Borrower ending during the
periods specified




-60-




--------------------------------------------------------------------------------







below, permit ratio of (i) Other Recourse Debt as of the last day of such Fiscal
Quarter to (ii) Total Asset Value as of such date to be greater than:


FROM AND INCLUDING


TO AND INCLUDING

THE LEVERAGE RATIO SHALL NOT BE GREATER THAN:

April 1, 2013

September 30, 2014

0.35 to 1.00

October 1, 2014

March 31, 2016

0.30 to 1.00

April 1, 2016

all times thereafter

0.25 to 1.00

(e)

Maintenance of Net Worth.  The Borrower shall, as of the Closing Date and the
last day of each Fiscal Quarter of the Borrower commencing with the Fiscal
Quarter ending June 30, 2013, maintain a Tangible Net Worth of not less than the
sum of (a) $152,000,000 plus (b) 85% of the aggregate net proceeds received by
the Borrower or any of its Subsidiaries after the Closing Date in connection
with any offering of Stock or Stock Equivalents of the Borrower or the
Subsidiaries.



(f)

Maximum Floating Rate Debt.  The Borrower shall not at any time permit the
aggregate outstanding amount of Floating Rate Debt of the Borrower and its
Subsidiaries to exceed 25% of the Total Asset Value at such time.



Section 8.21.

Electronic Delivery of Certain Information.  (a) Documents, including financial
reports to be delivered pursuant to Section 8.5 hereof, required to be delivered
pursuant to this Agreement may be delivered by electronic communication and
delivery, including, the Internet, including the website maintained by the
Securities and Exchange Commission, e-mail or intranet websites to which the
Administrative Agent and each Lender have access (including a commercial,
third-party website or a website sponsored or hosted by the Administrative
Agent) provided that the foregoing shall not apply to (i) notices to any Lender
(or the L/C Issuer) pursuant to Section 1. The Administrative Agent or the
Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic delivery pursuant to procedures
approved by it for all or particular notices or communications. Documents or
notices delivered electronically shall be deemed to have been delivered on the
date and time on which the Administrative Agent or the Borrower posts such
documents or the documents become available on a commercial website and the
Borrower notifies the Administrative Agent of said posting by causing an e-mail
notification to be sent to an e-mail address specified from time to time by the
Administrative Agent and provides a link thereto; provided if such notice or
other communication is not sent or posted during the normal business hours of
the recipient on a Business Day, said posting date and time shall be deemed to
have commenced as of 9:00 a.m. Chicago time on the opening of business on the
next Business Day for the recipient. Notwithstanding anything contained herein,
in every instance the Borrower shall be required to provide paper copies of the
certificates required by Sections 8.5(d) and 8.5(e) to the Administrative Agent.
Except for the certificates required by Sections 8.5(d) and 8.5(e), the
Administrative Agent shall have no obligation to request the delivery of or to
maintain paper




-61-




--------------------------------------------------------------------------------







copies of the documents delivered electronically, and in any event shall have no
responsibility to monitor compliance by the Borrower with any such request for
delivery.



(b)

Documents required to be delivered pursuant to Section 1 may be delivered
electronically to a website provided for such purpose by the Administrative
Agent pursuant to the procedures provided to the Borrower by the Administrative
Agent.



SECTION 9.

EVENTS OF DEFAULT AND REMEDIES.



Section 9.1.

Events of Default.  Any one or more of the following shall constitute an “Event
of Default” hereunder:



(a)

default in the payment when due of (i) all or any part of the principal of any
Loan (whether at the stated maturity thereof or at any other time provided for
in this Agreement, including a mandatory prepayment required by Section 1.8(b)),
(ii) any Reimbursement Obligation (except in any case in which a Loan has been
made in the amount of the Reimbursement Obligations then due and the proceeds
thereof applied to pay such Reimbursement Obligations as contemplated by Section
1.2(c)) (iii) any payment when due of any interest or (iv) any fee or other
Obligation payable hereunder or under any other Loan Document, with such default
in payment continuing for (A) in the case of the foregoing clauses (ii) and
(iii), three (3) Business Days after receipt of written notice thereof from the
Administrative Agent and (B) in the case of the foregoing clause (iv), five
(5) Business Days after receipt of written notice thereof from the
Administrative Agent;



(b)

default in the observance or performance of any covenant set forth in
Sections 8.1, 8.5, 8.7, 8.8, 8.9, 8.10, 8.11 or 8.20 hereof;



(c)

default in the observance or performance of any other provision hereof or of any
other Loan Document which is not remedied within thirty (30) days after the
earlier of (i) the date on which such failure shall first become known to any
Responsible Officer of the Borrower and (ii) written notice thereof is given to
the Borrower by the Administrative Agent; provided, however, if such a default
is susceptible of cure but cannot reasonably be cured within such thirty (30)
day period and provided further that the Borrower shall have commenced to cure
such default within such thirty (30) day period and thereafter diligently and
expeditiously proceeds to cure the same, such thirty (30) day period shall be
extended for such time as is reasonably necessary for the Borrower in the
exercise of due diligence to cure such default, provided such additional period
shall not exceed sixty (60) days;



(d)

any representation or warranty made herein or in any other Loan Document or in
any certificate furnished to the Administrative Agent or the Lenders pursuant
hereto or thereto or in connection with any transaction contemplated hereby or
thereby proves untrue in any material respect as of the date of the issuance or
making or deemed making thereof;




-62-




--------------------------------------------------------------------------------









(e)

any event occurs or condition exists (other than those described in
subsections (a) through (d) above) which is specified as an event of default
under any of the other Loan Documents (and the related grace and/or cure period,
if any, shall have expired), or any of the Loan Documents shall for any reason
not be or shall cease to be in full force and effect or is declared to be null
and void;



(f)

default (with expiration of any grace and/or cure periods related thereto) shall
occur under (x) any Indebtedness issued, assumed or guaranteed by the Borrower
or any Guarantor aggregating in excess of (i) with respect to any recourse
Indebtedness issued, assumed or guaranteed by the Borrower or any Guarantor,
$1,000,000 in the aggregate, or (ii) respect to any other Indebtedness issued,
assumed or guaranteed by the Borrower or any Guarantor, $5,000,000 in the
aggregate, or a default (with expiration of any grace and/or cure periods
related thereto) shall occur with respect to any Indebtedness issued, assumed or
guaranteed by the Borrower or any Guarantor, and such default shall continue for
a period of time sufficient to permit the acceleration of the maturity of any
such Indebtedness (whether or not such maturity is in fact accelerated);



(g)

any judgment or judgments, writ or writs or warrant or warrants of attachment,
or any similar process or processes, shall be entered or filed against the
Borrower or any Guarantor, or against any of its respective Property, in an
aggregate amount in excess of $5,000,000 (except to the extent fully covered by
insurance pursuant to which the insurer has accepted liability therefor in
writing), and which remains undischarged, unvacated, unbonded or unstayed for a
period of sixty (60) days;



(h)

the Borrower or any Guarantor, or any member of its Controlled Group, shall fail
to pay when due an amount or amounts aggregating in excess of $5,000,000 which
it shall have become liable to pay to the PBGC or to a Plan under Title IV of
ERISA; or notice of intent to terminate a Plan or Plans having aggregate
Unfunded Vested Liabilities in excess of $5,000,000 (collectively, a “Material
Plan”) shall be filed under Title IV of ERISA by the Borrower or any Guarantor,
or any other member of its Controlled Group, any plan administrator or any
combination of the foregoing; or the PBGC shall institute proceedings under
Title IV of ERISA to terminate or to cause a trustee to be appointed to
administer any Material Plan or a proceeding shall be instituted by a fiduciary
of any Material Plan against the Borrower or any Guarantor, or any member of its
Controlled Group, to enforce Section 515 or 4219(c)(5) of ERISA and such
proceeding shall not have been dismissed within thirty (30) days thereafter; or
a condition shall exist by reason of which the PBGC would be entitled to obtain
a decree adjudicating that any Material Plan must be terminated;



(i)

any Change of Control shall occur;



(j)

the Borrower or any Guarantor shall (i) admit in writing its inability to pay,
its debts generally as they become due, (ii) make an assignment for the benefit
of creditors, (iii) apply for, seek, consent to or acquiesce in, the appointment
of a receiver, custodian, trustee, examiner, liquidator or similar official for
it or any substantial part of its Property, (iv) institute any proceeding
seeking to have entered against it an order for




-63-




--------------------------------------------------------------------------------







relief under the United States Bankruptcy Code, as amended, to adjudicate it
insolvent, or seeking dissolution, winding up, liquidation, reorganization,
arrangement, adjustment or composition of it or its debts under any law relating
to bankruptcy, insolvency or reorganization or relief of debtors or fail to file
an answer or other pleading denying the material allegations of any such
proceeding filed against it within sixty (60) days, (v) take any board of
director or shareholder action (including the convening of a meeting) in
furtherance of any matter described in parts (i) through (iv) above, or
(vi) fail to contest in good faith any appointment or proceeding described in
Section 9.1(k) hereof;



(k)

an order for relief under the United States Bankruptcy Code, as amended, shall
have entered involuntarily against the Borrower or any Guarantor or a custodian,
receiver, trustee, examiner, liquidator or similar official shall be appointed
for the Borrower or any Guarantor, or any substantial part of its Property and
such appointment continues undischarged or such proceeding continues undismissed
or unstayed for a period of sixty (60) days;



(l)

the Common Stock of Borrower fails to be duly listed on the New York Stock
Exchange, Inc., the NYSE Amex or The NASDAQ Stock Market.



Section 9.2.

Non-Bankruptcy Defaults.  When any Event of Default (other than those described
in subsection (j) or (k) of Section 9.1 hereof with respect to the Borrower) has
occurred and is continuing, the Administrative Agent shall, by written notice to
the Borrower: (a) if so directed by the Required Lenders, terminate the
remaining Commitments and all other obligations of the Lenders hereunder on the
date stated in such notice (which may be the date thereof); (b) if so directed
by the Required Lenders, declare the principal of and the accrued interest on
all outstanding Loans to be forthwith due and payable and thereupon all
outstanding Loans, including both principal and interest thereon, shall be and
become immediately due and payable together with all other amounts payable under
the Loan Documents without further demand, presentment, protest or notice of any
kind; and (c) if so directed by the Required Lenders, demand that, with respect
to each Letter of Credit then outstanding, the Borrower immediately either (i)
pay to the Administrative Agent the full amount then available for drawing
thereunder, (ii) deliver to the Administrative Agent Cash Collateral in an
amount equal to 105% of the aggregate amount thereof or (iii) return or cause to
be returned to L/C Issuer such Letter of Credit for cancellation, and the
Borrower agrees to immediately take such action and acknowledges and agrees that
the Lenders would not have an adequate remedy at law for failure by the Borrower
to honor any such demand and that the Administrative Agent, for the benefit of
the Lenders, shall have the right to require the Borrower to specifically
perform such undertaking whether or not any drawings or other demands for
payment have been made under any Letter of Credit.  The Administrative Agent,
after giving notice to the Borrower pursuant to Section 9.1(c) or this
Section 9.2, shall also promptly send a copy of such notice to the other
Lenders, but the failure to do so shall not impair or annul the effect of such
notice.



Section 9.3.

Bankruptcy Defaults.  When any Event of Default described in subsections (j) or
(k) of Section 9.1 hereof with respect to the Borrower has occurred and is
continuing, all outstanding Loans shall immediately become due and payable
together with all other amounts payable under the Loan Documents without
presentment, demand, protest or




-64-




--------------------------------------------------------------------------------







notice of any kind, the obligation of the Lenders to extend further credit
pursuant to any of the terms hereof shall immediately terminate and, with
respect to each Letter of Credit then outstanding, the Borrower immediately
either (i) pay to the Administrative Agent the full amount then available for
drawing thereunder, (ii) deliver to the Administrative Agent Cash Collateral in
an amount equal to 105% of the aggregate amount thereof or (iii) return or cause
to be returned to L/C Issuer such Letter of Credit for cancellation, the
Borrower acknowledging and agreeing that the Lenders would not have an adequate
remedy at law for failure by the Borrower to honor any such demand and that the
Lenders, and the Administrative Agent on their behalf, shall have the right to
require the Borrower to specifically perform such undertaking whether or not any
draws or other demands for payment have been made under any of the Letters of
Credit.



Section 9.4.

Collateral for Undrawn Letters of Credit.  (a) If the prepayment of the amount
available for drawing under any or all outstanding Letters of Credit is required
under Section 1.8(b), Section 1.14, Section 9.2 or Section 9.3 above, the
Borrower shall forthwith pay the amount required to be so prepaid, to be held by
the Administrative Agent as provided in subsection (b) below.



(b)

All amounts prepaid pursuant to subsection (a) above shall be held by the
Administrative Agent in one or more separate collateral accounts (each such
account, and the credit balances, properties, and any investments from time to
time held therein, and any substitutions for such account, any certificate of
deposit or other instrument evidencing any of the foregoing and all proceeds of
and earnings on any of the foregoing being collectively called the “Collateral
Account”) as security for, and for application by the Administrative Agent (to
the extent available) to, the reimbursement of any payment under any Letter of
Credit then or thereafter made by the L/C Issuer, and to the payment of the
unpaid balance of all other Obligations (and to all Hedging Liability and Bank
Product Obligations).  The Collateral Account shall be held in the name of and
subject to the exclusive dominion and control of the Administrative Agent for
the benefit of the Administrative Agent, the Lenders, and the L/C Issuer.  If
and when requested by the Borrower, the Administrative Agent shall invest funds
held in the Collateral Account from time to time in direct obligations of, or
obligations the principal of and interest on which are unconditionally
guaranteed by, the United States of America with a remaining maturity of one
year or less, provided that the Administrative Agent is irrevocably authorized
to sell investments held in the Collateral Account when and as required to make
payments out of the Collateral Account for application to amounts then due and
owing from the Borrower to the L/C Issuer, the Administrative Agent or the
Lenders.  If the Borrower shall have made payment of all obligations referred to
in subsection (a) above required under Section 1.8(b) hereof, if any, at the
request of the Borrower the Administrative Agent shall release to the Borrower
amounts held in the Collateral Account so long as at the time of the release and
after giving effect thereto no Default or Event of Default is then continuing.
 If the Borrower shall have made payment of all obligations referred to in
subsection (a) above required under Section 9.2 or 9.3 hereof, so long as no
Letters of Credit, Commitments, Loans or other Obligations, Hedging Liability,
or Bank Product Obligations remain outstanding, at the request of the Borrower
the Administrative Agent shall release to the Borrower any remaining amounts
held in the Collateral Account.




-65-




--------------------------------------------------------------------------------









(c)

At any time that there shall exist a Defaulting Lender, within one Business Day
following the written request of the Administrative Agent or any L/C Issuer
(with a copy to the Administrative Agent), the Borrower shall Cash Collateralize
the L/C Issuers’ Fronting Exposure with respect to such Defaulting Lender
(determined after giving effect to Section 1.14(a)(iv) and any Cash Collateral
provided by such Defaulting Lender) in an amount not less than the Minimum
Collateral Amount.



(i)

Grant of Security Interest.  The Borrower, and to the extent provided by any
Defaulting Lender, such Defaulting Lender, hereby grant to the Administrative
Agent, for the benefit of the L/C Issuers, and agree to maintain, a first
priority security interest in all such Cash Collateral as security for such
Defaulting Lender’s obligation to fund participations in respect of L/C
Obligations, to be applied pursuant to clause (ii) below.  If at any time the
Administrative Agent determines that Cash Collateral is subject to any right or
claim of any Person other than the Administrative Agent and the L/C Issuer as
herein provided, or that the total amount of such Cash Collateral is less than
the Minimum Collateral Amount, the Borrower shall, promptly upon demand by the
Administrative Agent, pay or provide to the Administrative Agent additional Cash
Collateral in an amount sufficient to eliminate such deficiency (after giving
effect to any Cash Collateral provided by the Defaulting Lender).



(ii)

Application.  Notwithstanding anything to the contrary contained in this
Agreement, Cash Collateral provided under this Section 9.4 or Section 1.14 in
respect of Letters of Credit shall be applied to the satisfaction of the
Defaulting Lender’s obligation to fund participations in respect of L/C
Obligations (including, as to Cash Collateral provided by a Defaulting Lender,
any interest accrued on such obligation) for which the Cash Collateral was so
provided, prior to any other application of such property as may otherwise be
provided for herein.



(iii)

Termination of Requirement.  Cash Collateral (or the appropriate portion
thereof) provided to reduce any L/C Issuer’s Fronting Exposure shall no longer
be required to be held as Cash Collateral pursuant to this Section 9.4(c)
following (A) the elimination of the applicable Fronting Exposure (including by
the termination of Defaulting Lender status of the applicable Lender), or
(B) the determination by the Administrative Agent and the L/C Issuer that there
exists excess Cash Collateral; provided that, subject to Section 1.14 the Person
providing Cash Collateral and the L/C Issuer may agree that Cash Collateral
shall be held to support future anticipated Fronting Exposure or other
obligations and provided further that to the extent that such Cash Collateral
was provided by the Borrower, such Cash Collateral shall remain subject to the
security interest granted pursuant to the Loan Documents.



Section 9.5.

Notice of Default.  The Administrative Agent shall give notice to the Borrower
under Section 9.1(c) hereof promptly upon being requested to do so by any Lender
and shall thereupon notify all the Lenders thereof.




-66-




--------------------------------------------------------------------------------









SECTION 10.

CHANGE IN CIRCUMSTANCES.



Section 10.1.

Change of Law.  Notwithstanding any other provisions of this Agreement or any
other Loan Document, if at any time any Change in Law makes it unlawful for any
Lender to make or continue to maintain any Eurodollar Loans or to perform its
obligations as contemplated hereby, such Lender shall promptly give notice
thereof to the Borrower and such Lender’s obligations to make or maintain
Eurodollar Loans under this Agreement shall be suspended until it is no longer
unlawful for such Lender to make or maintain Eurodollar Loans.  The Borrower
shall prepay on demand the outstanding principal amount of any such affected
Eurodollar Loans, together with all interest accrued thereon and all other
amounts then due and payable to such Lender under this Agreement; provided,
however, subject to all of the terms and conditions of this Agreement, the
Borrower may then elect to borrow the principal amount of the affected
Eurodollar Loans from such Lender by means of Base Rate Loans from such Lender,
which Base Rate Loans shall not be made ratably by the Lenders but only from
such affected Lender.



Section 10.2.

Unavailability of Deposits or Inability to Ascertain, or Inadequacy of, LIBOR.
 If on or prior to the first day of any Interest Period for any Borrowing of
Eurodollar Loans:



(a)

the Administrative Agent determines in good faith that deposits in U.S. Dollars
(in the applicable amounts) are not being offered to it in the interbank
eurodollar market for such Interest Period, or that by reason of circumstances
affecting the interbank eurodollar market adequate and reasonable means do not
exist for ascertaining the applicable LIBOR, or



(b)

the Required Lenders in good faith advise the Administrative Agent that (i)
LIBOR as determined by the Administrative Agent will not adequately and fairly
reflect the cost to such Lenders of funding their Eurodollar Loans for such
Interest Period or (ii) that the making or funding of Eurodollar Loans becomes
impracticable,

then the Administrative Agent shall forthwith give notice thereof to the
Borrower and the Lenders, whereupon until the Administrative Agent notifies the
Borrower that the circumstances giving rise to such suspension no longer exist,
the obligations of the Lenders to make Eurodollar Loans shall be suspended.



Section 10.3.

Increased Cost and Reduced Return.  (a) If any Change in Law shall:



(i)

subject any Lender (or its Lending Office) or the L/C Issuer to any Tax (other
than (A) Indemnified Taxes, (B) Taxes described in clauses (b) through (d) of
the definition of Excluded Taxes, and (C) Connection Income Taxes) with respect
to its Eurodollar Loans, its Notes, its Letter(s) of Credit, or its
participation in any thereof, any Reimbursement Obligations owed to it or its
obligation to make Eurodollar Loans, issue a Letter of Credit, or to participate
therein, or shall change the basis of taxation of payments to any Lender (or its
Lending Office) or the L/C Issuer of the principal of or interest on its
Eurodollar Loans, Letter(s) of Credit, or participations therein or any other
amounts due under this Agreement or any other Loan Document in respect of its




-67-




--------------------------------------------------------------------------------







Eurodollar Loans, Letter(s) of Credit, any participation therein, any
Reimbursement Obligations owed to it, or its obligation to make Eurodollar
Loans, or issue a Letter of Credit, or acquire participations therein (except
for changes in the basis or rate of (A) Indemnified Taxes, (B) Taxes described
in clauses (b) through (d) of the definition of Excluded Taxes and (C)
Connection Income Taxes); or



(ii)

impose, modify or deem applicable any reserve, special deposit, compulsory loan,
insurance charge or similar requirement (including, without limitation, any such
requirement imposed by the Board of Governors of the Federal Reserve System, but
excluding with respect to any Eurodollar Loans any such requirement included in
an applicable Eurodollar Reserve Percentage) against assets of, deposits with or
for the account of, or credit extended by, any Lender (or its Lending Office) or
the L/C Issuer or shall impose on any Lender (or its Lending Office) or the
L/C Issuer or on the interbank market any other condition affecting its
Eurodollar Loans, its Notes, its Letter(s) of Credit, or its participation in
any thereof, any Reimbursement Obligation owed to it, or its obligation to make
Eurodollar Loans, or to issue a Letter of Credit, or to participate therein;

and the result of any of the foregoing is to increase the cost to such Lender
(or its Lending Office) or the L/C Issuer of making or maintaining any
Eurodollar Loan, issuing or maintaining a Letter of Credit, or participating
therein, or to reduce the amount of any sum received or receivable by such
Lender (or its Lending Office) or the L/C Issuer under this Agreement or under
any other Loan Document with respect thereto, by an amount deemed by such Lender
or L/C Issuer to be material, then, within 15 days after demand by such Lender
or L/C Issuer (with a copy to the Administrative Agent), the Borrower shall be
obligated to pay to such Lender or L/C Issuer such additional amount or amounts
as will compensate such Lender or L/C Issuer for such increased cost or
reduction.



(b)

If any Lender or L/C Issuer determines that any Change in Law affecting such
Lender or L/C Issuer or any lending office of such Lender or such Lender’s or
L/C Issuer’s holding company, if any, regarding capital or liquidity
requirements, has or would have the effect of reducing the rate of return on
such Lender’s or L/C Issuer’s capital or on the capital of such Lender’s or L/C
Issuer’s holding company, if any, as a consequence of this Agreement, the
Commitments of such Lender or the Loans made by, or participations in Letters of
Credit held by, such Lender, or the Letters of Credit issued by any L/C Issuer,
to a level below that which such Lender or L/C Issuer or such Lender’s or L/C
Issuer’s holding company could have achieved but for such Change in Law (taking
into consideration such Lender’s or L/C Issuer’s policies and the policies of
such Lender’s or L/C Issuer’s holding company with respect to capital adequacy),
then from time to time, within 15 days after demand by such Lender or L/C Issuer
(with a copy to the Administrative Agent), the Borrower shall pay to such Lender
or L/C Issuer, as the case may be, such additional amount or amounts as will
compensate such Lender or L/C Issuer or such Lender’s or L/C Issuer’s holding
company for any such reduction suffered.



(c)

A certificate of a Lender or L/C Issuer claiming compensation under this
Section 10.3 and setting forth the additional amount or amounts to be paid to it
hereunder shall




-68-




--------------------------------------------------------------------------------







be conclusive if reasonably determined.  In determining such amount, such Lender
or L/C Issuer may use any reasonable averaging and attribution methods.



(d)

The Borrower shall not be required to compensate a Lender or L/C Issuer pursuant
to this Section for any increased costs incurred or reductions suffered more
than six (6) months prior to the date that such Lender or L/C Issuer, as the
case may be, notifies the Borrower of the Change in Law giving rise to such
increased costs or reductions, and of such Lender’s or L/C Issuer’s intention to
claim compensation therefor (except that, if the Change in Law giving rise to
such increased costs or reductions is retroactive, then the six-month period
referred to above shall be extended to include the period of retroactive effect
thereof).



Section 10.4.

Lending Offices.  Each Lender may, at its option, elect to make its Loans
hereunder at the branch, office or affiliate specified on the appropriate
signature page hereof (each a “Lending Office”) for each type of Loan available
hereunder or at such other of its branches, offices or affiliates as it may from
time to time elect and designate in a written notice to the Borrower and the
Administrative Agent.  To the extent reasonably possible, a Lender shall
designate an alternative branch or funding office with respect to its Eurodollar
Loans to reduce any liability of the Borrower to such Lender under Section 10.3
hereof or to avoid the unavailability of Eurodollar Loans under Section 10.2
hereof, so long as such designation is not otherwise disadvantageous to the
Lender.



Section 10.5.

Discretion of Lender as to Manner of Funding.  Notwithstanding any other
provision of this Agreement, each Lender shall be entitled to fund and maintain
its funding of all or any part of its Loans in any manner it sees fit, it being
understood, however, that for the purposes of this Agreement all determinations
hereunder with respect to Eurodollar Loans shall be made as if each Lender had
actually funded and maintained each Eurodollar Loan through the purchase of
deposits in the interbank eurodollar market having a maturity corresponding to
such Loan’s Interest Period, and bearing an interest rate equal to LIBOR for
such Interest Period.



SECTION 11.

THE ADMINISTRATIVE AGENT.



Section 11.1.

Appointment and Authorization of Administrative Agent.  Each Lender and the L/C
Issuer hereby appoints Bank of Montreal as the Administrative Agent under the
Loan Documents and hereby authorizes the Administrative Agent to take such
action as Administrative Agent on its behalf and to exercise such powers under
the Loan Documents as are delegated to the Administrative Agent by the terms
thereof, together with such powers as are reasonably incidental thereto.  The
Lenders and L/C Issuer expressly agree that the Administrative Agent is not
acting as a fiduciary of the Lenders or the L/C Issuer in respect of the Loan
Documents, the Borrower or otherwise, and nothing herein or in any of the other
Loan Documents shall result in any duties or obligations on the Administrative
Agent or any of the Lenders or L/C Issuer except as expressly set forth herein.
 



Section 11.2.

Administrative Agent and its Affiliates.  The Administrative Agent shall have
the same rights and powers under this Agreement and the other Loan Documents as
any other Lender and may exercise or refrain from exercising such rights and
power as though it were not the Administrative Agent, and the Administrative
Agent and its affiliates may accept




-69-




--------------------------------------------------------------------------------







deposits from, lend money to, and generally engage in any kind of business with
the Borrower or any Affiliate of the Borrower as if it were not the
Administrative Agent under the Loan Documents.  The term “Lender” as used herein
and in all other Loan Documents, unless the context otherwise clearly requires,
includes the Administrative Agent in its capacity as a Lender (if applicable).  



Section 11.3.

Action by Administrative Agent.  If the Administrative Agent receives from the
Borrower a written notice of an Event of Default pursuant to Section 8.5(k)
hereof, the Administrative Agent shall promptly give each of the Lenders and
L/C Issuer written notice thereof.  The obligations of the Administrative Agent
under the Loan Documents are only those expressly set forth therein.  Without
limiting the generality of the foregoing, the Administrative Agent shall not be
required to take any action hereunder with respect to any Default or Event of
Default, except as expressly provided in Sections 9.2 and 9.5.  Unless and until
the Required Lenders give such direction, the Administrative Agent may (but
shall not be obligated to) take or refrain from taking such actions as it deems
appropriate and in the best interest of all the Lenders and L/C Issuer.  In no
event, however, shall the Administrative Agent be required to take any action in
violation of applicable Legal Requirements or of any provision of any Loan
Document, and the Administrative Agent shall in all cases be fully justified in
failing or refusing to act hereunder or under any other Loan Document unless it
first receives any further assurances of its indemnification from the Lenders
that it may require, including prepayment of any related expenses and any other
protection it requires against any and all costs, expenses, and liabilities
which may be incurred by it by reason of taking or continuing to take any such
action.  The Administrative Agent shall be entitled to assume that no Default or
Event of Default exists unless notified in writing to the contrary by a Lender,
the L/C Issuer, or the Borrower.  In all cases in which the Loan Documents do
not require the Administrative Agent to take specific action, the Administrative
Agent shall be fully justified in using its discretion in failing to take or in
taking any action thereunder.  Any instructions of the Required Lenders, or of
any other group of Lenders called for under the specific provisions of the Loan
Documents, shall be binding upon all the Lenders and the holders of the
Obligations.  



Section 11.4.

Consultation with Experts.  The Administrative Agent may consult with legal
counsel, independent public accountants, and other experts selected by it and
shall not be liable for any action taken or omitted to be taken by it in good
faith in accordance with the advice of such counsel, accountants or experts.



Section 11.5.

Liability of Administrative Agent; Credit Decision.  Neither the Administrative
Agent nor any of its directors, officers, agents or employees shall be liable
for any action taken or not taken by it in connection with the Loan Documents:
 (i) with the consent or at the request of the Required Lenders or (ii) in the
absence of its own gross negligence or willful misconduct as determined by a
court of competent jurisdiction by final non-appealable judgment.  Neither the
Administrative Agent nor any of its directors, officers, agents or employees
shall be responsible for or have any duty to ascertain, inquire into or verify:
 (i) any statement, warranty or representation made in connection with this
Agreement, any other Loan Document or any Credit Event; (ii) the performance or
observance of any of the covenants or agreements of the Borrower or any
Subsidiary contained herein or in any other Loan Document; (iii) the
satisfaction of any condition specified in Section 7 hereof, except receipt of
items




-70-




--------------------------------------------------------------------------------







required to be delivered to the Administrative Agent; or (iv) the validity,
effectiveness, genuineness, enforceability, perfection, value, worth or
collectability hereof or of any other Loan Document or of any other documents or
writing furnished in connection with any Loan Document; and the Administrative
Agent makes no representation of any kind or character with respect to any such
matter mentioned in this sentence.  The Administrative Agent may execute any of
its duties under any of the Loan Documents by or through employees, agents, and
attorneys-in-fact and shall not be answerable to the Lenders, the L/C Issuer,
the Borrower, or any other Person for the default or misconduct of any such
agents or attorneys-in-fact selected with reasonable care.  The Administrative
Agent shall not incur any liability by acting in reliance upon any notice,
consent, certificate, other document or statement (whether written or oral)
believed by it to be genuine or to be sent by the proper party or parties.  In
particular and without limiting any of the foregoing, the Administrative Agent
shall have no responsibility for confirming the accuracy of any Compliance
Certificate or other document or instrument received by it under the Loan
Documents.  The Administrative Agent may treat the payee of any Obligation as
the holder thereof until written notice of transfer shall have been filed with
the Administrative Agent signed by such payee in form satisfactory to the
Administrative Agent.  Each Lender and L/C Issuer acknowledges that it has
independently and without reliance on the Administrative Agent or any other
Lender or L/C Issuer, and based upon such information, investigations and
inquiries as it deems appropriate, made its own credit analysis and decision to
extend credit to the Borrower in the manner set forth in the Loan Documents.  It
shall be the responsibility of each Lender and L/C Issuer to keep itself
informed as to the creditworthiness of the Borrower and its Subsidiaries, and
the Administrative Agent shall have no liability to any Lender or L/C Issuer
with respect thereto.



Section 11.6.

Indemnity.  The Lenders shall ratably, in accordance with their respective
Percentages, indemnify and hold the Administrative Agent, and its directors,
officers, employees, agents, and representatives harmless from and against any
liabilities, losses, costs or expenses suffered or incurred by it under any Loan
Document or in connection with the transactions contemplated thereby, regardless
of when asserted or arising, except to the extent they are promptly reimbursed
for the same by the Borrower and except to the extent that any event giving rise
to a claim was caused by the gross negligence or willful misconduct of the party
seeking to be indemnified as determined by a court of competent jurisdiction by
final non-appealable judgment.  The obligations of the Lenders under this
Section 11.6 shall survive termination of this Agreement.  The Administrative
Agent shall be entitled to offset amounts received for the account of a Lender
under this Agreement against unpaid amounts due from such Lender to the
Administrative Agent or any L/C Issuer hereunder (whether as fundings of
participations, indemnities or otherwise, and with any amounts offset for the
benefit of the Administrative Agent to be held by it for its own account and
with any amounts offset for the benefit of a L/C Issuer to be remitted by the
Administrative Agent to or for the account of such L/C Issuer), but shall not be
entitled to offset against amounts owed to the Administrative Agent or any L/C
Issuer or by any Lender arising outside of this Agreement and the other Loan
Documents.



Section 11.7.

Resignation of Administrative Agent and Successor Administrative Agent.  The
Administrative Agent may resign at any time by giving written notice thereof to
the Lenders, the L/C Issuer, and the Borrower.  Upon any such resignation of the
Administrative Agent, the Required Lenders shall have the right to appoint a
successor Administrative Agent, which shall




-71-




--------------------------------------------------------------------------------







so long as no Event of Default has occurred and is continuing, be reasonably
acceptable to the Borrower.  If no successor Administrative Agent shall have
been so appointed by the Required Lenders, and shall have accepted such
appointment, within 30 days after the retiring Administrative Agent’s giving of
notice of resignation then the retiring Administrative Agent may, on behalf of
the Lenders, appoint a successor Administrative Agent, which shall so long as no
Event of Default has occurred and is continuing, be reasonably acceptable to the
Borrower, and which may be any Lender hereunder or any commercial bank, or an
Affiliate of a commercial bank, having an office in the United States of America
and having a combined capital and surplus of at least $200,000,000.  Upon the
acceptance of its appointment as the Administrative Agent hereunder, such
successor Administrative Agent shall thereupon succeed to and become vested with
all the rights and duties of the retiring Administrative Agent under the Loan
Documents, and the retiring Administrative Agent shall be discharged from its
duties and obligations thereunder.  After any retiring Administrative Agent’s
resignation hereunder as Administrative Agent, the provisions of this Section 11
and all protective provisions of the other Loan Documents shall inure to its
benefit as to any actions taken or omitted to be taken by it while it was
Administrative Agent, but no successor Administrative Agent shall in any event
be liable or responsible for any actions of its predecessor.  If the
Administrative Agent resigns and no successor is appointed, the rights and
obligations of such Administrative Agent shall be automatically assumed by the
Required Lenders and the Borrower shall be directed to make all payments due
each Lender and L/C Issuer hereunder directly to such Lender or L/C Issuer.



Section 11.8.

L/C Issuer.  The L/C Issuer shall act on behalf of the Lenders with respect to
any Letters of Credit issued by it and the documents associated therewith.  The
L/C Issuer shall have all of the benefits and immunities (i) provided to the
Administrative Agent in this Section 11 with respect to any acts taken or
omissions suffered by the L/C Issuer in connection with Letters of Credit issued
by it or proposed to be issued by it and the Applications pertaining to such
Letters of Credit made or to be made hereunder as fully as if the term
“Administrative Agent”, as used in this Section 11, included the L/C Issuer with
respect to such acts or omissions and (ii) as additionally provided in this
Agreement with respect to such L/C Issuer.



Section 11.9.

Hedging Liability and Bank Product Obligations.  By virtue of a Lender’s
execution of this Agreement or an assignment agreement pursuant to Section 12.12
hereof, as the case may be, any Affiliate of such Lender with whom the Borrower
or any Subsidiary has entered into an agreement creating Hedging Liability or
Bank Product Obligations shall be deemed a Lender party hereto for purposes of
any reference in a Loan Document to the parties for whom the Administrative
Agent is acting, it being understood and agreed that the rights and benefits of
such Affiliate under the Loan Documents consist exclusively of such Affiliate’s
right to share in payments and collections out of the Guaranties as more fully
set forth in Section 3.1 hereof.  In connection with any such distribution of
payments and collections, or any request for the release of the Guaranties and
the Administrative Agent’s Liens in connection with the termination of the
Commitments and the payment in full of the Obligations, the Administrative Agent
shall be entitled to assume no amounts are due to any Lender or its Affiliate
with respect to Hedging Liability or Bank Product Obligations unless such Lender
has notified the Administrative Agent in writing of the amount of any such
liability owed to it or its Affiliate prior to such distribution or payment or
release of Guaranties.




-72-




--------------------------------------------------------------------------------









Section 11.10.

Designation of Additional Agents.  The Administrative Agent shall have the
continuing right, for purposes hereof, at any time and from time to time to
designate one or more of the Lenders (and/or its or their Affiliates) as
“syndication agents,” “documentation agents,” “book runners,” “lead arrangers,”
“arrangers” or other designations for purposes hereto, but such designation
shall have no substantive effect, and such Lenders and their Affiliates shall
have no additional powers, duties or responsibilities as a result thereof.



SECTION 12.

MISCELLANEOUS.



Section 12.1.

Withholding Taxes.  (a) Payments Free of Withholding.  Except as otherwise
required by law and subject to Section 12.1(b) hereof, each payment by the
Borrower and the Guarantors under this Agreement or the other Loan Documents
shall be made without withholding for or on account of any present or future
Indemnified Taxes.  If any such withholding is so required, the Borrower or such
Guarantor shall make the withholding, pay the amount withheld to the appropriate
Governmental Authority before penalties attach thereto or interest accrues
thereon, and forthwith pay such additional amount as may be necessary to ensure
that the net amount actually received by each Lender, the L/C Issuer, and the
Administrative Agent free and clear of such taxes (including such taxes on such
additional amount) is equal to the amount which that Lender, L/C Issuer, or the
Administrative Agent (as the case may be) would have received had such
withholding not been made.  If the Administrative Agent, the L/C Issuer, or any
Lender pays any amount in respect of any such taxes, penalties or interest, the
Borrower or such Guarantor shall reimburse the Administrative Agent, the
L/C Issuer or such Lender for that payment on demand in the currency in which
such payment was made.  



(b)

U.S. Withholding Tax Exemptions.  Each Lender or L/C Issuer that is not a United
States person (as such term is defined in Section 7701(a)(30) of the Code) shall
submit to the Borrower and the Administrative Agent on or before the date the
initial Credit Event is made hereunder or, if later, the date such financial
institution becomes a Lender or L/C Issuer hereunder, two duly completed and
signed copies of (i) either Form W-8 BEN (relating to such Lender or L/C Issuer
and entitling it to a complete exemption from withholding under the Code on all
amounts to be received by such Lender or L/C Issuer, including fees, pursuant to
the Loan Documents and the Obligations) or Form W-8 ECI (relating to all amounts
to be received by such Lender or L/C Issuer, including fees, pursuant to the
Loan Documents and the Obligations) of the United States Internal Revenue
Service or (ii) solely if such Lender is claiming exemption from United States
withholding tax under Section 871(h) or 881(c) of the Code with respect to
payments of “portfolio interest”, a Form W-8 BEN, or any successor form
prescribed by the Internal Revenue Service, and a certificate representing that
such Lender is not a bank for purposes of Section 881(c) of the Code, is not a
10-percent shareholder (within the meaning of Section 871(h)(3)(B) of the Code)
of the Borrower and is not a controlled foreign corporation related to the
Borrower (within the meaning of Section 864(d)(4) of the Code).  Thereafter and
from time to time, each Lender and L/C Issuer shall submit to the Borrower and
the Administrative Agent such additional duly completed and signed copies of one
or the other of such Forms (or such successor forms as shall be adopted from
time to time by the relevant United States taxing authorities) and such other
certificates as may be (i) requested by the Borrower in a written notice,
directly or through the Administrative Agent, to such Lender or L/C Issuer and
(ii) required under then-current United States law or regulations to avoid or




-73-




--------------------------------------------------------------------------------







reduce United States withholding taxes on payments in respect of all amounts to
be received by such Lender or L/C Issuer, including fees, pursuant to the Loan
Documents or the Obligations.  Upon the request of the Borrower or the
Administrative Agent, each Lender and L/C Issuer that is a United States person
(as such term is defined in Section 7701(a)(30) of the Code) shall submit to the
Borrower and the Administrative Agent a certificate to the effect that it is
such a United States person.



(c)

Inability of Lender to Submit Forms.  If any Lender or L/C Issuer determines, as
a result of any change in applicable Legal Requirements, or in any official
application or interpretation thereof, that it is unable to submit to the
Borrower or the Administrative Agent any form or certificate that such Lender or
L/C Issuer is obligated to submit pursuant to subsection (b) of this
Section 12.1 or that such Lender or L/C Issuer is required to withdraw or cancel
any such form or certificate previously submitted or any such form or
certificate otherwise becomes ineffective or inaccurate, such Lender or
L/C Issuer shall promptly notify the Borrower and Administrative Agent of such
fact and the Lender or L/C Issuer shall to that extent not be obligated to
provide any such form or certificate and will be entitled to withdraw or cancel
any affected form or certificate, as applicable.



(d)

Compliance with FATCA.  If a payment made to a Lender under any Loan Document
would be subject to U.S. federal withholding Tax imposed by FATCA if such Lender
were to fail to comply with the applicable reporting requirements of FATCA
(including those contained in Section 1471(b) or 1472(b) of the Code, as
applicable), such Lender shall deliver to the Borrower and the Administrative
Agent at the time or times prescribed by law and at such time or times
reasonably requested by the Borrower or the Administrative Agent such
documentation prescribed by applicable Legal Requirements (including as
prescribed by Section 1471(b)(3)(C)(i) of the Code) and such additional
documentation reasonably requested by the Borrower or the Administrative Agent
as may be necessary for the Borrower and the Administrative Agent to comply with
their obligations under FATCA and to determine that such Lender has complied
with such Lender’s obligations under FATCA or to determine the amount to deduct
and withhold from such payment.  Solely for purposes of this clause (d), “FATCA”
shall include any amendments made to FATCA after the date of this Agreement.



(e)

Indemnification by the Lenders.  Each Lender shall severally indemnify the
Administrative Agent, within 10 days after demand therefor, for (i) any
Indemnified Taxes attributable to such Lender (but only to the extent that the
Borrower or Guarantor has not already indemnified the Administrative Agent for
such Indemnified Taxes and without limiting the obligation of the Borrower or
any Guarantor to do so), (ii) any Taxes attributable to such Lender’s failure to
comply with the provisions of Section 12.11 relating to the maintenance of a
Participant Register and (iii) any Excluded Taxes attributable to such Lender,
in each case, that are payable or paid by the Administrative Agent in connection
with any Loan Document, and any reasonable expenses arising therefrom or with
respect thereto, whether or not such Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority.  A certificate as to the amount
of such payment or liability delivered to any Lender by the Administrative Agent
shall be conclusive absent manifest error.  Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the





-74-




--------------------------------------------------------------------------------







Lender from any other source against any amount due to the Administrative Agent
under this clause (e).



(f)

Treatment of Certain Refunds.  If any Lender or L/C Issuer determines, in its
sole discretion exercised in good faith, that it has received a refund in
respect of any taxes as to which indemnification or additional amounts have been
paid to it by the Borrower or a Guarantor pursuant to this Section 12.1, it
shall pay to the indemnifying party an amount equal to such refund (but only to
the extent of indemnity payments made under this Section with respect to the
taxes giving rise to such refund), net of all out-of-pocket expenses of such
Lender or L/C Issuer and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund); provided that the
Borrower or such Guarantor, upon the request of such Lender or L/C Issuer,
agrees to promptly repay the amount paid over with respect to such refund (plus
any penalties, interest or other charges imposed by the relevant Governmental
Authority) to such Lender or L/C Issuer in the event such Lender or L/C Issuer
is required to repay such refund to the relevant Governmental Authority.
 Nothing herein contained shall interfere with the right of a Lender or L/C
Issuer to arrange its tax affairs in whatever manner it thinks fit nor oblige
any Lender or L/C Issuer to claim any tax refund or to make available its tax
returns or disclose any information relating to its tax affairs or any
computations in respect thereof or any other confidential information or require
any Lender or L/C Issuer to do anything that would prejudice its ability to
benefit from any other refunds, credits, reliefs, remissions or repayments to
which it may be entitled.



(g)

Evidence of Payments.  As soon as practicable after any payment of Taxes by the
Borrower or a Guarantor to a Governmental Authority pursuant to this Section,
the Borrower or such Guarantor shall deliver to the Administrative Agent the
original or a certified copy of a receipt issued by such Governmental Authority
evidencing such payment, a copy of the return reporting such payment or other
evidence of such payment reasonably satisfactory to the Administrative Agent.



Section 12.2.

Other Taxes.  The Borrower agrees to pay on demand, and indemnify and hold the
Administrative Agent, the Lenders, and the L/C Issuer harmless from, any Other
Taxes payable in respect of this Agreement or any other Loan Document, including
interest and penalties, in the event any such taxes are assessed, irrespective
of when such assessment is made and whether or not any credit is then in use or
available hereunder.



Section 12.3.

No Waiver, Cumulative Remedies.  No delay or failure on the part of the
Administrative Agent, the L/C Issuer, or any Lender, or on the part of the
holder or holders of any of the Obligations, in the exercise of any power or
right under any Loan Document shall operate as a waiver thereof or as an
acquiescence in any default, nor shall any single or partial exercise of any
power or right preclude any other or further exercise thereof or the exercise of
any other power or right.  The rights and remedies hereunder of the
Administrative Agent, the L/C Issuer, the Lenders, and of the holder or holders
of any of the Obligations are cumulative to, and not exclusive of, any rights or
remedies which any of them would otherwise have.



Section 12.4.

Non-Business Days.  If any payment hereunder becomes due and payable on a day
which is not a Business Day, the due date of such payment shall be extended to
the next




-75-




--------------------------------------------------------------------------------







succeeding Business Day on which date such payment shall be due and payable.  In
the case of any payment of principal falling due on a day which is not a
Business Day, interest on such principal amount shall continue to accrue during
such extension at the rate per annum then in effect, which accrued amount shall
be due and payable on the next scheduled date for the payment of interest.



Section 12.5.

Survival of Representations.  All representations and warranties made herein or
in any other Loan Document or in certificates given pursuant hereto or thereto
shall survive the execution and delivery of this Agreement and the other Loan
Documents, and shall continue in full force and effect with respect to the date
as of which they were made as long as any credit is in use or available
hereunder.



Section 12.6.

Survival of Indemnities.  All indemnities and other provisions relative to
reimbursement to the Lenders and L/C Issuer of amounts sufficient to protect the
yield of the Lenders and L/C Issuer with respect to the Loans and Letters of
Credit, including, but not limited to, Sections 1.11, 10.3, and 12.15 hereof,
shall survive the termination of this Agreement and the other Loan Documents and
the payment of the Obligations.



Section 12.7.

Sharing of Set-Off.  Each Lender agrees with each other Lender a party hereto
that if such Lender shall receive and retain any payment, whether by set-off or
application of deposit balances or otherwise, on any of the Loans or
Reimbursement Obligations in excess of its ratable share of payments on all such
Obligations then outstanding to the Lenders, then such Lender shall purchase for
cash at face value, but without recourse, ratably from each of the other Lenders
such amount of the Loans or Reimbursement Obligations, or participations
therein, held by each such other Lenders (or interest therein) as shall be
necessary to cause such Lender to share such excess payment ratably with all the
other Lenders; provided, however, that if any such purchase is made by any
Lender, and if such excess payment or part thereof is thereafter recovered from
such purchasing Lender, the related purchases from the other Lenders shall be
rescinded ratably and the purchase price restored as to the portion of such
excess payment so recovered, but without interest.  For purposes of this
Section 12.7, amounts owed to or recovered by the L/C Issuer in connection with
Reimbursement Obligations in which Lenders have been required to fund their
participation shall be treated as amounts owed to or recovered by the L/C Issuer
as a Lender hereunder.



Section 12.8.

Notices.  Except as otherwise specified herein, all notices hereunder and under
the other Loan Documents shall be in writing (including, without limitation,
notice by telecopy) and shall be given to the relevant party at its address or
facsimile number set forth below, or such other address or facsimile number as
such party may hereafter specify by notice to the Administrative Agent and the
Borrower given by courier, by United States certified or registered mail, by
telecopy or by other telecommunication device capable of creating a written
record of such notice and its receipt.  Notices under the Loan Documents to any
Lender shall be addressed to its address or facsimile number set forth on its
Administrative Questionnaire; and notices under the Loan Documents to the
Borrower, any Guarantor, the Administrative Agent, or L/C Issuer shall be
addressed to its respective address or facsimile number set forth below:




-76-




--------------------------------------------------------------------------------











to the Borrower or any Guarantor:

UMH Properties, Inc.

3499 Route 9 North, Suite 3C

Juniper Business Plaza

Freehold, New Jersey 07728

Attention:

Anna Chew

Telephone:

(732) 577-4033

Email:

achew@umh.com

Fax:

(732) 577-9980




with a copy to:




Perkins Coie LLP
131 S. Dearborn Street, Suite 1700
Chicago, Illinois 60603
Attention:  Matthew Shebuski, Esq.
Telephone:

(312) 324-8437

Email:  mshebuski@perkinscoie.com

Fax:

(312) 324-9437

to the Administrative Agent or L/C Issuer:

Bank of Montreal

115 South LaSalle Street

Chicago, Illinois  60603

Attention:

Lloyd Baron

Telephone:

312-461-6812

Email:

llyod.baron@bmo.com

Fax:

(312) 293-8409

Each such notice, request or other communication shall be effective (i) if given
by facsimile, when such facsimile is delivered to the facsimile number specified
in this Section 12.8 or in the relevant Administrative Questionnaire and a
confirmation of such facsimile has been received by the sender, (ii) if given by
mail, upon receipt or first refusal of delivery or (iii) if given by any other
means, when delivered at the addresses specified in this Section 12.8 or in the
relevant Administrative Questionnaire; provided that any notice given pursuant
to Section 1 hereof shall be effective only upon receipt.



Section 12.9.

Counterparts; Integration; Effectiveness..  (a) Counterparts; Integration;
Effectiveness.  This Agreement may be executed in counterparts (and by different
parties hereto in different counterparts), each of which shall constitute an
original, but all of which when taken together shall constitute a single
contract.  This Agreement and the other Loan Documents, and any separate letter
agreements with respect to fees payable to the Administrative Agent, constitute
the entire contract among the parties relating to the subject matter hereof and
supersede any and all previous agreements and understandings, oral or written,
relating to the subject matter hereof.  Except as provided in Section 7.2, this
Agreement shall become effective when it shall have been executed by the
Administrative Agent and when the Administrative Agent shall have received
counterparts hereof that, when taken together, bear the signatures of each of
the other parties hereto.  Delivery of an executed counterpart of a signature
page of this Agreement by facsimile or in electronic (e.g., “pdf” or “tif”)
format shall be effective as delivery of a manually executed counterpart of this
Agreement.  For purposes of determining compliance with the conditions specified
in Section 7.2 hereof, each Lender and L/C Issuer that has signed this Agreement
shall be deemed to have consented to, approved or accepted or to be satisfied
with, each document or other matter required thereunder to be consented to or
approved by or




-77-




--------------------------------------------------------------------------------







acceptable or satisfactory to a Lender or L/C Issuer unless the Administrative
Agent shall have received notice from such Lender or L/C Issuer prior to the
Closing Date specifying its objection thereto.



(b)

Electronic Execution of Assignments.  The words “execution,” “signed,”
“signature,” and words of like import in any Assignment and Assumption shall be
deemed to include electronic signatures or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable Legal Requirements, including the Federal Electronic Signatures
in Global and National Commerce Act, the Illinois State Electronic Commerce
Security Act, or any other similar state laws based on the Uniform Electronic
Transactions Act.



Section 12.10.

Successors and Assigns.  This Agreement shall be binding upon the Borrower and
the Guarantors and their successors and assigns, and shall inure to the benefit
of the Administrative Agent, the L/C Issuer, and each of the Lenders, and the
benefit of their respective successors and assigns, including any subsequent
holder of any of the Obligations.  The Borrower and the Guarantors may not
assign any of their rights or obligations under any Loan Document without the
written consent of all of the Lenders and, with respect to any Letter of Credit
or the Application therefor, the L/C Issuer.



Section 12.11.

Participants.  Each Lender shall have the right at its own cost to grant
participations (to be evidenced by one or more agreements or certificates of
participation) in the Loans made and Reimbursement Obligations and/or
Commitments held by such Lender at any time and from time to time to one or more
other Persons; provided that no such participation shall relieve any Lender of
any of its obligations under this Agreement, and, provided, further that no such
participant shall have any rights under this Agreement except as provided in
this Section 12.11, and the Administrative Agent shall have no obligation or
responsibility to such participant.  Any agreement pursuant to which such
participation  is granted shall provide that the granting Lender shall retain
the sole right and responsibility to enforce the obligations of the Borrower
under this Agreement and the other Loan Documents including, without limitation,
the right to approve any amendment, modification or waiver of any provision of
the Loan Documents, except that such agreement may provide that such Lender will
not agree to any modification, amendment or waiver of the Loan Documents that
would reduce the amount of or postpone any fixed date for payment of any
Obligation in which such participant has an interest.  Any party to which such a
participation has been granted shall have the benefits of Section 1.11 and
Section 10.3 hereof.  The Borrower and each Guarantor authorizes each Lender to
disclose to any participant or prospective participant under this Section 12.11
any financial or other information pertaining to each Guarantor, the Borrower or
any Subsidiary, provided that such participant or prospective participant shall
be subject to the provisions of Section 12.25.



Section 12.12.

Assignments.  (a) Any Lender may at any time assign to one or more Eligible
Assignees all or a portion of such Lender’s rights and obligations under this
Agreement (including all or a portion of its Commitment and the Loans at the
time owing to it); provided that any such assignment shall be subject to the
following conditions:




-78-




--------------------------------------------------------------------------------









(i)

Minimum Amounts.  (A) In the case of an assignment of the entire remaining
amount of the assigning Lender’s Commitment and the Loans and participation
interest in L/C Obligations at the time owing to it or in the case of an
assignment to a Lender, an Affiliate of a Lender or an Approved Fund, no minimum
amount need be assigned; and (B) in any case not described in subsection
(a)(i)(A) of this Section 12.12, the aggregate amount of the Commitment (which
for this purpose includes Loans and participation interest in L/C Obligations
outstanding thereunder) or, if the applicable Commitment is not then in effect,
the principal outstanding balance of the Loans and participation interest in L/C
Obligations of the assigning Lender subject to each such assignment (determined
as of the date the Assignment and Acceptance with respect to such assignment is
delivered to the Administrative Agent or, if “Effective Date” is specified in
the Assignment and Acceptance, as of the Effective Date specified in such
Assignment and Acceptance) shall not be less than $5,000,000 unless each of the
Administrative Agent and, so long as no Event of Default has occurred and is
continuing, the Borrower otherwise consents (each such consent not to be
unreasonably withheld or delayed);



(ii)

Proportionate Amounts.

Each partial assignment shall be made as an assignment of a proportionate part
of all the assigning Lender’s rights and obligations under this Agreement with
respect to the Loans or the Commitments.



(iii)

Required Consents.

No consent shall be required for any assignment except to the extent required by
Section 12.12(a)(i)(B) and, in addition:



(a)

the consent of the Borrower (such consent not to be unreasonably withheld or
delayed) shall be required unless (x) an Event of Default has occurred and is
continuing at the time of such assignment or (y) such assignment is to a Lender,
an Affiliate of a Lender or an Approved Fund; provided that the Borrower shall
be deemed to have consented to any such assignment unless it shall object
thereto by written notice to the Administrative Agent within five (5) Business
Days after having received notice thereof;



(b)

the consent of the Administrative Agent (such consent not to be unreasonably
withheld or delayed) shall be required if such assignment is to a Person that is
not a Lender with a Commitment, an Affiliate of such Lender or an Approved Fund
with respect to such Lender; and



(c)

the consent of the L/C Issuer (such consent not to be unreasonably withheld or
delayed) shall be required for any assignment that increases the obligation of
the assignee to participate in exposure under one or more Letters of Credit
(whether or not then outstanding).



(iv)

Assignment and Acceptance.

The parties to each assignment shall execute and deliver to the Administrative
Agent an Assignment and Acceptance, together with a processing and recordation
fee of $3,500, and the assignee, if it is not a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire.




-79-




--------------------------------------------------------------------------------









(v)

No Assignment to Borrower, Guarantors, Affiliates or Defaulting Lenders.  No
such assignment shall be made to the Borrower, any Subsidiary or any other
Affiliate of the Borrower, or to a Defaulting Lender.



(vi)

No Assignment to Natural Persons.

No such assignment shall be made to a natural person.



(vii)

Notice to Borrower.  Whether or not the consent of the Borrower is required
under clause (iii) above with respect to any assignment, the Administrative
Agent shall give the Borrower notice of such assignment promptly following the
consummation thereof.

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to Section 12.12(b) hereof, from and after the effective date specified in each
Assignment and Acceptance, the assignee thereunder shall be a party to this
Agreement and, to the extent of the interest assigned by such Assignment and
Acceptance, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Acceptance, be released from its obligations
under this Agreement (and, in the case of an Assignment and Acceptance covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto) but shall continue to be entitled to
the benefits of Sections 12.6 and 12.15 with respect to facts and circumstances
occurring prior to the effective date of such assignment.  Any assignment or
transfer by a Lender of rights or obligations under this Agreement that does not
comply with this Section shall be treated for purposes of this Agreement as a
sale by such Lender of a participation in such rights and obligations in
accordance with Section 12.11 hereof.



(b)

Register.  The Administrative Agent, acting solely for this purpose as an agent
of the Borrower, shall maintain at one of its offices in Chicago, Illinois, a
copy of each Assignment and Acceptance delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitments of,
and principal amounts of the Loans owing to, each Lender pursuant to the terms
hereof from time to time (the “Register”).  The entries in the Register shall be
conclusive absent manifest error, and the Borrower, the Administrative Agent,
and the Lenders may treat each Person whose name is recorded in the Register
pursuant to the terms hereof as a Lender hereunder for all purposes of this
Agreement, notwithstanding notice to the contrary.  The Register shall be
available for inspection by the Borrower and any Lender, at any reasonable time
and from time to time upon reasonable prior notice.  Each Lender or L/C Issuer
that grants a participation as described in Section 12.11 shall, acting solely
for this purpose as an agent of the Borrower, maintain a register on which it
enters the name and address of each participant and the principal amounts (and
stated interest) of each participant's interest in the Loans made and
Reimbursement Obligations and/or Commitments or other obligations under this
Agreement (the “Participant Register”); provided that no Lender or L/C Issuer
shall have any obligation to disclose all or any portion of the Participant
Register to any Person (including the identity of any participant or any
information relating to a participant's interest in any Loans made and
Reimbursement Obligations and/or Commitments or other obligations under this
Agreement) except to the extent that such disclosure is necessary to establish
that such Obligation or Commitment is in registered form under Section
5f.103-1(c) of the Treasury Regulations or is otherwise required by this
Agreement. The entries in the Participant Register




-80-




--------------------------------------------------------------------------------







shall be conclusive absent manifest error, and such Lender or L/C Issuer shall
treat each person whose name is recorded in the Participant Register as the
owner of such participation for all purposes of this Agreement notwithstanding
any notice to the contrary.



(c)

Any Lender may at any time pledge or grant a security interest in all or any
portion of its rights under this Agreement to secure obligations of such Lender,
including any such pledge or grant to a Federal Reserve Bank, and this
Section 12.12 shall not apply to any such pledge or grant of a security
interest; provided that no such pledge or grant of a security interest shall
release a Lender from any of its obligations hereunder or substitute any such
pledgee or secured party for such Lender as a party hereto; provided further,
however, the right of any such pledgee or grantee (other than any Federal
Reserve Bank) to further transfer all or any portion of the rights pledged or
granted to it, whether by means of foreclosure or otherwise, shall be at all
times subject to the terms of this Agreement.  



Section 12.13.

Amendments.  Any provision of this Agreement or the other Loan Documents may be
amended or waived if, but only if, such amendment or waiver is in writing and is
signed by (a) the Borrower, (b) the Required Lenders, and (c) if the rights or
duties of the Administrative Agent or the L/C Issuer are affected thereby, the
Administrative Agent or the L/C Issuer, as applicable; provided that:



(i)

no amendment or waiver pursuant to this Section 12.13 shall (A) increase any
Commitment of any Lender without the consent of such Lender or (B) reduce the
amount of or postpone the date for any scheduled payment of any principal of or
interest on any Loan or of any Reimbursement Obligation or of any fee payable
hereunder without the consent of the Lender to which such payment is owing or
which has committed to make such Loan or Letter of Credit (or participate
therein) hereunder;



(ii)

no amendment or waiver pursuant to this Section 12.13 shall, unless signed by
each Lender, extend the Termination Date, release the Borrower or any Guarantor
(expect as provided for in this Agreement), change the definition of Required
Lenders, change the provisions of this Section 12.13, or affect the number of
Lenders required to take any action hereunder or under any other Loan Document;
and



(iii)

no amendment to Section 13 hereof shall be made without the consent of the
Guarantors affected thereby.

Notwithstanding anything to the contrary herein, no Defaulting Lender shall have
any right to approve or disapprove any amendment, waiver or consent hereunder
(and any amendment, waiver or consent which by its terms requires the consent of
all Lenders or each affected Lender may be effected with the consent of the
applicable Lenders other than Defaulting Lenders), except that (x) the
Commitment of any Defaulting Lender may not be increased or extended without the
consent of such Lender and (y) any waiver, amendment or modification requiring
the consent of all Lenders or each affected Lender that by its terms affects any
Defaulting Lender more adversely than other affected Lenders shall require the
consent of such Defaulting Lender.




-81-




--------------------------------------------------------------------------------









Section 12.14.

Headings. Section headings used in this Agreement are for reference only and
shall not affect the construction of this Agreement.



Section 12.15.

Costs and Expenses; Indemnification.  (a) The Borrower agrees to pay all
reasonable and documented out-of-pocket costs and expenses of the Administrative
Agent in connection with the preparation, negotiation, syndication, and
administration of the Loan Documents, including, without limitation, the
reasonable and documented out-of-pocket fees and disbursements of counsel to the
Administrative Agent), in connection with the preparation and execution of the
Loan Documents, and any amendment, waiver or consent related thereto, whether or
not the transactions contemplated herein are consummated.  The Borrower agrees
to pay to the Administrative Agent, the L/C Issuer, each Lender, and any other
holder of any Obligations outstanding hereunder, all documented out-of-pocket
costs and expenses reasonably incurred or paid by the Administrative Agent, the
L/C Issuer, such Lender, or any such holder, including reasonable and documented
out-of-pocket attorneys’ fees and disbursements and court costs, in connection
with any Default or Event of Default hereunder or in connection with the
enforcement of any of the Loan Documents (including all such costs and expenses
incurred in connection with any proceeding under the United States Bankruptcy
Code involving the Borrower or any Guarantor as a debtor thereunder).  The
Borrower further agrees to indemnify the Administrative Agent, the L/C Issuer,
each Lender, and any security trustee therefor, and their respective directors,
officers, employees, agents, financial advisors, and consultants (each such
Person being called an “Indemnitee”) against all losses, claims, damages,
penalties, judgments, liabilities and expenses (including, without limitation,
all reasonable and documented out-of-pocket fees and disbursements of counsel
for any such Indemnitee and all reasonable and documented out-of-pocket expenses
of litigation or preparation therefor, whether or not the Indemnitee is a party
thereto, or any settlement arrangement arising from or relating to any such
litigation) which any of them may pay or incur arising out of or relating to any
Loan Document or any of the transactions contemplated thereby or the direct or
indirect application or proposed application of the proceeds of any Loan or
Letter of Credit, other than other than (i) those which arise from the gross
negligence or willful misconduct of the party claiming indemnification, (ii) a
material breach of such Indemnitee’s obligations under the Loan Documents, as
determined in a final non-appealable judgment of a court of competent
jurisdiction or (iii) any dispute solely among Indemnitees (provided, that the
Borrower agrees to indemnify the Administrative Agent in any such dispute
between the Administrative Agent and any Lender).   The Borrower, upon demand by
the Administrative Agent, the L/C Issuer, or a Lender at any time, shall
reimburse the Administrative Agent, the L/C Issuer, or such Lender for any
reasonable legal or other expenses (including, without limitation, all
reasonable fees and disbursements of counsel for any such Indemnitee) incurred
in connection with investigating or defending against any of the foregoing
(including any settlement costs relating to the foregoing) except to the extent
the same is due to the gross negligence or willful misconduct of the party to be
indemnified.  To the extent permitted by applicable Legal Requirements, the
Borrower and the Guarantors shall not assert, and each hereby waives, any claim
against any Indemnitee, on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, this Agreement or the
other Loan Documents or any agreement or instrument contemplated hereby or
thereby, the transactions contemplated hereby or thereby, any Loan or Letter of
Credit or the use of the proceeds thereof.  The obligations of the parties under
this Section 12.15 shall survive the termination of this Agreement.




-82-




--------------------------------------------------------------------------------









(b)

The Borrower unconditionally agrees to forever indemnify, defend and hold
harmless, and covenants not to sue for any claim for contribution against, each
Indemnitee for any damages, loss or reasonable and documented out-of-pocket
costs and expenses, including without limitation, response, remedial or removal
costs and all reasonable and documented out-of-pocket fees and disbursements of
counsel for any such Indemnitee, arising out of any of the following:  (i) any
Hazardous Material Activity at any of the Real Properties, (ii) the violation of
any Environmental Law by the Borrower or any Subsidiary or otherwise occurring
on or with respect to any Real Property, (iii) any claim for personal injury or
property damage in connection with the Borrower or any Subsidiary or otherwise
occurring on or with respect to any Real Property, and (iv) the inaccuracy or
breach of any environmental representation, warranty or covenant by the Borrower
or any Subsidiary made herein or in any other Loan Document evidencing or
securing any Obligations or setting forth terms and conditions applicable
thereto or otherwise relating thereto, except for damages arising from the
willful misconduct or gross negligence of the relevant Indemnitee.  This
indemnification shall survive the payment and satisfaction of all Obligations
and the termination of this Agreement for a period of five (5) years, and shall
remain in force beyond the expiration of any applicable statute of limitations
and payment or satisfaction in full of any single claim under this
indemnification.  This indemnification shall be binding upon the successors and
assigns of the Borrower and shall inure to the benefit of each Indemnitee and
its successors and assigns.



Section 12.16.

Set-off.  In addition to any rights now or hereafter granted under the Loan
Documents or applicable Legal Requirements and not by way of limitation of any
such rights, during the continuance of any Event of Default, with the prior
written consent of the Administrative Agent, each Lender, the L/C Issuer, each
subsequent holder of any Obligation, and each of their respective affiliates, is
hereby authorized by the Borrower and each Guarantor at any time or from time to
time, without notice to the Borrower or such Guarantor or to any other Person,
any such notice being hereby expressly waived, to set-off and to appropriate and
to apply any and all deposits (general or special, including, but not limited
to, indebtedness evidenced by certificates of deposit, whether matured or
unmatured, and in whatever currency denominated, but not including trust
accounts) and any other indebtedness at any time held or owing by that Lender,
L/C Issuer, subsequent holder, or affiliate, to or for the credit or the account
of the Borrower or such Guarantor, whether or not matured, against and on
account of the Obligations then due to that Lender, L/C Issuer, or subsequent
holder under the Loan Documents, including, but not limited to, all claims of
any nature or description arising out of or connected with the Loan Documents,
irrespective of whether or not (a) that Lender, L/C Issuer, or subsequent holder
shall have made any demand hereunder or (b) the principal of or the interest on
the Loans and other amounts due hereunder shall have become due and payable
pursuant to Section 9 and although said obligations and liabilities, or any of
them, may be contingent or unmatured.



Section 12.17.

Entire Agreement.  The Loan Documents constitute the entire understanding of the
parties thereto with respect to the subject matter thereof and any prior
agreements, whether written or oral, with respect thereto are superseded hereby.



Section 12.18.

Waiver of Jury Trial.  EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LEGAL REQUIREMENTS, ANY RIGHT IT MAY




-83-




--------------------------------------------------------------------------------







HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING
OUT OF OR RELATING TO ANY LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED THEREBY
(WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY).  EACH PARTY HERETO
(A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION.



Section 12.19.

Severability of Provisions.  Any provision of any Loan Document which is
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such unenforceability without invalidating the remaining
provisions hereof or affecting the validity or enforceability of such provision
in any other jurisdiction.  All rights, remedies and powers provided in this
Agreement and the other Loan Documents may be exercised only to the extent that
the exercise thereof does not violate any applicable mandatory provisions of
law, and all the provisions of this Agreement and other Loan Documents are
intended to be subject to all applicable mandatory provisions of law which may
be controlling and to be limited to the extent necessary so that they will not
render this Agreement or any of the other Loan Documents invalid or
unenforceable.



Section 12.20.

Excess Interest.  Notwithstanding any provision to the contrary contained herein
or in any other Loan Document, no such provision shall require the payment or
permit the collection of any amount of interest in excess of the maximum amount
of interest permitted by applicable Legal Requirements to be charged for the use
or detention, or the forbearance in the collection, of all or any portion of the
Loans or other obligations outstanding under this Agreement or any other Loan
Document (“Excess Interest”).  If any Excess Interest is provided for, or is
adjudicated to be provided for, herein or in any other Loan Document, then in
such event (a) the provisions of this Section 12.20 shall govern and control,
(b) neither the Borrower nor any guarantor or endorser shall be obligated to pay
any Excess Interest, (c) any Excess Interest that the Administrative Agent or
any Lender may have received hereunder shall, at the option of the
Administrative Agent, be (i) applied as a credit against the then outstanding
principal amount of Obligations hereunder and accrued and unpaid interest
thereon (not to exceed the maximum amount permitted by applicable Legal
Requirements), (ii) refunded to the Borrower, or (iii) any combination of the
foregoing, (d) the interest rate payable hereunder or under any other Loan
Document shall be automatically subject to reduction to the maximum lawful
contract rate allowed under applicable usury laws (the “Maximum Rate”), and this
Agreement and the other Loan Documents shall be deemed to have been, and shall
be, reformed and modified to reflect such reduction in the relevant interest
rate, and (e) neither the Borrower nor any guarantor or endorser shall have any
action against the Administrative Agent or any Lender for any damages whatsoever
arising out of the payment or collection of any Excess Interest.
 Notwithstanding the foregoing, if for any period of time interest on any of
Borrower’s Obligations is calculated at the Maximum Rate rather than the
applicable rate under this Agreement, and thereafter such applicable rate
becomes less than the Maximum Rate, the rate of interest payable on the
Borrower’s Obligations shall remain at the Maximum Rate until the Lenders have
received the amount of interest which such Lenders would have received during




-84-




--------------------------------------------------------------------------------







such period on the Borrower’s Obligations had the rate of interest not been
limited to the Maximum Rate during such period.



Section 12.21.

Construction.  The parties acknowledge and agree that the Loan Documents shall
not be construed more favorably in favor of any party hereto based upon which
party drafted the same, it being acknowledged that all parties hereto
contributed substantially to the negotiation of the Loan Documents.  The
provisions of this Agreement relating to Subsidiaries shall only apply during
such times as the Borrower has one or more Subsidiaries.



Section 12.22.

Lender’s and L/C Issuer’s Obligations Several.  The obligations of the Lenders
and L/C Issuer hereunder are several and not joint.  Nothing contained in this
Agreement and no action taken by the Lenders or L/C Issuer pursuant hereto shall
be deemed to constitute the Lenders and L/C Issuer a partnership, association,
joint venture or other entity.



Section 12.23.

Governing Law; Jurisdiction; Consent to Service of Process.  (a) THIS AGREEMENT,
THE NOTES AND THE OTHER LOAN DOCUMENTS (EXCEPT AS OTHERWISE SPECIFIED THEREIN),
AND THE RIGHTS AND DUTIES OF THE PARTIES HERETO, SHALL BE CONSTRUED AND
DETERMINED IN ACCORDANCE WITH THE LAWS OF THE STATE OF ILLINOIS WITHOUT REGARD
TO CONFLICTS OF LAW PRINCIPLES THAT WOULD REQUIRE APPLICATION OF THE LAWS OF
ANOTHER JURISDICTION.



(b)

Each party hereto hereby irrevocably and unconditionally submits, for itself and
its property, to the nonexclusive jurisdiction of the United States District
Court for the Northern District of Illinois and of any Illinois State court
sitting in the City of Chicago, and any appellate court from any thereof, in any
action or proceeding arising out of or relating to any Loan Document, or for
recognition or enforcement of any judgment, and each party hereto hereby
irrevocably and unconditionally agrees that all claims in respect of any such
action or proceeding may be heard and determined in such Illinois State court
or, to the extent permitted by applicable Legal Requirements, in such federal
court.  Each party hereto hereby agrees that a final judgment in any such action
or proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on the judgment or in any other manner provided by applicable Legal
Requirements.  Nothing in this Agreement or any other Loan Document or otherwise
shall affect any right that any party hereto may otherwise have to bring any
action or proceeding relating to this Agreement or any other Loan Document
against the Borrower or any Guarantor or its respective properties in the courts
of any jurisdiction.



(c)

Each party hereto hereby irrevocably and unconditionally waives, to the fullest
extent permitted by applicable Legal Requirements, any objection which it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Agreement or any other Loan Document in any
court referred to in Section 12.23(b).  Each party hereto hereby irrevocably
waives, to the fullest extent permitted by applicable Legal Requirements, the
defense of an inconvenient forum to the maintenance of such action or proceeding
in any such court.



(d)

Each party to this Agreement irrevocably consents to service of process in any
action or proceeding arising out of or relating to any Loan Document, in the
manner provided for




-85-




--------------------------------------------------------------------------------







notices (other than telecopy or e-mail) in Section 12.8.  Nothing in this
Agreement or any other Loan Document will affect the right of any party to this
Agreement to serve process in any other manner permitted by applicable Legal
Requirements.



Section 12.24.

USA Patriot Act.  Each Lender and L/C Issuer that is subject to the requirements
of the USA Patriot Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)) (the “Act”) hereby notifies the Borrower that pursuant to the
requirements of the Act, it is required to obtain, verify, and record
information that identifies the Borrower, which information includes the name
and address of the Borrower and other information that will allow such Lender or
L/C Issuer to identify the Borrower in accordance with the Act



Section 12.25.

 Confidentiality.  Each of the Administrative Agent, the Lenders, and the L/C
Issuer severally agrees to maintain the confidentiality of the Information (as
defined below), except that Information may be disclosed (a) to its and its
Affiliates’ directors, officers, employees and agents, including accountants,
legal counsel and other advisors to the extent any such Person has a need to
know such Information (it being understood that the Persons to whom such
disclosure is made will first be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (b) to the
extent requested by any regulatory authority (including any self-regulatory
authority, such as the National Association of Insurance Commissioners), (c) to
the extent required by applicable Legal Requirements or by any subpoena or
similar legal process, (d) to any other party hereto, (e) in connection with the
exercise of any remedies hereunder or under any other Loan Document or any suit,
action or proceeding relating to this Agreement or any other Loan Document or
the enforcement of rights hereunder or thereunder, (f) subject to an agreement
containing provisions substantially the same as those of this Section 12.25, to
(A) any assignee of or participant in, or any prospective assignee of or
participant in, any of its rights or obligations under this Agreement or (B) any
actual or prospective counterparty (or its advisors) to any swap or derivative
transaction relating to the Borrower or any Subsidiary and its obligations,
(g) with the prior written consent of the Borrower, (h) to the extent such
Information (A) becomes publicly available other than as a result of a breach of
this Section 12.25 or (B) becomes available to the Administrative Agent, any
Lender or the L/C Issuer on a non-confidential basis from a source other than
the Borrower or any Subsidiary or any of their directors, officers, employees or
agents, including accountants, legal counsel and other advisors; (i) to rating
agencies if requested or required by such agencies in connection with a rating
relating to the Loans or the Commitments hereunder, (j) to Gold Sheets and other
similar bank trade publications (such information to consist solely of deal
terms and other information regarding the credit facilities evidenced by this
Agreement customarily found in such publications), or (k) to entities which
compile and publish information about the syndicated loan market, provided that
only basic information about the pricing and structure of the transaction
evidenced hereby may be disclosed pursuant to this subsection (k).  For purposes
of this Section 12.25, “Information” means all information received from the
Borrower or any of the Subsidiaries or from any other Person on behalf of the
Borrower or any Subsidiary relating to the Borrower or any Subsidiary or any of
their respective businesses, other than any such information that is available
to the Administrative Agent, any Lender or the L/C Issuer on a non-confidential
basis prior to disclosure by the Borrower or any of its Subsidiaries or from any
other Person on behalf of the Borrower or any of the Subsidiaries.




-86-




--------------------------------------------------------------------------------









Section 12.26.

Limitation of Recourse.  There shall be full recourse to the Borrower and the
Guarantors and all of their assets and properties for the Obligations and any
other liability under the Loan Documents. Subject to clauses (i) and (ii) of the
following sentence, in no event shall any directors, officers, employees or
agents of the Borrower or any of its Subsidiaries be personally liable or
obligated for the Obligations or any other liability under the Loan Documents.
 Nothing herein contained shall limit or be construed to (i) release any such
director, officer, employee or agent from liability for his or her fraudulent
actions, misappropriation of funds or willful misconduct or (ii) limit or impair
the exercise of remedies with respect to the Borrower and the Guarantors under
the Loan Documents.  The provisions of this Section 12.26 shall survive the
termination of this Agreement.



SECTION 13.

THE GUARANTEES.



Section 13.1.

The Guarantees.  To induce the Lenders to provide the credits described herein
and in consideration of benefits expected to accrue to the Borrower by reason of
the Commitments and for other good and valuable consideration, receipt of which
is hereby acknowledged, each Guarantor party hereto (including any Guarantor
formed or acquired after the Closing Date executing an Additional Guarantor
Supplement in the form attached hereto as Exhibit G or such other form
acceptable to the Administrative Agent) hereby unconditionally and irrevocably
guarantees, jointly and severally, to the Administrative Agent, the Lenders, and
their Affiliates, the due and punctual payment of all present and future
Obligations, Hedging Liability and Bank Product Obligations, including, but not
limited to, the due and punctual payment of principal of and interest on the
Loans, the Reimbursement Obligations, Hedging Liability, and Bank Product
Obligations, and the due and punctual payment of all other obligations now or
hereafter owed by the Borrower under the Loan Documents as and when the same
shall become due and payable, whether at stated maturity, by acceleration, or
otherwise, according to the terms hereof and thereof (including all interest,
costs, fees, and charges after the entry of an order for relief against the
Borrower or such other obligor in a case under the United States Bankruptcy
Code, the Canadian Bankruptcy Legislation or any similar proceeding, whether or
not such interest, costs, fees and charges would be an allowed claim against the
Borrower or any such obligor in any such proceeding); provided, however, that
with respect to any Guarantor, its Guarantee of Hedging Liability of the
Borrower or any Guarantor shall exclude all Excluded Swap Obligations.  In case
of failure by the Borrower or other obligor punctually to pay any obligations
guaranteed hereby, each Guarantor hereby unconditionally agrees to make such
payment or to cause such payment to be made punctually as and when the same
shall become due and payable, whether at stated maturity, by acceleration, or
otherwise, and as if such payment were made by the Borrower or such obligor.



Section 13.2.

Guarantee Unconditional.  The obligations of each Guarantor under this
Section 13 shall be unconditional and absolute and, without limiting the
generality of the foregoing, shall not be released, discharged, or otherwise
affected by:



(a)

any extension, renewal, settlement, compromise, waiver, or release in respect of
any obligation of the Borrower or other obligor or of any other guarantor under
this Agreement or any other Loan Document or by operation of law or otherwise;




-87-




--------------------------------------------------------------------------------









(b)

any modification or amendment of or supplement to this Agreement or any other
Loan Document or any agreement relating to Hedging Liability or Bank Product
Obligations;



(c)

any change in the corporate existence, structure, or ownership of, or any
insolvency, bankruptcy, reorganization, or other similar proceeding affecting,
the Borrower or other obligor, any other guarantor, or any of their respective
assets, or any resulting release or discharge of any obligation of the Borrower
or other obligor or of any other guarantor contained in any Loan Document;



(d)

the existence of any claim, set-off, or other rights which the Borrower or other
obligor or any other guarantor may have at any time against the Administrative
Agent, any Lender, or any other Person, whether or not arising in connection
herewith;



(e)

any failure to assert, or any assertion of, any claim or demand or any exercise
of, or failure to exercise, any rights or remedies against the Borrower or other
obligor, any other guarantor, or any other Person or Property;



(f)

any application of any sums by whomsoever paid or howsoever realized to any
obligation of the Borrower or other obligor, regardless of what obligations of
the Borrower or other obligor remain unpaid;



(g)

any invalidity or unenforceability relating to or against the Borrower or other
obligor or any other guarantor for any reason of this Agreement or of any other
Loan Document or any agreement relating to Hedging Liability or Bank Product
Obligations, or any provision of applicable Legal Requirements purporting to
prohibit the payment by the Borrower or other obligor or any other guarantor of
the principal of or interest on any Loan or any Reimbursement Obligation or any
other amount payable under the Loan Documents or any agreement relating to
Hedging Liability or Bank Product Obligations; or



(h)

any other act or omission to act or delay of any kind by the Administrative
Agent, any Lender, or any other Person or any other circumstance whatsoever that
might, but for the provisions of this paragraph, constitute a legal or equitable
discharge of the obligations of any Guarantor under this Section 13.



Section 13.3.

Discharge Only upon Payment in Full; Reinstatement in Certain Circumstances.
 Each Guarantor’s obligations under this Section 13 shall remain in full force
and effect until the Commitments are terminated, all Letters of Credit have
expired, and the principal of and interest on the Loans and all other amounts
payable by the Borrower and the Guarantors under this Agreement and all other
Loan Documents and, if then outstanding and unpaid, all Hedging Liability and
Bank Product Obligations have been paid in full.  If at any time any payment of
the principal of or interest on any Loan or any Reimbursement Obligation or any
other amount payable by the Borrower or other obligor or any Guarantor under the
Loan Documents or any agreement relating to Hedging Liability or Bank Product
Obligations is rescinded or must be otherwise restored or returned upon the
insolvency, bankruptcy, or




-88-




--------------------------------------------------------------------------------







reorganization of the Borrower or other obligor or of any guarantor, or
otherwise, each Guarantor’s obligations under this Section 13 with respect to
such payment shall be reinstated at such time as though such payment had become
due but had not been made at such time.



Section 13.4.

Subrogation.  Each Guarantor agrees it will not exercise any rights which it may
acquire by way of subrogation by any payment made hereunder, or otherwise, until
all the obligations guaranteed hereby shall have been paid in full subsequent to
the termination of all the Commitments and expiration of all Letters of Credit.
 If any amount shall be paid to a Guarantor on account of such subrogation
rights at any time prior to the later of (x) the payment in full of the
Obligations, Bank Product Obligations and Hedging Liability and all other
amounts payable by the Borrower hereunder and under the other Loan Documents and
(y) the termination of the Commitments and expiration of all Letters of Credit,
such amount shall be held in trust for the benefit of the Administrative Agent
and the Lenders (and their Affiliates) and shall forthwith be paid to the
Administrative Agent for the benefit of the Lenders (and their Affiliates) or be
credited and applied upon the Obligations, Bank Product Obligations and Hedging
Liability, whether matured or unmatured, in accordance with the terms of this
Agreement.



Section 13.5.

Waivers.  Each Guarantor irrevocably waives acceptance hereof, presentment,
demand, protest, and any notice except as specifically provided for herein, as
well as any requirement that at any time any action be taken by the
Administrative Agent, any Lender, or any other Person against the Borrower or
other obligor, another guarantor, or any other Person.



Section 13.6.

Limit on Recovery.  Notwithstanding any other provision hereof, the right of
recovery against each Guarantor under this Section 13 shall not exceed $1.00
less than the lowest amount which would render such Guarantor’s obligations
under this Section 13 void or voidable under applicable Legal Requirements,
including, without limitation, fraudulent conveyance law.



Section 13.7.

Stay of Acceleration.  If acceleration of the time for payment of any amount
payable by the Borrower or other obligor under this Agreement or any other Loan
Document or any agreement relating to Hedging Liability or Bank Product
Obligations, is stayed upon the insolvency, bankruptcy or reorganization of the
Borrower or such obligor, all such amounts otherwise subject to acceleration
under the terms of this Agreement or the other Loan Documents or any agreement
relating to Hedging Liability or Bank Product Obligations, shall nonetheless be
payable by the Guarantors hereunder forthwith on demand by the Administrative
Agent made at the request of the Required Lenders.



Section 13.8.

Benefit to Guarantors.  The Borrower and the Guarantors are engaged in related
businesses and integrated to such an extent that the financial strength and
flexibility of the Borrower has a direct impact on the success of each
Guarantor.  Each Guarantor will derive substantial direct and indirect benefit
from the extensions of credit hereunder.



Section 13.9.

Guarantor Covenants.  Each Guarantor shall take such action as the Borrower is
required by this Agreement to cause such Guarantor to take, and shall refrain
from taking such action as the Borrower is required by this Agreement to
prohibit such Guarantor from taking.




-89-




--------------------------------------------------------------------------------









Section 13.10.

Keepwell.  Each Qualified ECP Guarantor hereby jointly and severally absolutely,
unconditionally and irrevocably undertakes to provide such funds or other
support as may be needed from time to time by the Borrower and each other
Guarantor to honor all of its obligations in respect of Swap Obligations
(provided, however, that each Qualified ECP Guarantor shall only be liable under
this Section for the maximum amount of such liability that can be hereby
incurred without rendering its obligations under this Section as it relates to
such Borrower or other Guarantor, voidable under applicable Legal Requirements
relating to fraudulent conveyance or fraudulent transfer, and not for any
greater amount).  The obligations of each Qualified ECP Guarantor under this
Section shall remain in full force and effect until discharged in accordance
with Section 13.3.  Each Qualified ECP Guarantor intends that this Section
constitute, and this Section shall be deemed to constitute, a “keepwell,
support, or other agreement” for the benefit of the Borrower and each other
Guarantor for all purposes of Section 1a(18)(A)(v)(II) of the Commodity Exchange
Act.

[SIGNATURE PAGES TO FOLLOW]







-90-




--------------------------------------------------------------------------------







This Credit Agreement is entered into between us for the uses and purposes
hereinabove set forth as of the date first above written.    

“BORROWER”

UMH PROPERTIES, INC.

By  /s/ Anna T. Chew

Name:  Anna T. Chew

Title:    Vice President

“ADMINISTRATIVE AGENT AND L/C ISSUER”

BANK OF MONTREAL, as L/C Issuer and as Administrative Agent

By  /s/  Lloyd Baron

Name:    Lloyd Baron

Title:      Vice President




[SIGNATURE PAGE CREDIT AGREEMENT]







--------------------------------------------------------------------------------







“LENDERS”

BANK OF MONTREAL, as a Lender

By  /s/  Lloyd Baron

Name:    Lloyd Baron

Title:      Vice President







[SIGNATURE PAGE CREDIT AGREEMENT]







--------------------------------------------------------------------------------







“Guarantors”

UMH IN COUNTRYSIDE ESTATES, LLC

By  /s/  Anna T. Chew

Name:  Anna T. Chew

Title:  Vice President




MOBILE HOME VILLAGE, INC.

By  /s/  Anna T. Chew

Name:  Anna T. Chew

Title:  Vice President




UMH NY BROOKVIEW, LLC

By  /s/  Anna T. Chew

Name:  Anna T. Chew

Title:  Vice President




UMH NY KINNEBROOK, LLC

By  /s/  Anna T. Chew

Name:  Anna T. Chew

Title:  Vice President




UNITED MOBILE HOMES OF OHIO, INC.

By  /s/  Anna T. Chew

Name:  Anna T. Chew

Title:  Vice President







[SIGNATURE PAGE CREDIT AGREEMENT]







--------------------------------------------------------------------------------







LAKE SHERMAN VILLAGE, INC.

By  /s/  Anna T. Chew

Name:  Anna T. Chew

Title:  Vice President




UMH NORTHERN OH, LLC

By  /s/  Anna T. Chew

Name:  Anna T. Chew

Title:  Vice President




UNITED MOBILE HOMES OF PENNSYLVANIA, INC.

By  /s/  Anna T. Chew

Name:  Anna T. Chew

Title:  Vice President




UMH PA CITY VIEW, LLC

By  /s/  Anna T. Chew

Name:  Anna T. Chew

Title:  Vice President




UMH TN COUNTRYSIDE VILLAGE, LLC

By  /s/  Anna T. Chew

Name:  Anna T. Chew

Title:  Vice President







[SIGNATURE PAGE CREDIT AGREEMENT]







--------------------------------------------------------------------------------







UMH TN SHADY HILLS, LLC

By  /s/  Anna T. Chew

Name:  Anna T. Chew

Title:  Vice President




UMH TN TRAILMONT, LLC

By  /s/  Anna T. Chew

Name:  Anna T. Chew

Title:  Vice President




UMH OF NASHVILLE, INC.

By  /s/  Anna T. Chew

Name:  Anna T. Chew

Title:  Vice President







[SIGNATURE PAGE CREDIT AGREEMENT]







--------------------------------------------------------------------------------







EXHIBIT A

NOTICE OF PAYMENT REQUEST

[Date]

[Name of Lender]

[Address]

Attention:

Reference is made to the Credit Agreement, dated as of March 29, 2013, among
UMH Properties, Inc., the Guarantors from time to time party thereto, the
Lenders from time to time party thereto, and Bank of Montreal, as Administrative
Agent (as extended, renewed, amended or restated from time to time, the “Credit
Agreement”).  Capitalized terms used herein and not defined herein have the
meanings assigned to them in the Credit Agreement.  [The Borrower has failed to
pay its Reimbursement Obligation in the amount of $____________.  Your
Percentage of the unpaid Reimbursement Obligation is $_____________] or
[__________________________ has been required to return a payment by the
Borrower of a Reimbursement Obligation in the amount of $_______________.  Your
Percentage of the returned Reimbursement Obligation is $_______________.]

Very truly yours,

BANK OF MONTREAL, as L/C Issuer

By

Name

Title













--------------------------------------------------------------------------------







EXHIBIT B

NOTICE OF BORROWING



Date:

, ____



To:

Bank of Montreal, as Administrative Agent for the Lenders from time to time
parties to the Credit Agreement, dated as of March 29, 2013 (as extended,
renewed, amended or restated from time to time, the “Credit Agreement”), among
UMH Properties, Inc., the Guarantors from time to time party thereto, the
Lenders from time to time party thereto, and Bank of Montreal, as Administrative
Agent

Ladies and Gentlemen:

The undersigned, UMH Properties, Inc. (the “Borrower”), refers to the Credit
Agreement, the terms defined therein being used herein as therein defined, and
hereby gives you notice irrevocably, pursuant to Section 1.6 of the Credit
Agreement, of the Borrowing specified below:



1.

The Business Day of the proposed Borrowing is ___________, ____.



2.

The aggregate amount of the proposed Borrowing is $______________.



3.

The Borrowing is being advanced under the Revolving Credit.



4.

The Borrowing is to be comprised of $___________ of [Base Rate] [Eurodollar]
Loans.



[5.

The duration of the Interest Period for the Eurodollar Loans included in the
Borrowing shall be ____________ months.]

The undersigned hereby certifies that the following statements are true on the
date hereof, and will be true on the date of the proposed Borrowing, before and
after giving effect thereto and to the application of the proceeds therefrom:



(a)

the representations and warranties of the Borrower contained in Section 6 of the
Credit Agreement are true and correct in all material respects (where not
already qualified by materiality, otherwise in all respects) as though made on
and as of such date (except to the extent the same expressly relate to an
earlier date, in which case they shall be true and correct in all material
respects (where not already qualified by materiality, otherwise in all respects)
as of such earlier date); and










--------------------------------------------------------------------------------









(b)

no Default or Event of Default has occurred and is continuing or would result
from such proposed Borrowing.

UMH PROPERTIES, INC.







By:

  Name:

  Title:










--------------------------------------------------------------------------------







EXHIBIT C

NOTICE OF CONTINUATION/CONVERSION

Date:  ____________, ____



To:

Bank of Montreal, as Administrative Agent for the Lenders from time to time
parties to the Credit Agreement dated as of March 29, 2013 (as extended,
renewed, amended or restated from time to time, the “Credit Agreement”), among
UMH Properties, Inc., the Guarantors from time to time party thereto, the
Lenders from time to time party thereto, and Bank of Montreal, as Administrative
Agent

Ladies and Gentlemen:

The undersigned, UMH Properties, Inc. (the “Borrower”), refers to the Credit
Agreement, the terms defined therein being used herein as therein defined, and
hereby gives you notice irrevocably, pursuant to Section 1.6 of the Credit
Agreement, of the [conversion] [continuation] of the Loans specified herein,
that:



1.

The conversion/continuation Date is __________, ____.



2.

The aggregate amount of the Loans to be [converted] [continued] is
$______________.



3.

The Loans are to be [converted into] [continued as] [Eurodollar] [Base Rate]
Loans.



4.

[If applicable:]  The duration of the Interest Period for the Loans included in
the [conversion] [continuation] shall be _________ months.

The undersigned hereby certifies that the following statements are true on the
date hereof, and will be true on the proposed conversion/continuation date,
before and after giving effect thereto and to the application of the proceeds
therefrom:



(a)

the representations and warranties of the Borrower contained in Section 6 of the
Credit Agreement are true and correct in all material respects (where not
already qualified by materiality, otherwise in all respects) as though made on
and as of such date (except to the extent the same expressly relate to an
earlier date, in which case they shall be true and correct in all material
respects (where not already qualified by materiality, otherwise in all respects)
as of such earlier date); and










--------------------------------------------------------------------------------









(b)

no Default or Event of Default has occurred and is continuing, or would result
from such proposed [conversion] [continuation].

UMH PROPERTIES, INC.







By:

  Name:

  Title:




-2-




--------------------------------------------------------------------------------







EXHIBIT D

REVOLVING NOTE



U.S. $_______________

________ __, 201__

FOR VALUE RECEIVED, the undersigned, UMH Properties, Inc., a Maryland
corporation (the “Borrower”), hereby promises to pay to ____________________
(the “Lender”) or its permitted assigns on the Termination Date of the
hereinafter defined Credit Agreement, at the principal office of the
Administrative Agent in Chicago Illinois (or such other location as the
Administrative Agent may designate to the Borrower), in immediately available
funds, the principal sum of ___________________ Dollars ($__________) or, if
less, the aggregate unpaid principal amount of all Loans made by the Lender to
the Borrower pursuant to the Credit Agreement, together with interest on the
principal amount of each Loan from time to time outstanding hereunder at the
rates, and payable in the manner and on the dates, specified in the Credit
Agreement.

This Revolving Note (this “Note”) is one of the Notes referred to in the Credit
Agreement dated as of March 29, 2013, among the Borrower, the Guarantors party
thereto, the Lenders parties thereto, the L/C Issuer and Bank of Montreal, as
Administrative Agent (as extended, renewed, amended or restated from time to
time, the “Credit Agreement”), and this Note and the holder hereof are entitled
to all the benefits provided for thereby or referred to therein, to which Credit
Agreement reference is hereby made for a statement thereof.  All defined terms
used in this Note, except terms otherwise defined herein, shall have the same
meaning as in the Credit Agreement.  This Note shall be governed by and
construed in accordance with the internal laws of the State of Illinois.

Voluntary prepayments may be made hereon, certain prepayments are required to be
made hereon, and this Note may be declared due prior to the expressed maturity
hereof, all in the events, on the terms and in the manner as provided for in the
Credit Agreement.

The Borrower hereby waives demand, presentment, protest or notice of any kind
hereunder.

UMH PROPERTIES, INC.







By:

  Name:

  Title:













--------------------------------------------------------------------------------







EXHIBIT E

COMPLIANCE CERTIFICATE



To:

Bank of Montreal, as Administrative Agent under, and the Lenders party to, the
Credit Agreement described below

This Compliance Certificate is furnished to the Administrative Agent and the
Lenders pursuant to that certain Credit Agreement dated as of March 29, 2013,
among UMH Properties, Inc., as Borrower, the Guarantors signatory thereto, the
Administrative Agent and the Lenders party thereto (the “Credit Agreement”).
 Unless otherwise defined herein, the terms used in this Compliance Certificate
have the meanings ascribed thereto in the Credit Agreement.

THE UNDERSIGNED HEREBY CERTIFIES THAT:



1.

I am the duly elected ____________ of UMH Properties, Inc.;



2.

I have reviewed the terms of the Credit Agreement and I have made, or have
caused to be made under my supervision, a detailed review of the transactions
and conditions of the Borrower and its Subsidiaries during the accounting period
covered by the attached financial statements;



3.

The examinations described in paragraph 2 did not disclose, and I have no
knowledge of, the existence of any condition or the occurrence of any event
which constitutes a Default or Event of Default during or at the end of the
accounting period covered by the attached financial statements or as of the date
of this Compliance Certificate, except as set forth below;



4.

The financial statements required by Section 8.5 of the Credit Agreement and
being furnished to you concurrently with this Compliance Certificate are true,
correct and complete as of the date and for the periods covered thereby; and



5.

The Schedule I hereto sets forth financial data and computations evidencing the
Borrower’s compliance with certain covenants of the Credit Agreement, all of
which data and computations are, to the best of my knowledge, true, complete and
correct and have been made in accordance with the relevant Sections of the
Credit Agreement.

Described below are the exceptions, if any, to paragraph 3 by listing, in
detail, the nature of the condition or event, the period during which it has
existed and the action which the Borrower has taken, is taking, or proposes to
take with respect to each such condition or event:










--------------------------------------------------------------------------------



















The foregoing certifications, together with the computations set forth in
Schedule I hereto and the financial statements delivered with this Certificate
in support hereof, are made and delivered this ______ day of __________________
201__.




UMH PROPERTIES, INC.







By:

  Name:

  Title:







-2-




--------------------------------------------------------------------------------







SCHEDULE I

TO COMPLIANCE CERTIFICATE

_________________________________________________

COMPLIANCE CALCULATIONS

FOR CREDIT AGREEMENT DATED AS OF MARCH 29, 2013

CALCULATIONS AS OF _____________, _______




A.

Maximum Total Indebtedness to Total Asset Value Ratio (Section 8.20(a))

 



1.

Total Indebtedness

$___________



2.

Total Asset Value as calculated on Exhibit A hereto

___________



3.

Ratio of Line A1 to Line A2

____:1.0



4.

Line A3 must not exceed

0.55:1.0



5.

The Borrower is in compliance (circle yes or no)

yes/no



B.

Minimum EBITDA to Fixed Charges Ratio (Section 8.20(b))

 



1.

Net income (or loss)

$___________



2.

Depreciation and amortization expense

___________



3.

Interest Expense

___________



4.

Income tax expense

___________



5.

Extraordinary, unrealized or non-recurring losses

___________



6.

Reasonable transaction costs and expenses incurred in connection with
acquisitions

___________



7.

Sum of Lines B2, B3, B4, B5 and B6

___________



8.

Rent reserved for capital expenditures

___________



9.

Extraordinary or unrealized gains

___________



10.

Income tax benefits

___________



11.

Sum of Lines B8, B9 and B10

___________



12.

Line B1 plus Line B7 minus Line B11 (“EBITDA”)

___________



13.

Interest Expense

___________



14.

Scheduled principal amortization

___________



15.

Line B13 plus Line B14 (“Debt Service”)

___________



16.

Required distributions

___________



17.

Ground Lease payments

___________



18.

Sum of Lines B15, B16 and B17 (“Fixed Charges”)

___________



19.

Ratio of Line B12 to Line B18

____:1.0



20.

Line B19 shall not be less than

1.50:1.0



21.

The Borrower is in compliance (circle yes or no)

yes/no




C.

Minimum Implied Debt Service Coverage Ratio (Section 8.20(c))

 



1.

Adjusted Property NOI for all Properties as calculated on Exhibit B hereto

$___________



2.

Implied Debt Service

___________



3.

Ratio of Line C1 to C2

____:1.0



4.

Line C3 shall  not be less than

1.40:1.0



5.

The Borrower is in compliance (circle yes or no)

yes/no



D.

Maximum Other Recourse Debt to Total Asset Value Ratio (Section 8.20(d))

 



1.

Other Recourse Debt

$___________



2.

Total Asset Value as calculated on Exhibit A hereto

___________



3.

Ratio of Line D1 to Line D2

____:1.0



4.

Line D3 shall not exceed

0.25:1.0



5.

The Borrower is in compliance (circle yes or no)

yes/no



E.

Tangible Net Worth (Section 8.20(e))

 



1.

Tangible Net Worth

$___________



2.

Aggregate net proceeds of Stock and Stock Equivalent offerings since the Closing
Date

___________



3.

85% of Line E2

___________



4.

Closing Date Tangible Net Worth ($[________]) plus Line E3

___________



5.

Line E1 shall not be less than Line E4

 



6.

The Borrower is in compliance (circle yes or no)

yes/no



F.

Maximum Floating Rate Debt (Section 8.20(f))

 



1.

Floating Rate Debt

$___________



2.

Total Asset Value

___________



3.

Line F1 divided by Line F2

___________



4.

Line F3 shall not exceed 25% of Total Asset Value

 



5.

The Borrower is in compliance (circle yes or no)

yes/no



G.

Investments (Joint Ventures) (Section 8.8(j))

 



1.

Cash Investments in Joint Ventures

$___________



2.

Total Asset Value

___________



3.

Line G1 divided by Line G2

___________



4.

Line G3 shall not exceed 10% of Total Asset Value

 



5.

The Borrower is in compliance (circle yes or no)

yes/no



H.

Investments (Assets Under Development) (Section 8.8(k))

 



1.

Investments in Assets Under Development

$___________



2.

Total Asset Value

___________



3.

Line H1 divided by Line H2

___________



4.

Line H3 shall not exceed 10% of Total Asset Value

 



5.

The Borrower is in compliance (circle yes or no)

yes/no



I.

Investments (Unimproved Land) (Section 8.8(l))

 



1.

Investments in unimproved land holdings

$___________



2.

Total Asset Value

___________



3.

Line I1 divided by Line I2

___________



4.

Line I3 shall not exceed 10% of Total Asset Value

 



5.

The Borrower is in compliance (circle yes or no)

yes/no



J.

Investments (Ground Leases) (Section 8.8(m))

 



1.

Investments in Ground Leases

$___________



2.

Total Asset Value

___________



3.

Line J1 divided by Line J2

___________



4.

Line J3 shall not exceed 10% of Total Asset Value

 



5.

The Borrower is in compliance (circle yes or no)

yes/no



K.

Investments (Other) (Section 8.8(r))

 



1.

Other Investments

$___________



2.

Total Asset Value

___________



3.

Line K1 divided by Line K2

___________



4.

Line K3 shall not exceed 5% of Total Asset Value

 



5.

The Borrower is in compliance (circle yes or no)

yes/no



L.

Aggregate Investment Limitation to Total Asset Value (Section 8.8)

 



1.

Sum of Lines G1, H1, I1, J1 and K1

$___________



2.

Total Asset Value

____________



3.

Line L1 divided by Line L2

___________



4.

Line L3 shall not exceed 20% of Total Asset Value

 



5.

The Borrower is in compliance (circle yes or no)

yes/no







-6-




--------------------------------------------------------------------------------







EXHIBIT A TO SCHEDULE I

TO COMPLIANCE CERTIFICATE

OF UMH PROPERTIES, INC.

This Exhibit A is attached to Schedule I to the Compliance Certificate of UMH
Properties, Inc. dated [________], 201__ and delivered to Bank of Montreal, as
Administrative Agent, and the Lenders party to the Credit Agreement referred to
therein.  The undersigned hereby certifies that the following is a true, correct
and complete calculation of Total Asset Value as of the last day of the Fiscal
Quarter most recently ended:

[Insert Calculation]







UMH Properties, Inc.







By:

  Name:

  Title:




-7-




--------------------------------------------------------------------------------







EXHIBIT B TO SCHEDULE I

TO COMPLIANCE CERTIFICATE

OF UMH PROPERTIES, INC.

This Exhibit B is attached to Schedule I to the Compliance Certificate of UMH
Properties, Inc. dated [_______], 201__ and delivered to Bank of Montreal, as
Administrative Agent, and the Lenders party to the Credit Agreement referred to
therein.  The undersigned hereby certifies that the following is a true, correct
and complete calculation of Adjusted Property NOI for all Properties for the
Rolling Period most recently ended:




PROPERTY

PROPERTY INCOME

MINUS

PROPERTY EXPENSES

MINUS

ANNUAL CAPITAL EXPENDITURE RESERVE

EQUALS

ADJUSTED PROPERTY NOI

 

$________

-

$______________

-

 

=

$___________

 

$________

-

$______________

-

 

=

$___________

 

$________

-

$______________

-

 

=

$___________

 

$_______

-

$______________

-

 

=

$___________




TOTAL ADJUSTED PROPERTY NOI FOR ALL PROPERTIES:

$_____________




UMH PROPERTIES, INC.







By:

  Name:

  Title:







-8-




--------------------------------------------------------------------------------







EXHIBIT F

ASSIGNMENT AND ACCEPTANCE

Dated _____________, _______

Reference is made to the Credit Agreement dated as of March 29, 2013 (as
extended, renewed, amended or restated from time to time, the “Credit
Agreement”) among UMH Properties, Inc., the Guarantors from time to time party
thereto, the Lenders and L/C Issuer parties thereto, and Bank of Montreal, as
Administrative Agent (the “Administrative Agent”).  Terms defined in the Credit
Agreement are used herein with the same meaning.

______________________________________________________ (the “Assignor”) and
_________________________ (the “Assignee”) agree as follows:



1.

The Assignor hereby sells and assigns to the Assignee, and the Assignee hereby
purchases and assumes from the Assignor, the amount and specified percentage
interest shown on Annex I hereto of the Assignor’s rights and obligations under
the Credit Agreement as of the Effective Date (as defined below), including,
without limitation, the Assignor’s Commitments as in effect on the Effective
Date and the Loans, if any, owing to the Assignor on the Effective Date and the
Assignor’s Percentage of any outstanding L/C Obligations.



2.

The Assignor (i) represents and warrants that it is the legal and beneficial
owner of the interest being assigned by it hereunder and that such interest is
free and clear of any adverse claim, lien, or encumbrance of any kind;
(ii) makes no representation or warranty and assumes no responsibility with
respect to any statements, warranties or representations made in or in
connection with the Credit Agreement or the execution, legality, validity,
enforceability, genuineness, sufficiency or value of the Credit Agreement or any
other instrument or document furnished pursuant thereto; and (iii) makes no
representation or warranty and assumes no responsibility with respect to the
financial condition of the Borrower or any Subsidiary or the performance or
observance by the Borrower or any Subsidiary of any of their respective
obligations under the Credit Agreement or any other instrument or document
furnished pursuant thereto.



3.

The Assignee (i) confirms that it has received a copy of the Credit Agreement,
together with copies of the most recent financial statements delivered to the
Lenders pursuant to Section 8.5(b) and (c) thereof and such other documents and
information as it has deemed appropriate to make its own credit analysis and
decision to enter into this Assignment and Acceptance; (ii) agrees that it will,
independently and without reliance upon the Administrative Agent, the Assignor
or any other Lender and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under the Credit Agreement; (iii) appoints and authorizes the
Administrative Agent to take such action as Administrative Agent on its behalf
and to exercise such powers under the Credit Agreement and the other Loan
Documents as are delegated to the Administrative Agent










--------------------------------------------------------------------------------







by the terms thereof, together with such powers as are reasonably incidental
thereto; (iv) agrees that it will perform in accordance with their terms all of
the obligations which by the terms of the Credit Agreement are required to be
performed by it as a Lender; and (v) specifies as its lending office (and
address for notices) the offices set forth on its Administrative Questionnaire.



4.

As consideration for the assignment and sale contemplated in Annex I hereof, the
Assignee shall pay to the Assignor on the Effective Date in Federal funds the
amount agreed upon between them.  It is understood that commitment and/or letter
of credit fees accrued to the Effective Date with respect to the interest
assigned hereby are for the account of the Assignor and such fees accruing from
and including the Effective Date are for the account of the Assignee.  Each of
the Assignor and the Assignee hereby agrees that if it receives any amount under
the Credit Agreement which is for the account of the other party hereto, it
shall receive the same for the account of such other party to the extent of such
other party’s interest therein and shall promptly pay the same to such other
party.



5.

The effective date for this Assignment and Acceptance shall be ___________ (the
“Effective Date”).  Following the execution of this Assignment and Acceptance,
it will be delivered to the Administrative Agent for acceptance and recording by
the Administrative Agent and, if required, the Borrower.



6.

Upon such acceptance and recording, as of the Effective Date, (i) the Assignee
shall be a party to the Credit Agreement and, to the extent provided in this
Assignment and Acceptance, have the rights and obligations of a Lender
thereunder and (ii) the Assignor shall, to the extent provided in this
Assignment and Acceptance, relinquish its rights and be released from its
obligations under the Credit Agreement.



7.

Upon such acceptance and recording, from and after the Effective Date, the
Administrative Agent shall make all payments under the Credit Agreement in
respect of the interest assigned hereby (including, without limitation, all
payments of principal, interest and commitment fees with respect thereto) to the
Assignee.  The Assignor and Assignee shall make all appropriate adjustments in
payments under the Credit Agreement for periods prior to the Effective Date
directly between themselves.




-2-




--------------------------------------------------------------------------------









8.

This Assignment and Acceptance shall be governed by, and construed in accordance
with, the internal laws of the State of Illinois.

[ASSIGNOR LENDER]

By

Name

Title

[ASSIGNEE LENDER]

By

Name

Title

Accepted and consented this

____ day of _____________

UMH PROPERTIES, INC.

By

Name

Title

Accepted and consented to by the Administrative Agent and L/C Issuer this ___
day of _________

BANK OF MONTREAL, as Administrative Agent and L/C Issuer

By

Name

Title







-3-




--------------------------------------------------------------------------------







ANNEX I

TO ASSIGNMENT AND ACCEPTANCE

The assignee hereby purchases and assumes from the assignor the following
interest in and to all of the Assignor’s rights and obligations under the Credit
Agreement as of the effective date.

FACILITY ASSIGNED

AGGREGATE
COMMITMENT/LOANS
FOR ALL LENDERS

AMOUNT OF
COMMITMENT/LOANS
ASSIGNED

PERCENTAGE ASSIGNED
OF COMMITMENT/LOANS

Revolving Credit

$____________

$____________

_____%







-4-




--------------------------------------------------------------------------------







EXHIBIT G

ADDITIONAL GUARANTOR SUPPLEMENT

______________, ___

Bank of Montreal, as Administrative Agent for the Lenders named in the Credit
Agreement dated as of March 29, 2013, among UMH Properties, Inc., as Borrower,
the Guarantors from time to time party thereto, the Lenders from time to time
party thereto, and the Administrative Agent (the “Credit Agreement”)

Ladies and Gentlemen:

Reference is made to the Credit Agreement described above.  Terms not defined
herein which are defined in the Credit Agreement shall have for the purposes
hereof the meaning provided therein.

The undersigned, [name of Subsidiary Guarantor], a [jurisdiction of
incorporation or organization] hereby elects to be a “Guarantor” for all
purposes of the Credit Agreement, effective from the date hereof.  The
undersigned confirms that each of the representations and warranties set forth
in Section 6 of the Credit Agreement in respect of a Guarantor are true and
correct as to the undersigned as of the date hereof and the undersigned shall
comply with and perform each of the covenants and obligations set forth in, and
to be bound in all respects by the terms of, the Credit Agreement that are
applicable to a Guarantor, including, without limitation, the provisions of
Sections 8 and 13 of the Credit Agreement that are applicable to a Guarantor, in
each case, to the same extent and with the same force and effect as if the
undersigned were a signatory party thereto.

The undersigned acknowledges that this Agreement shall be effective upon its
execution and delivery by the undersigned to the Administrative Agent, and it
shall not be necessary for the Administrative Agent or any Lender, or any of
their Affiliates entitled to the benefits hereof, to execute this Agreement or
any other acceptance hereof.  This Agreement shall be construed in accordance
with and governed by the internal laws of the State of Illinois.

Very truly yours,

[NAME OF SUBSIDIARY GUARANTOR]

By

Name

Title___________________________________













--------------------------------------------------------------------------------







EXHIBIT H

COMMITMENT AMOUNT INCREASE REQUEST

_______________, ____



To:

Bank of Montreal, as Administrative Agent for the Lenders parties to the Credit
Agreement dated as of March 29, 2013 (as extended, renewed, amended or restated
from time to time, the “Credit Agreement”), among UMH Properties, Inc., the
Guarantors from time to time party thereto, certain Lenders party thereto, and
Bank of Montreal, as Administrative Agent

Ladies and Gentlemen:

The undersigned, UMH Properties, Inc. (the “Borrower”) hereby refers to the
Credit Agreement and requests that the Administrative Agent consent to an
increase in the aggregate Commitments (the “Commitment Amount Increase”), in
accordance with Section 1.15 of the Credit Agreement, to be effected by [an
increase in the Commitment of [name of existing Lender] [the addition of [name
of new Lender] (the “New Lender”) as a Lender under the terms of the Credit
Agreement].  Capitalized terms used herein without definition shall have the
same meanings herein as such terms have in the Credit Agreement.

After giving effect to such Commitment Amount Increase, the Commitment of the
[Lender] [New Lender] shall be $_____________.

[Include paragraphs 1-4 for a New Lender]



1.

The New Lender hereby confirms that it has received a copy of the Loan Documents
and the exhibits related thereto, together with copies of the documents which
were required to be delivered under the Credit Agreement as a condition to the
making of the Loans and other extensions of credit thereunder.  The New Lender
acknowledges and agrees that it has made and will continue to make,
independently and without reliance upon the Administrative Agent or any other
Lender and based on such documents and information as it has deemed appropriate,
its own credit analysis and decisions relating to the Credit Agreement.  The New
Lender further acknowledges and agrees that the Administrative Agent has not
made any representations or warranties about the credit worthiness of the
Borrower or any other party to the Credit Agreement or any other Loan Document
or with respect to the legality, validity, sufficiency or enforceability of the
Credit Agreement or any other Loan Document or the value of any security
therefor.



2.

Except as otherwise provided in the Credit Agreement, effective as of the date
of acceptance hereof by the Administrative Agent, the New Lender (i) shall be
deemed automatically to have become a party to the Credit Agreement and have all
the rights and










--------------------------------------------------------------------------------







obligations of a “Lender” under the Credit Agreement as if it were an original
signatory thereto and (ii) agrees to be bound by the terms and conditions set
forth in the Credit Agreement as if it were an original signatory thereto.



3.

The New Lender shall deliver to the Administrative Agent an Administrative
Questionnaire.



[4.

The New Lender has delivered, if appropriate, to the Borrower and the
Administrative Agent (or is delivering to the Borrower and the Administrative
Agent concurrently herewith) the tax forms referred to in [Section 12.1] of the
Credit Agreement.]*

THIS AGREEMENT SHALL BE DEEMED TO BE A CONTRACTUAL OBLIGATION UNDER, AND SHALL
BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH, THE INTERNAL LAWS OF THE STATE
OF ILLINOIS.

The Commitment Amount Increase shall be effective when the executed consent of
the Administrative Agent is received or otherwise in accordance with
Section 1.15 of the Credit Agreement, but not in any case prior to
___________________, ____.  It shall be a condition to the effectiveness of the
Commitment Amount Increase that all expenses referred to in Section 1.15 of the
Credit Agreement shall have been paid.

The Borrower hereby certifies that no Default or Event of Default has occurred
and is continuing.




-2-




--------------------------------------------------------------------------------







Please indicate the Administrative Agent’s consent to such Commitment Amount
Increase by signing the enclosed copy of this letter in the space provided
below.




Very truly yours,




UMH PROPERTIES, INC.







By:

  Name:

  Title:







[NEW OR EXISTING LENDER INCREASING COMMITMENTS]










By:

  Name:

  Title:




The undersigned hereby consents on this __ day of _____________, _____ to the
above-requested Commitment Amount Increase.

BANK OF MONTREAL,
   as Administrative Agent

By

Name

Title




-3-




--------------------------------------------------------------------------------







EXHIBIT I

BORROWING BASE CERTIFICATE



To:

Bank of Montreal, as Administrative Agent under, and the Lenders party to, the
Credit Agreement described below.

Pursuant to the terms of the Credit Agreement dated as of March 29, 2013, among
us (the “Credit Agreement”), we submit this Borrowing Base Certificate to you
and certify that the calculation of the Borrowing Base set forth below and on
any Exhibits to this Certificate is true, correct and complete as of the
Borrowing Base Determination Date.



A.

Borrowing Base Determination Date: __________________ ____, 201__.



B.

The Borrowing Base and Revolving Credit Availability as of the Borrowing Base
Determination Date is calculated as:

1.

60% of the Borrowing Base Value as calculated on Exhibit A hereto

$_________________



2.

Commitments as then in effect

$_________________



3.

Lesser of Line 1 and Line 2

$_________________

4.

Aggregate principal amount of outstanding Loans and L/C Obligations

$_________________

5.

Line 3 minus Line 4 (the “Revolving Credit Availability”)




$_________________

The foregoing certifications, together with the computations set forth in
Schedule I hereto are made and delivered this ______ day of __________________
201__.

UMH PROPERTIES, INC.







By:

  Name:

  Title:










--------------------------------------------------------------------------------







EXHIBIT A TO BORROWING BASE CERTIFICATE

OF UMH PROPERTIES, INC.

This Exhibit A is attached to the Borrowing Base Certificate of UMH Properties,
Inc. for the Borrower Base Determination Date of ___________ ____, 201__ and
delivered to Bank of Montreal, as Administrative Agent, and the Lenders party to
the Credit Agreement referred to therein.  The undersigned hereby certifies that
the following is a true, correct and complete calculation of Borrowing Base
Value as of the Borrowing Base Determination Date set forth above:

[Insert Calculation or attach Schedule with exclusions for concentration limits]




BORROWING BASE VALUE OF ALL ELIGIBLE PROPERTIES:

$__________




BORROWING BASE REQUIREMENTS:




A.

Borrowing Base Value

 



1.

Borrowing Base Value

$___________



2.

Line A1 shall not be less than $35,000,000

 



3.

The Borrower is in compliance (circle yes or no)

yes/no



B.

Individual Eligible Property Value

 



1.

The Percentage of Borrowing Base Value of each Eligible Property is set forth
[above or on the attached Schedule] and the largest Borrowing Base Value or any
Eligible Property is $___________ for the ___________ Eligible Property.

 



2.

No Eligible Property comprises more than 20% of Borrowing Base Value

 



C.

Average Occupancy Rate

 



1.

The Occupancy Rate of each Eligible Property is set forth [above or on the
attached Schedule] and the weighted average Occupancy Rate of all Eligible
Properties is ____%.

___________%



2.

Line C1 shall not be less than 70%

 



3.

The Borrower is in compliance (circle yes or no)

yes/no




-5-




--------------------------------------------------------------------------------







SCHEDULE I

COMMITMENTS







LENDER

COMMITMENT

Bank of Montreal

$35,000,000

TOTAL:

$35,000,000







-6-




--------------------------------------------------------------------------------







SCHEDULE 1.1

INITIAL BORROWING BASE PROPERTIES

Countryside Estates, Muncie, IN




Woodlawn Village, Eatontown, NJ




Brookview Village, Greenfield Center, NY




Kinnebrook Mobile Home Park, Monticello, NY




Lake Sherman Village, Navarre, OH




Olmsted Falls, Olmsted Falls, OH




River Valley Estates, Marion, OH




Sandy Valley Estates, Magnolia, OH




Spreading Oaks Village, Athens, OH




Wood Valley, Caledonia, OH




City View, Lewiston, PA




Cross Keys Village, Duncansville, PA




Laurel Woods, Cresson, PA




Pine Valley Estates, Apollo, PA




Pine Ridge Village/Pine Manor, Carlisle, PA




Port Royal Village, Belle Vernon, PA




Countryside Village, Columbia, TN




Shady Hills, Nashville, TN




Trailmont, Goodlettsville, TN




Weatherly Estates, Lebanon, TN



















--------------------------------------------------------------------------------







SCHEDULE 6.2




SUBSIDIARIES

[SEE ORGANIZATIONAL CHARTS ON FOLLOWING PAGES]











